 

Exhibit 10.2

 

Execution Version

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

ACETO CORPORATION,

 

ACETO AGRICULTURAL CHEMICALS CORPORATION

 

and

 

ACETO REALTY LLC,

 

as Sellers,

 

and

 

NMC ATLAS, L.P.,

 

as Buyer

 

Dated as of February 18, 2019

 

 

 

 

 

 

TABLE OF CONTENTS

 

    PAGES       ARTICLE I PURCHASE AND SALE 2       1.1 Purchased Assets 2      
1.2 Excluded Assets 4       1.3 Assumed Liabilities 5       1.4 Excluded
Liabilities 6       1.5 Assignments; Cure Amounts 7       1.6 Further Assurances
8       1.7 Bulk Sales Laws 9       ARTICLE II PURCHASE PRICE 9       2.1
Purchase Price 9       2.2 Closing Date Payment 9       2.3 Good Faith Deposit
10       2.4 Adjustment to Base Purchase Price 10       2.5 Allocation of
Purchase Price 12       2.6 Closing Date 12       2.7 Deliveries of Buyer 12    
  2.8 Deliveries of Sellers 13       2.9 Withholding Rights 14       ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS 14       3.1 Organization 14       3.2
Acquired Subsidiaries. 14       3.3 Corporate Authority Relative to this
Agreement; Consents and Approvals; No Violation 15       3.4 Financial
Statements 16       3.5 Compliance with Law; Permits 16       3.6 Environmental
Matters 17       3.7 Employee Benefit Plans 17       3.8 Litigation 18       3.9
Tax Matters 18       3.10 Employment and Labor Matters 19

 

 i 

 

 

3.11 Real and Tangible Property 20       3.12 Intellectual Property. 20      
3.13 Material Contracts 20       3.14 Certain Regulatory Matters 21       3.15
Finders or Brokers 21       3.16 Sufficiency of Assets 21       3.17 Inventory
21       3.18 No Other Representations or Warranties 22       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER 22       4.1 Organization 22       4.2
Corporate Authority Relative to this Agreement; Consents and Approvals; No
Violation 22       4.3 Litigation 23       4.4 Buyer Information 23       4.5
Finders or Brokers 23       4.6 Solvency 24       4.7 Adequate Assurances
Regarding the Buyer Assumed Agreements 24       4.8 Certain Arrangements;
Ownership of Sellers 24       4.9 Guarantee 24       4.10 Investment Intention
24       4.11 Investigation; No Other Representations 25       ARTICLE V
COVENANTS AND AGREEMENTS 26       5.1 Conduct of Business 26       5.2 Access 26
      5.3 Employees and Employee Benefit Plans 27       5.4 Regulatory
Approvals; Efforts 29       5.5 Notification of Certain Matters 31       5.6
Adequate Assurances regarding the Buyer Assumed Agreements 31       5.7
Bankruptcy Court Approval 31       5.8 Taxes 32       5.9 Public Announcements
33       5.10 Consents; Notices 33       5.11 WARN Act 33       5.12 Directors
and Officers 34       5.13 Cooperation with Financing 34

 

 ii 

 

 

ARTICLE VI CONDITIONS TO THE PURCHASE AND SALE 36       6.1 Conditions to Each
Party’s Obligation to Close 36       6.2 Conditions to Obligation of Sellers to
Close 36       6.3 Conditions to Obligation of Buyer to Close 37       ARTICLE
VII TERMINATION 37       7.1 Termination 37       7.2 Effect of Termination 39  
    7.3 Break-Up Fee; Expense Reimbursement. 39       7.4 Return of Good Faith
Deposit 39       ARTICLE VIII MISCELLANEOUS 40       8.1 No Survival 40      
8.2 Expenses 40       8.3 Counterparts; Effectiveness 40       8.4 Governing
Law; Jurisdiction 40       8.5 Remedies 41       8.6 WAIVER OF JURY TRIAL 41    
  8.7 Notices 42       8.8 Assignment; Binding Effect 43       8.9 Severability
43       8.10 Entire Agreement 43       8.11 Amendments; Waivers 43       8.12
Headings 43       8.13 No Third-Party Beneficiaries 43       8.14 Interpretation
44       8.15 Non-Recourse 44       8.16 Definitions 44       8.17 Sellers
Disclosure Schedule 56       8.18 Limitation on Good Faith Deposit Escrow
Holder’s Liability 56

 

SCHEDULES

 

Schedule 1.1(c) Assumed Contracts Schedule 1.1(d) Assumed Real Property Lease(s)
Schedule 1.1(e) Owned Real Property

 

 iii 

 

 

Schedule 1.1(f) Products Schedule 1.1(g) Tangible Personal Property Schedule
1.1(i) Intellectual Property Schedule 1.1(l) Assumed Equipment Leases Schedule
1.1(m) Excluded Claims Schedule 1.1(o) Assumed Plans Schedule 1.1(r) Additional
Purchased Assets Schedule 1.2(o) Additional Excluded Assets Schedule 1.3(b)
Accounts Payable Schedule 1.4(e) Excluded Accrued Liabilities Schedule 1.4(f)
Excluded Environmental Liabilities Schedule 1.5 Cure Costs Schedule 2.8(h)
Additional Sellers’ Closing Deliverables

 

Sellers Disclosure Schedule

Buyer Disclosure Schedule

 

EXHIBITS

 

EXHIBIT A: Purchase Price Allocation Constraints EXHIBIT B: Form of Assignment
and Assumption Agreement EXHIBIT C: Form of Bidding Procedures EXHIBIT D: Form
of Bidding Procedures Order EXHIBIT E: Form of Bill of Sale EXHIBIT F: Form of
Sale Order EXHIBIT G: Form of TSA

 

 iv 

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 18, 2019
(the “Agreement Date”), is by and among Aceto Corporation, a New York
corporation (“Parent”), Aceto Realty LLC, a New York limited liability company
(“Aceto Realty”), and Aceto Agricultural Chemicals Corporation, a New York
corporation (“NY Agri” and together with Parent and Aceto Realty, “Sellers” and
each, a “Seller”), and NMC Atlas, L.P., a Delaware limited partnership
(“Buyer”). Capitalized terms used in this Agreement and not otherwise defined
above or in the text below have the meanings given to them in Section 8.16.

 

WHEREAS, Parent, collectively with its direct and indirect wholly-owned
subsidiaries (including NY Agri), is an international company engaged in the
development, marketing, sales and distribution of finished dosage form generic
pharmaceuticals, nutraceutical products, pharmaceutical active ingredients,
pharmaceutical intermediates, and specialty performance chemicals, including
agricultural intermediates and agricultural protection products (collectively,
the “Business”);

 

WHEREAS, the Business is organized along product lines into three principal
segments: (i) Human Health, (ii) Pharmaceutical Ingredients, and (iii)
Performance Chemicals;

 

WHEREAS, Sellers intend to file voluntary petitions for relief commencing cases
(collectively, the “Bankruptcy Case”) under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), on February 19,
2019 (the “Petition Date”) in the United States Bankruptcy Court for the
District of New Jersey (the “Bankruptcy Court”);

 

WHEREAS, Sellers desire to sell to Buyer all of the Purchased Assets, subject to
the assumption by Buyer of the Assumed Liabilities (which Purchased Assets and
Assumed Liabilities generally comprise the Chemical Plus Business), and Buyer
desires to purchase from Sellers the Purchased Assets and assume the Assumed
Liabilities, in each case, upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Parties intend to effectuate the transactions contemplated hereby,
including the purchase and sale of the Purchased Assets and the assumption of
the Assumed Liabilities (the “Asset Purchase”), pursuant to Section 363 and 365
of the Bankruptcy Code;

 

WHEREAS, the execution and delivery of this Agreement and Sellers’ ability to
consummate the transactions contemplated hereby are subject, among other things,
to consideration of Alternative Bids (if any) and the entry of the Sale Order
pursuant to, inter alia, Sections 363 and 365 of the Bankruptcy Code;

 

WHEREAS, the Parties desire to consummate the transactions contemplated hereby
as promptly as practicable after the Bankruptcy Court enters the Sale Order; and

 

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements specified herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Buyer and Sellers hereby agree as follows:

 

 1 

 

 

ARTICLE I
PURCHASE AND SALE

 

1.1         Purchased Assets. In addition to all properties and assets of the
Acquired Subsidiaries (which shall remain properties and assets of such entities
upon the Closing, but which shall not constitute Purchased Assets for purposes
of this Agreement), on the terms and subject to the conditions set forth in this
Agreement, at the Closing, Sellers shall sell, transfer, assign, convey and
deliver to Buyer, and Buyer shall purchase, free and clear of all Liabilities
and Liens (other than Liens created by Buyer and Permitted Liens), the right,
title and interest of Sellers in, to or under all of the properties and assets
of Sellers used primarily in the Chemical Plus Business (other than the Excluded
Assets), including the following (herein collectively called the “Purchased
Assets”):

 

(a)          all outstanding shares of capital stock or other equity interests
of the Purchased Subsidiaries (other than (i) 8,401 shares of Aceto HK that are
owned by Aceto Bermuda, (ii) the Class A Preferred Shares of Aceto Bermuda which
are owned by Aceto (Shanghai) Ltd. and (iii) 70% of the outstanding equity
interests of the Joint Venture, which are owned by United Phosphorus Inc.);
provided, notwithstanding anything contained herein to the contrary, Buyer may,
upon prior written notice to Sellers, assign the right to purchase such shares
of capital stock or other equity interests to one or more wholly-owned
Subsidiaries of the Buyer; provided, further, that no such assignment shall
relieve Buyer of any Liability or obligation under this Agreement;

 

(b)          the Accounts Receivable of Sellers outstanding as of the Closing
Date;

 

(c)          to the extent assignable pursuant to Sections 363 and 365 of the
Bankruptcy Code, the Contracts listed or described on Schedule 1.1(c) as of the
Assumption Deadline, as may be amended by Buyer as provided herein (the “Assumed
Contracts”), and all purchase orders of the Sellers in respect of the Acquired
Business that are issued in the Ordinary Course of Business and outstanding as
of the Closing Date (the “Assumed Purchase Orders”);

 

(d)          to the extent assignable pursuant to Sections 363 and 365 of the
Bankruptcy Code, the Real Property Lease(s) of Sellers, and rights thereunder,
listed or described on Schedule 1.1(d) (such Real Property Lease(s), the
“Assumed Real Property Lease(s)”);

 

(e)          any Owned Real Property of a Seller set forth on Schedule 1.1(e);

 

(f)          all rights (including goodwill, if any) in and to the products set
forth on Schedule 1.1(f) (the “Products”) and all Product registrations and
related registration information (including applications that are in the process
of being prepared by a Seller or an Acquired Subsidiary for Product
registrations);

 

(g)          the equipment, machinery, forklifts, vehicles, fixtures, furniture,
furnishings, signage, leasehold improvements and other tangible personal
property owned by each Seller as of the Closing Date that are (A) located on or
at the Acquired Real Property and held primarily for, or used primarily in, the
Acquired Business, (B) held primarily for, or used primarily in, the Acquired
Business and existing as of the Closing or (C) set forth on Schedule 1.1(g);

 

(h)          to the extent assignable pursuant to Sections 363 and 365 of the
Bankruptcy Code, all Permits and pending applications therefor;

 

 2 

 

 

(i)          to the extent assignable pursuant to Sections 363 and 365 of the
Bankruptcy Code, all Intellectual Property that is owned or licensed by each
Seller (A) held primarily for, or used primarily in, the Acquired Business and
existing as of the Closing or (B) set forth on Schedule 1.1(i);

 

(j)          all Books and Records related primarily to the Acquired Business,
except those: (i) relating primarily to any Excluded Asset or Excluded
Liability; (ii) relating primarily to employees of a Seller or any Purchased
Subsidiary who are not Transferred Employees; or (iii) that a Seller or any
Purchased Subsidiary is not permitted to transfer under applicable Law;

 

(k)          all telephone and facsimile numbers, email and web addresses,
social media accounts and other directory listings used primarily in connection
with the Acquired Business, to the extent assignable;

 

(l)           to the extent assignable pursuant to Sections 363 and 365 of the
Bankruptcy Code, the equipment leases listed or described on Schedule 1.1(l)
(the “Assumed Equipment Leases” and together with the Assumed Contracts and
Assumed Real Property Lease(s), the “Buyer Assumed Agreements”);

 

(m)         other than as set forth on Schedule 1.1(m), any rights, claims,
credits, refunds, causes of action, choses in action, rights of recovery and
rights of setoff of each Seller against third parties arising out of, or
primarily related to, the Purchased Assets or the Acquired Business, including
any rights in connection with product returns, rebates, credits and related
claims and any rights under or pursuant to any and all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
relating to products sold, or services provided, to each Seller primarily
related to the Purchased Assets or the Acquired Business;

 

(n)          all rights of each Seller under non-disclosure or confidentiality,
non-disparagement, non-compete, or non-solicitation agreements with the
Transferred Employees or any employees of each Seller terminated within two (2)
years prior to the Closing Date, or with any agents of each Seller or with third
parties, in each case, related primarily to the Acquired Business;

 

(o)          (1) the Seller Benefit Plans listed on Schedule 1.1(o)(1), solely
to the extent such pertains to a Transferred Employee and (2) the Seller Benefit
Plans listed on Schedule 1.1(o)(2), whether or not pertaining to a Transferred
Employee (collectively, the “Assumed Plans”), and any trusts, assets, reserves,
credits and service agreements, but only to the extent of the Transferred
Employees, and all documents created, filed or maintained in connection with the
Assumed Plans to the extent transferable in accordance with the existing terms
and conditions of such Assumed Plans, any applicable insurance policies related
to the Assumed Plans and Bankruptcy Court approval;

 

(p)          all Purchased Deposits;

 

(q)          all Inventory held by each Seller primarily for use in the Acquired
Business as of the Closing Date;

 

(r)          the additional assets listed on Schedule 1.1(r);

 

(s)          all rights under insurance policies of the Sellers to the extent
relating to any Assumed Liability;

 

(t)           all goodwill as of the Closing Date that is associated with the
Acquired Business not expressly referenced in Sections 1.1(a) through 1.1(s);
and

 

 3 

 

 

(u)          all avoidance actions (including any proceeds thereof), including
all claims and causes of action arising under Sections 544 through 553 of the
Bankruptcy Code or any analogous state law, but only to the extent such actions
are against the following parties (collectively, the “Designated Parties”): (i)
any of the Sellers’ vendors, suppliers, customers, or trade creditors in regards
or related to the Purchased Assets or Acquired Business and (ii) any
counterparties to any Buyer Assumed Agreements (collectively, the “Purchased
Avoidance Actions”); provided, that it is understood and agreed by the parties
that the Buyer will not assert or pursue any Purchased Avoidance Actions against
any of the Designated Parties other than as a defense, offset, or counterclaim
against any claim or cause of action raised or asserted by such Designated
Party.

 

Buyer shall have the right at any time prior to five (5) days prior to the Sale
Hearing in accordance with the Bidding Procedures and Bidding Procedures Order
to amend Schedule 1.1(c) so as to exclude any Contract from being an Assumed
Contract. A schedule of Assumed Contracts and any Cure Costs relating thereto
shall be filed by Sellers with the Bankruptcy Court and served on the
counterparties to the Assumed Contracts in accordance with the Bidding
Procedures Order. Notwithstanding anything to the contrary, in connection with
any change to Schedule 1.1(c) described in the preceding sentence, (i) any
Purchased Assets attendant to any Contract that is excluded shall become an
Excluded Asset to the extent applicable in accordance with Section 1.2, (ii)
Sellers shall be permitted to update the Sellers Disclosure Schedule as
necessary to correct or complete any such disclosure contained therein, (iii)
Buyer acknowledges and agrees that there shall be no reduction in the Purchase
Price if it elects to remove any Contract listed on Schedule 1.1(c), and (iv)
the Cure Cost shall be adjusted, as applicable.

 

1.2         Excluded Assets. Notwithstanding the provisions of Section 1.1,
nothing herein contained shall be deemed to sell, transfer, assign or convey to
Buyer (i) the assets of the Excluded Subsidiaries or (ii) the Excluded Assets.
The Excluded Subsidiaries shall retain all right, title and interest to, in and
under the assets of the Excluded Subsidiaries, and the Sellers shall retain all
right, title and interest to, in and under the Excluded Assets. For all purposes
of and under this Agreement, the term “Excluded Assets” shall mean the following
assets of each Seller:

 

(a)          all shares of capital stock or other equity interest of each Seller
and the Excluded Subsidiaries or any securities convertible into, exchangeable,
or exercisable for shares of capital stock or other equity interest of Sellers
or any of the Excluded Subsidiaries;

 

(b)          all Cash of Sellers;

 

(c)          any Contracts other than Assumed Contracts;

 

(d)          any lease of Leased Real Property, and rights thereunder, that is
not a Buyer Assumed Agreement (the “Excluded Real Property Leases”);

 

(e)          any equipment leases other than Assumed Equipment Leases (the
“Excluded Equipment Leases”);

 

(f)           all minute books, stock ledgers, corporate seals and stock
certificates of each Seller and other similar Books and Records (1) that are
primarily related to any Excluded Assets or Excluded Liabilities, or (2) which a
Seller or any of the Excluded Subsidiaries is required by Law or determines are
necessary or advisable to retain, including all Tax Returns and related
workpapers (other than Tax Returns and related workpapers of the Acquired
Subsidiaries), financial statements and corporate or other entity filings (but
copies of such Books and Records shall be retained by Sellers and made available
to Buyer upon Buyer’s reasonable request and at Buyer’s expense);

 

 4 

 

 

(g)          all Seller Benefit Plans, except the Assumed Plans, and trusts or
other assets attributable thereto (except to the extent provided by Section
5.3(f)), including any assets, reserves, credits and service agreements, and all
documents created, filed or maintained in connection with such Seller Benefit
Plans and any applicable insurance policies related to such Seller Benefit
Plans;

 

(h)          any rights, claims or causes of action of each Seller under this
Agreement or the Ancillary Documents and as set forth on Schedule 1.1(m);

 

(i)           all receivables, claims or causes of action related primarily to
any Excluded Asset or Excluded Liability, including any such item to the extent
arising under any guarantee, warranty, indemnity or similar right in favor of a
Seller or any of the Excluded Subsidiaries in respect of an Excluded Asset or
Excluded Liability;

 

(j)           all refunds, credits and rebates of Taxes;

 

(k)          all rights under insurance policies relating to claims for losses
pending as of the Closing Date except to the extent such losses are an Assumed
Liability;

 

(l)            all Intellectual Property owned or licensed by Sellers that is
neither: (i) held primarily for, nor (ii) used primarily in, the Acquired
Business, with respect to subclauses (i) and (ii) other than as set forth on
Schedule 1.1(i);

 

(m)          all post-petition adequate assurance deposits provided to utilities
and any deposits provided to suppliers or service providers to a Seller on a
prepetition or post-petition basis;

 

(n)          all derivative financial instruments, including future foreign
currency contracts;

 

(o)          all other assets set forth on Schedule 1.2(o); and

 

(p)          all avoidance actions (including any proceeds thereof), including
all claims or causes of action arising under Sections 544 through 553 of the
Bankruptcy Code or any analogous state law, other than the Purchased Avoidance
Actions.

 

For the avoidance of doubt, no goodwill or other intangible assets not expressly
set forth in this Section 1.2 shall constitute “Excluded Assets.”

 

1.3         Assumed Liabilities. In addition to the Liabilities of the Acquired
Subsidiaries (which shall remain Liabilities of such entities upon the Closing,
but which shall not constitute Assumed Liabilities for purposes of this
Agreement), upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall assume and agree to pay, perform and
discharge, when due (in accordance with its respective terms and subject to the
respective conditions thereof), only the following Liabilities (without
duplication) (collectively the “Assumed Liabilities”) and no others:

 

(a)          any and all Liabilities of each Seller arising under the Buyer
Assumed Agreements and the Assumed Purchase Orders;

 

(b)          the obligation to pay the amounts owed (and no other Liabilities)
for goods or services received by each Seller in the Ordinary Course of Business
in respect of any trade and vendor accounts payable due as of, or after, the
Petition Date, including the amounts set forth on Schedule 1.3(b), but only to
the extent incurred in connection with the Acquired Business, and excluding any
amounts owed to professionals retained by an order of the Bankruptcy Court under
Section 327, 328, 1102 or 1103 of the Bankruptcy Code (such payables, the
“Accounts Payable”);

 

 5 

 

 

(c)          all Accrued Liabilities;

 

(d)          any and all Liabilities arising under any Assumed Plan, if any (to
the extent transferable in accordance with the existing terms and conditions of
the applicable Assumed Plan);

 

(e)          other than as set forth on Schedule 1.4(f), any Liability directly
related to the Acquired Business arising under Environmental Laws attributable
to or incurred as a result of any acts, omissions, or conditions first occurring
on or after the Closing Date, including any Liability with respect to the
release, handling, discharge, treatment, storage, generation, disposal, or
presence of Regulated Substances at any location and compliance with any Laws
relating to the foregoing;

 

(f)          all Liabilities arising out of the conduct of the Acquired
Business, ownership of the Purchased Assets, or associated with the Transferred
Employees on or after the Closing Date;

 

(g)          all Taxes arising out of the conduct of the Acquired Business,
ownership of the Purchased Assets or associated with the Transferred Employees,
in each case, attributable to periods (or portions thereof) beginning after the
Closing Date; and

 

(h)          all Liabilities under the WARN Act arising as a result of a failure
of Buyer to comply with Section 5.11.

 

1.4         Excluded Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer shall not assume and shall not be obligated to
assume or be obliged to pay, perform or otherwise discharge any Liability of any
Seller, and each Seller shall be solely and exclusively liable with respect to
all Liabilities of such Seller, other than the Assumed Liabilities
(collectively, the “Excluded Liabilities”). For the avoidance of doubt, the
Excluded Liabilities with respect to each Seller include (i) any claims under
Sections 503 and 507 of the Bankruptcy Code and (ii) the following:

 

(a)          any Liability of such Seller, arising out of, or relating to, this
Agreement or the transactions contemplated hereby, whether incurred prior to, at
or subsequent to the Closing Date, including all finder’s or broker’s fees and
expenses and any and all fees and expenses of any Representatives of such
Seller, but excluding (x) any Liabilities of such Seller arising from or
otherwise attributable to a breach of the covenant in Section 5.8(a), and (y)
any Transfer Taxes as provided in Section 5.8(b);

 

(b)          any Liability incurred by either Seller’s respective directors,
officers, managers, stockholders, members, partners, agents or employees (acting
in such capacities);

 

(c)          any Liability of such Seller to any Person on account of any
Proceeding to the extent relating to facts, circumstances or events that existed
or occurred before the Closing;

 

(d)          any Liability to the extent relating to, resulting from, or arising
out of the ownership or operation of an Excluded Asset;

 

(e)          the accrued Liabilities of such Seller set forth on Schedule
1.4(e); provided, however, notwithstanding anything to the contrary set forth in
this Agreement, in no event shall any Accrued Liability constitute an Excluded
Liability;

 

(f)           any Liability arising out of or incurred as a result of any actual
or alleged violation by any Seller of any Law prior to the Closing, or related
to the Acquired Business that arises under or relates to a violation of
Environmental Laws, including as set forth on Schedule 1.4(f);

 

 6 

 

 

(g)          all checks and drafts that have been written or submitted by such
Seller prior to the close of business on the Closing Date but have not yet
cleared;

 

(h)          other than as explicitly included in Assumed Liabilities, any
Liability of such Seller for any Indebtedness, including Indebtedness under the
Credit Facility, any Indebtedness owed to any stockholder or other Affiliate of
any such Seller, and any Contract evidencing any such financing arrangement;

 

(i)          all Liabilities under the WARN Act to the extent resulting from an
employment loss or layoff (as defined in the WARN Act) initiated by Seller or
any of its Affiliates or the purchaser of the Pharma Business;

 

(j)          all Liabilities in respect of any employee or other service
provider of Seller or any of its Affiliates who does not become a Transferred
Employee (whether arising prior to, on or after the Closing Date), and all
Liabilities (other than any Assumed Liability) in respect of any Transferred
Employee arising prior to the Closing Date;

 

(k)          other than (x) Tax Liabilities included in clauses (ii) or (vii) of
the definition of Accrued Liabilities, and (y) Transfer Taxes for which Buyer is
responsible pursuant to Section 5.8(b), (i) all Liabilities for Taxes of such
Seller (other than the Acquired Subsidiaries) for any taxable period, and (ii)
Liabilities for Taxes relating to the Acquired Business or the Purchased Assets
attributable to periods (or portions thereof) ending on or prior to the Closing
Date, except for any Taxes of an Acquired Subsidiary, in each case; and

 

(l)          other than as specifically set forth herein, fees or expenses of
such Seller incurred with respect to the transactions contemplated by this
Agreement.

 

1.5         Assignments; Cure Amounts.

 

(a)          Notwithstanding anything to the contrary contained herein, Buyer
reserves the right, in consultation with Sellers, to amend or supplement, at any
time prior to five (5) days prior to the Sale Hearing (the “Assumption
Deadline”), Schedule 1.1(c) to add any contracts, so long as any such contract
to be added to Schedule 1.1(c) (x) is not to be assumed or available to be
assumed pursuant to any other sale or transaction previously approved by the
Bankruptcy Court in connection with the Bankruptcy Case, and (y) is added to
such schedule(s) prior to the entry of any Order of the Bankruptcy Court
approving the rejection of such contract or lease, and subject to the party to
such contract or lease receiving information evidencing Buyer’s adequate
assurance of future performance and having an opportunity to object within seven
(7) days or such other period of time set forth in an Order of the Bankruptcy
Court of the receipt of such information to the assignment of such contract or
lease on the ground that Buyer has not demonstrated adequate assurance of future
performance of such contract or lease pursuant to Section 365 of the Bankruptcy
Code. Any contract added to Schedule 1.1(c) (to the extent consistent with the
prior sentence) shall be deemed an Assumed Contract. Each Seller shall transfer
and assign all Buyer Assumed Agreements (that such Seller is a party thereto and
to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
Code) to Buyer, and Buyer shall assume all Buyer Assumed Agreements from a
Seller that is a party thereto, as of the Assumption Deadline pursuant to
Section 365 of the Bankruptcy Code and the Sale Order. In connection with and as
a prerequisite to such assignment and assumption, Buyer shall pay in full all
costs (as determined by such Seller that is party thereto based on the Books and
Records of such Seller or as otherwise determined by the Bankruptcy Court) to
cure all defaults under such Buyer Assumed Agreements to the extent required by
Section 365(b) of the Bankruptcy Code (such amounts, the “Cure Costs”) and
Sellers shall have no Liability therefore. The Cure Costs for each Buyer Assumed
Agreement are set forth opposite the name of each Buyer Assumed Agreement set
forth on Schedule 1.5, but for the avoidance of doubt, to the extent that the
Cure Costs for any Buyer Assumed Agreement are determined by the Bankruptcy
Court to be higher than the amounts listed on Schedule 1.5, Buyer shall be fully
responsible to pay such higher Cure Costs.

 

 7 

 

 

(b)          The Sale Order shall provide that as of the Closing, each Seller
shall assign to Buyer the Buyer Assumed Agreements to which it is a party, with
each Buyer Assumed Agreement identified by its name and date (if available), the
other party to such Buyer Assumed Agreement and the address of such party for
notice purposes, all included on one or more exhibit(s) attached to either the
motion filed in connection with the Sale Order or one or more motion(s) or
notice(s) regarding such Seller’s intention to have such Buyer Assumed Agreement
assumed by, and assigned to, Buyer. Such exhibit(s) shall also (i) set forth the
Cure Costs (if any) necessary to cure any defaults under each Buyer Assumed
Agreement and (ii) delineate a procedure for transferring to Buyer the rights to
any Purchased Deposits in the form of cash or letters of credit on deposit with
the other party to any Assumed Real Property Lease.

 

(c)          In the case of licenses, certificates, approvals, authorizations,
leases, Contracts and other commitments included in the Purchased Assets that
cannot be transferred or assigned effectively without the consent of third
parties, which consent has not been obtained prior to the Closing (after giving
effect to the Sale Order and the Bankruptcy Code), Sellers shall, at Buyer’s
sole cost and expense, paid in advance, subject to any approval of the
Bankruptcy Court that may be required and the terms set forth in Section 5.4,
cooperate with Buyer in endeavoring to obtain such consent (or restructure the
acquisition of the underlying asset and unwind any associated agreements to
enable the acquisition thereof) and this Agreement shall not operate as an
assignment thereof in violation of any such license, certificate, approval,
authorization, Real Property Lease, Contract or other commitment. For the
avoidance of doubt, Sellers shall not be obligated to pay any consideration to
any third party from whom consent or approval is requested or otherwise incur
any out-of-pocket costs or expenses, or to initiate any litigation or
Proceedings to obtain any such consent or approval.

 

1.6         Further Assurances.

 

(a)          At the Closing, and at all times thereafter as may be necessary,
Sellers and Buyer shall, at Buyer’s sole cost and expense, execute and deliver
such other instruments of transfer as shall be reasonably necessary to vest in
Buyer title to the Purchased Assets free and clear of all Liens (other than
Permitted Liens), and such other instruments as shall be reasonably necessary to
evidence the assignment by Sellers and the assumption by Buyer or its designee
of the Assumed Liabilities, including the Buyer Assumed Agreements. Each of
Sellers, on the one hand, and Buyer, on the other hand, shall cooperate with one
another to execute and deliver such other documents and instruments as may be
reasonably required to carry out the transactions contemplated by this
Agreement; provided, however, that Sellers’ compliance with its obligations
under this Section 1.6 shall, in each case, be conditioned upon Buyer’s
advancement of any expenses to be incurred by Sellers in connection therewith.
At the Closing, and at all times thereafter as may be necessary, Buyer shall
cooperate with Sellers, at Parent’s request, to facilitate the procurement,
possession and return to Sellers of any Excluded Assets, including any equipment
subject to any lease which does not constitute an Assumed Equipment Lease.

 

(b)          At the Closing, and at all times thereafter as may be necessary,
Sellers shall, at the reasonable request and expense of Buyer, execute, deliver,
and file, or cause to be executed, delivered, and filed, such other instruments
of conveyance and transfer and take such other actions as Buyer may reasonably
request, in order to more effectively consummate the transactions contemplated
hereby and to vest in Buyer good and marketable title to the Intellectual
Property included in the Purchased Assets, including executing, filing, and
recording, with all appropriate intellectual property registration authorities
and other relevant entities, all assignment instruments and other filings that
are necessary to correctly record the prior chain of title with respect to
ownership of the Intellectual Property included in the Purchased Assets.

 

 8 

 

 

1.7         Bulk Sales Laws. Buyer hereby waives compliance by Sellers with the
requirements and provisions of any “bulk-transfer” Law of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer. Pursuant to Section 363(f) of the Bankruptcy Code,
the transfer of the Purchased Assets shall be free and clear of any and all
Liens and Liabilities in the Purchased Assets (other than Permitted Liens),
including any Liens or claims arising out of any bulk- transfer Laws, and the
Parties shall take such steps as may be necessary or appropriate to so provide
in the Sale Order.

 

ARTICLE II
PURCHASE PRICE

 

2.1         Purchase Price. The aggregate consideration for the Purchased Assets
(the “Base Purchase Price”) shall be the sum of the following:

 

(a)          the Good Faith Deposit; plus

 

(b)          (i) cash in the amount of three hundred four million two hundred
thousand dollars ($304,200,000), plus the amount, if any, by which Net Current
Assets exceeds one hundred twenty-six million one hundred eighty-one thousand
eight hundred seven dollars ($126,181,807), minus (ii) the amount, if any, by
which Net Current Assets are less than one hundred twenty-six million one
hundred eighty-one thousand eight hundred seven dollars ($126,181,807), minus
(iii) Net Debt (such amount, as adjusted pursuant to Section 2.4 below, the
“Cash Balance”); plus

 

(c)          the Cure Costs; plus

 

(d)          the assumption by Buyer of the Assumed Liabilities.

 

2.2         Closing Date Payment. At the Closing, Buyer shall satisfy the Base
Purchase Price as follows:

 

(a)          Buyer shall deliver the Estimated Cash Balance less the Adjustment
Escrow Amount, via wire transfer of immediately available funds into the
account(s) designated in writing by Parent;

 

(b)          Buyer shall deposit an amount equal to ten million dollars
($10,000,000) (the “Adjustment Escrow Amount”) via wire transfer of immediately
available funds into an escrow account (the “Adjustment Escrow”) with Citibank,
N.A. or such other financial institution as shall be satisfactory to Parent and
Buyer (the “Escrow Agent”), to be held and disbursed by the Escrow Agent in
accordance with the terms and conditions of this Agreement and an escrow
agreement (the “Escrow Agreement”) with the Escrow Agent, such escrow agreement
to be mutually acceptable to the Parties. The fees and expenses of the Escrow
Agent shall be borne and paid by Buyer;

 

(c)          Buyer shall pay directly to the obligees identified on Schedule 1.5
the Cure Costs; and

 

(d)          Buyer shall assume the Assumed Liabilities; provided, however, that
to the extent any such Assumed Liabilities are able to be satisfied at Closing,
without preventing the transfer of the Purchased Assets or the assumption of the
Assumed Liabilities, Buyer shall satisfy such Assumed Liabilities either at
Closing or, in Buyer’s sole discretion, in the ordinary course of business.

 

 9 

 

 

2.3         Good Faith Deposit. On or prior to the Petition Date, Buyer shall
deposit into an escrow account (the “Good Faith Deposit Escrow”) at Bank of
America maintained by Lowenstein Sandler LLP, counsel to Sellers (the “Good
Faith Deposit Escrow Holder”), an amount equal to thirty-three million eight
hundred thousand dollars $33,800,000 (the “Good Faith Deposit”) in immediately
available funds. The Good Faith Deposit shall be funded by Buyer pursuant to the
Bidding Procedures. Following the execution of this Agreement by the Parties,
other than upon termination of this Agreement by Sellers pursuant to Section
7.1(d), in which case, the Good Faith Deposit shall be nonrefundable and paid to
Sellers pursuant to the terms of this Section 2.3, the Good Faith Deposit shall
be refunded to Buyer upon the termination of this Agreement for any reason. At
the Closing, the Good Faith Deposit (and any interest or income accrued thereon)
shall be paid over to Sellers by the Good Faith Deposit Escrow Holder and, upon
such payment, the Good Faith Deposit shall be credited and applied toward
payment of the Purchase Price (but shall not reduce the amount of the Cash
Balance). In the event the Good Faith Deposit becomes nonrefundable as provided
herein before the Closing by reason of Sellers terminating this Agreement
pursuant to Section 7.1(d), the Good Faith Deposit Escrow Holder shall
immediately disburse the Good Faith Deposit and all interest or income accrued
thereon to Sellers to be retained by Sellers for their own account. Sellers’
retention of the Good Faith Deposit pursuant to the preceding sentence shall
constitute liquidated damages and shall be the exclusive damages available to
the Sellers in the event of any termination by Sellers pursuant to Section
7.1(d) (except in the case of a Willful Breach of this Agreement by Buyer, in
which case Sellers’ retention of the Good Faith Deposit shall be in addition to
any other remedies the Sellers may have under Section 8.5). If this Agreement
terminates in accordance with the termination provisions hereof for any reason
other than by Sellers pursuant to Section 7.1(d), the Good Faith Deposit Escrow
Holder shall return to Buyer, without prejudice to Buyer’s right to receive the
Break-Up Fee and Expense Reimbursement, if any, when payable in accordance with
Section 7.3(a), the Good Faith Deposit (together with all income or interest
accrued thereon), within three (3) Business Days after this Agreement is so
terminated. The Parties hereto agree that, prior to the earliest of (i)
application of the Good Faith Deposit against the payment of the Purchase Price,
(ii) the Good Faith Deposit becoming nonrefundable as provided herein before the
Closing by reason of Sellers terminating this Agreement pursuant to Section
7.1(d) or (iii) the return of the Good Faith Deposit to Buyer under the
provisions of this Section 2.3, the Good Faith Deposit shall be treated for
federal, and applicable state and local, income Tax purposes as owned by Buyer.

 

2.4         Adjustment to Base Purchase Price.

 

(a)          Not later than three (3) Business Days prior to the Closing, Parent
shall deliver to Buyer a statement setting forth Parent’s good faith and
reasonably detailed estimate of Net Current Assets (the “Estimated Net Current
Assets”), Net Debt (“Estimated Net Debt”), and the Cash Balance based thereon
(the “Estimated Cash Balance”).

 

(b)          Not later than forty-five (45) days following the Closing, Buyer
shall deliver to Parent a statement (the “Closing Statement”) setting forth
Buyer’s good faith and reasonably detailed calculation of Net Current Assets,
Net Debt and the Cash Balance based thereon. If the Cash Balance, as finally
determined by this Section 2.4, is less than the Estimated Cash Balance, the
Base Purchase Price shall be adjusted downward by the absolute value of such
difference (the “Shortfall”). If the Cash Balance, as finally determined by this
Section 2.4, is greater than the Estimated Cash Balance, the Base Purchase Price
shall be adjusted upward by the absolute value of such difference (the
“Surplus”).

 

 10 

 

 

(c)          The Adjustment Escrow Amount shall be payable in accordance with
the Closing Statement and Section 2.4(d) no later than forty-five (45) days
after receipt by Parent of the Closing Statement (and Sellers and Buyer shall
instruct the Escrow Agent accordingly) unless and to the extent Parent delivers
a notice of disagreement in accordance with the following sentence, setting
forth the basis for such disagreement and Parent’s calculation of Net Current
Assets, Net Debt and the Cash Balance based thereon. During the forty five (45)
day period referred to above, Buyer shall and shall cause the Acquired
Subsidiaries to provide Parent and its representatives reasonable access to the
relevant books, records, facilities and employees of the Acquired Business and
the Acquired Subsidiaries to evaluate the calculation of Net Current Assets, Net
Debt and the Cash Balance based thereon. In the event of any such disagreement,
Parent shall so notify Buyer in writing prior to the end of the forty five (45)
day period referred to above, and the Parties shall use their commercially
reasonable efforts to resolve such disagreement. If the Parties are unable to
resolve their disagreement through such consultation, the Parties shall refer
the disagreement to the Accounting Firm to review promptly the Closing Statement
and the disputed items or amounts. Promptly, but no later than twenty (20) days
after acceptance of its appointment, the Accounting Firm shall determine (it
being understood that in making such determination, the Accounting Firm shall be
functioning as an expert and not as an arbitrator), based solely on written
submissions by Buyer and Parent, and not by independent review, only those
issues in dispute and shall render a written report as to the resolution of
those issues in dispute and the resulting computation of Net Current Assets, Net
Debt and the Cash Balance based thereon, as the case may be, which shall be
conclusive and binding on the Parties. In resolving any disputed item, the
Accounting Firm (x) shall be bound by the provisions of this Section 2.4 and (y)
may not assign a value to any item greater than the greatest value for such
items claimed by either Party or less than the smallest value for such items
claimed by either Party or include in its computation any item not included in
the computation provided by either Party. The Party (either Buyer, on the one
hand, or Parent on behalf of Sellers, on the other hand) whose determination of
the amount of the Cash Balance was farthest from the final determination of the
Cash Balance by the Accounting Firm shall bear the fees and expenses of the
Accounting Firm plus any out-of-pocket expenses (including attorneys’ and
accountants’ fees) of the Party whose determination of the Cash Balance was
closest to the final determination by the Accounting Firm. If the determination
of the Cash Balance by the Accounting Firm is equidistant between the
determinations of the parties, the fees of the Accounting Firm shall be borne
equally by Buyer, on the one hand, and Sellers, on the other hand, and each of
Buyer, on the one hand, and Sellers, on the other hand, shall bear the cost of
their own out-of-pocket expenses.

 

(d)          Any Shortfall shall be satisfied solely from the Adjustment Escrow
Amount and the remainder, if any, of the Adjustment Escrow Amount shall be
promptly paid over to Sellers by wire transfer of immediately available funds
into the account(s) designated in writing by Parent (and Sellers and Buyer shall
instruct the Escrow Agent accordingly promptly upon final resolution of such
Shortfall in accordance with Section 2.4(c)). Sellers shall have no liability
for a Shortfall in excess of the Adjustment Escrow Amount. Any Surplus shall be
satisfied by payment of the amount of the Surplus to Sellers from Buyer via wire
transfer of immediately available funds to the account(s) designated in writing
by Parent (and, in such case, the full Adjustment Escrow Amount shall be
promptly paid over to Sellers by wire transfer of immediately available funds
into the account(s) designated in writing by Parent, and Sellers and Buyer shall
instruct the Escrow Agent accordingly promptly upon final resolution of such
Surplus in accordance with Section 2.4(c)). Buyer shall have no liability for a
Surplus in excess of the Adjustment Escrow Amount.

 

(e)          The Base Purchase Price less the Shortfall, if any, or plus the
Surplus, if any, shall be the “Purchase Price”.

 

 11 

 

 

2.5         Allocation of Purchase Price. Within one hundred and twenty (120)
calendar days after the Closing Date, Parent shall deliver to Buyer an
allocation of the Purchase Price (and all other capitalized costs) as determined
for tax purposes, among the Purchased Assets. Such allocation shall be made
pursuant to Code Section 1060 and the Treasury Regulations thereunder (and any
similar provision of state, local or non-U.S. Law, as appropriate). If, within
thirty (30) calendar days of Buyer’s receipt of Parent’s proposed allocation,
Buyer does not deliver to Parent written notice (a “Buyer Allocation Objection
Notice”) of any objections that it has to such allocation, Parent’s proposed
allocation shall be final. If Buyer timely delivers to Parent a Buyer Allocation
Objection Notice, then Parent and Buyer shall work together in good faith to
resolve the disputed items. If Parent and Buyer are unable to resolve all of the
disputed items within thirty (30) calendar days of Parent’s receipt of the Buyer
Allocation Objection Notice (or such later date as Parent and Buyer may agree),
then Parent and Buyer shall refer the disputed items for resolution, consistent
with the side constraints set forth in Exhibit A, to the Accounting Firm in
accordance with procedures analogous to those set forth in Section 2.4(c).
Notwithstanding anything in this Section 2.5 to the contrary, in no event will
the allocation finalized pursuant to this Section 2.5 include any allocations
contrary to the restrictions set forth in Exhibit A. Sellers and Buyer agree
that the allocation determined under this Section 2.5 shall be binding on all
Parties, and that Sellers and Buyer will (and Buyer will cause the Acquired
Subsidiaries to) report, act and file Tax Returns (including, but not limited to
IRS Form 8594) in all respects and for all purposes consistent with such
allocation, except to the extent inconsistent with applicable Law.  Neither
Sellers nor Buyer shall (and Buyer will not permit an Acquired Subsidiary to)
take any position (whether in audits, tax returns or otherwise) that is
inconsistent with such allocation unless required to do so by applicable Law.

 

2.6         Closing Date. Upon the terms and conditions set forth in this
Agreement, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Lowenstein Sandler LLP, 1251
Avenue of the Americas, New York, New York 10020, at 10:00 a.m. local time on
the third Business Day following the day on which the last of the conditions set
forth in ARTICLE VI are satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions in accordance with this Agreement), or at such
other place or time as Buyer and Sellers may agree in writing; provided,
however, that without the prior written consent of Parent, the Closing shall not
occur earlier than the earlier of (i) the date of the consummation of the sale
of the Pharma Business pursuant to Section 363 of the Bankruptcy Code and (ii)
July 1, 2019. The date on which the Closing actually occurs is referred to as
the “Closing Date.”

 

2.7         Deliveries of Buyer. At or prior to the Closing, Buyer shall:

 

(a)          satisfy the Base Purchase Price in accordance with Section 2.2; and

 

(b)          deliver to Sellers:

 

(i)          the Assignment and Assumption Agreement, the Assignment and
Assumption of Leases, the Escrow Agreement, the TSA and each other Ancillary
Document to which the Buyer is a party, each dated as of the Closing Date and
duly executed by Buyer (and in the case of the Escrow Agreement, duly executed
by the Escrow Agent);

 

(ii)         a copy of resolutions of the governing body of the Buyer approving
and authorizing the Asset Purchase;

 

(iii)        the officer’s certificate required to be delivered pursuant to
Section 6.2(c); and

 

(iv)        such resale certificates for sales tax purposes as are reasonably
requested by a Seller.

 

 12 

 

 

2.8         Deliveries of Sellers. At or prior to the Closing, Sellers shall
deliver to Buyer the following:

 

(a)          the Bill of Sale, the Assignment and Assumption Agreement, the
Escrow Agreement, the TSA and each other Ancillary Document to which a Seller is
a party, dated as of the Closing Date and duly executed by such Seller (and in
the case of the Escrow Agreement, duly executed by the Escrow Agent);

 

(b)          instruments of assignment of the Registered Intellectual Property
(the “Assignment of Intellectual Property”) that are owned by a Seller and
included in the Purchased Assets, if any, dated as of the Closing Date, duly
executed by such Seller, in form for recordation with the appropriate
Governmental Entities, in form reasonably acceptable to the Parties;

 

(c)          a copy of the final Sale Order;

 

(d)          the officer’s certificates required to be delivered pursuant to
Section 6.3(c);

 

(e)          (i) with respect to each Seller that is not a disregarded entity
(as defined for purposes of Treasury Regulations Section 1.1445-2(b)(2)(iii)), a
statement from such Seller, dated as of the Closing Date prepared in accordance
with Treasury Regulations Section 1.1445-2(b)(2) and Section 1446(f) of the Code
certifying such Seller’s non-foreign status for purposes of Section 1445 and
1446(f)(2) of the Code; and (ii) with respect to each Seller that is a
disregarded entity (as defined for purposes of Treasury Regulations Section
1.1445-2(b)(2)(iii)), a statement from the Person treated for federal income Tax
purposes as the owner of such Seller, dated as of the Closing Date and in form
reasonably satisfactory to Buyer, certifying (A) such Seller’s status as a
disregarded entity (as defined for purposes of Treasury Regulations Section
1.1445-2(b)(2)(iii)) whose separate existence from such Person is disregarded
and (B) such Person’s non-foreign status for purposes of Section 1445 and
1446(f)(2) of the Code;

 

(f)          instruments of assignment and assumption of the Assumed Real
Property Lease(s), dated as of the Closing Date, in form reasonably acceptable
to the Parties (the “Assignment and Assumption of Leases”), duly executed by the
applicable Seller, in form for recordation with the appropriate public land
records, if necessary, and any other related documentation or instruments
necessary for the conveyance of any Assumed Real Property Lease;

 

(g)          a copy of resolutions of the governing body of each Seller
approving and authorizing the Asset Purchase;

 

(h)          share certificates (or an affidavit of lost or stolen share
certificate, in form and substance acceptable to the Parties), with stock powers
duly endorsed in blank, or other evidence of Sellers’ or each Purchased
Subsidiaries’ ownership interest, if any, in each of the Acquired Subsidiaries
and such other documents, if any, that may be required to effectively deliver
title thereto under applicable non-U.S. Law; and

 

(i)          such other bills of sale, deeds, endorsements, assignments and
instruments of conveyance and transfer listed on Schedule 2.8(h), dated as of
the Closing Date and in form reasonably satisfactory to Buyer, as Buyer may
reasonably request to vest in Buyer all the right, title and interest of Sellers
in, to or under any or all of the Purchased Assets.

 

 13 

 

 

2.9         Withholding Rights. Buyer, the Escrow Agent, the Acquired
Subsidiaries and any agent or affiliate thereof shall be entitled to deduct and
withhold with respect to any payments made pursuant to this Agreement such
amounts that are required to be deducted and withheld with respect to any such
payments under the Code (or any other provision of applicable Law). To the
extent that such amounts are withheld and remitted to the appropriate Taxing
Authority, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to such Persons in respect of which such deduction
and withholding was made. Notwithstanding anything to the contrary, any
compensatory amounts payable to an employee pursuant to or as contemplated by
this Agreement shall be remitted to the applicable payor for payment to the
applicable Person through regular payroll procedures, as applicable. Prior to
the withholding, Buyer shall (a) notify the Sellers of any anticipated
withholding, (b) consult with the Sellers in good faith to determine whether
such deduction and withholding is required under applicable Tax law, and (c)
cooperate with the Sellers in good faith to minimize the amount of any
applicable withholding.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, except (a) as disclosed in any form, document
or report publicly filed with or publicly furnished to the U.S. Securities and
Exchange Commission (the “SEC”) by Parent or any of its Subsidiaries from and
after July 1, 2015 and prior to the Agreement Date (excluding any disclosures
set forth in any “risk factors,” “forward-looking statements” or “market risk”
sections to the extent they are cautionary, predictive or forward-looking in
nature) (collectively, the “Parent SEC Disclosures”), (b) as disclosed in any
Bankruptcy Court filings by Sellers or any of their respective Subsidiaries made
prior to the Agreement Date (the “Bankruptcy Court Filings”), or (c) as
disclosed in the disclosure schedule delivered by Sellers to Buyer concurrently
with the execution of this Agreement (the “Sellers Disclosure Schedule”), each
Seller, jointly and severally, represents and warrants to Buyer as follows:

 

3.1         Organization. Such Seller is a legal entity duly incorporated,
validly existing and in good standing under the laws of the State of New York.
Subject to the limitations imposed on such Seller as a result of having filed a
petition for relief under the Bankruptcy Code, such Seller has full power and
authority to own, lease and operate its properties and assets and to carry on
its business as presently conducted in the Acquired Business, except where the
failure to have such power or authority would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

3.2         Acquired Subsidiaries.

 

(a)          Section 3.2 of the Sellers Disclosure Schedule sets forth the name
of each Acquired Subsidiary, and, with respect to each such entity, the
jurisdiction in which it is incorporated or organized, the jurisdictions, if
any, in which it is qualified to do business, the names of all shareholders or
other equity owners and the number of shares of stock owned by each such
shareholder or the amount of equity owned by each such equity owner. Each
Acquired Subsidiary is a legal entity duly organized, validly existing and
(where such concept is recognized) in good standing under the Laws of its
respective jurisdiction of organization and has all requisite corporate or
similar power and authority to own, lease and operate its properties and assets
and to carry on its business as presently conducted. Each Acquired Subsidiary
(other than the Joint Venture) is duly qualified or licensed, and has all
necessary governmental approvals, to do business and is in good standing (where
such concept is recognized) in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such approvals, qualification or licensing necessary, except where the failure
to be so duly approved, qualified or licensed and in good standing (where such
concept is recognized) would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

 14 

 

 

(b)          The outstanding shares of capital stock of each Acquired Subsidiary
are duly authorized, validly issued, fully paid and non-assessable and free of
pre-emptive rights, and all such shares or other equity interests are owned by
the applicable holder free and clear of any and all Liens (other than Permitted
Liens and Liens created by Buyer). There is no existing option, warrant, call,
right or Contract to which any Acquired Subsidiary (other than the Joint
Venture) is a party requiring, and there are no convertible securities of any
Acquired Subsidiary (other than the Joint Venture) outstanding which upon
conversion would require, the issuance of any shares of capital stock or other
equity interests of any Acquired Subsidiary (other than the Joint Venture) or
other securities convertible into shares of capital stock or other equity
interests of any Acquired Subsidiary (other than the Joint Venture).

 

3.3         Corporate Authority Relative to this Agreement; Consents and
Approvals; No Violation.

 

(a)          Such Seller has the full corporate power and authority to execute
and deliver this Agreement and the Ancillary Documents to which it is a party
and, subject to the entry of the Sale Order and such other authorization as is
required by the Bankruptcy Code, perform its obligations under and consummate
the transactions contemplated by this Agreement, including the Asset Purchase.
The execution, delivery and performance by such Seller of this Agreement and the
Ancillary Documents to which it is a party and the consummation of the
transactions contemplated by this Agreement, including the Asset Purchase, have
been duly and validly authorized by such Seller’s board of directors (or a
committee thereof) and no other actions on the part of such Seller, subject to
the entry of the Sale Order and such other authorization as is required by the
Bankruptcy Code, are necessary to authorize the execution and delivery by such
Seller of this Agreement and the Ancillary Documents to which it is a party or
the consummation of the transactions contemplated by this Agreement, including
the Asset Purchase. This Agreement has been, and the Ancillary Documents to
which it is a party have been (or will be at Closing) duly and validly executed
and delivered by such Seller and, assuming this Agreement constitutes the legal,
valid and binding agreement of Buyer, this Agreement and the Ancillary Documents
to which it is a party constitute (or upon execution at Closing will constitute,
as applicable), subject to Alternative Bids (if any), the entry of the Sale
Order and such other authorization as is required by the Bankruptcy Code, the
legal, valid and binding agreements of such Seller, enforceable against such
Seller in accordance with their terms, except as and to the extent that such
validity and enforceability may be limited by equitable principles of general
applicability (whether considered in a proceeding at law or in equity) (the
“Enforceability Exceptions”).

 

(b)          Other than in connection with or in compliance with (i) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder (the “HSR Act”), (ii) the approvals set
forth in Section 3.3(b) of the Sellers Disclosure Schedule (covering the
applicable Laws or other legal restraints of foreign countries designed to
govern competition or trade regulation or to prohibit, restrict or regulate
actions with the purpose or effect of monopolization or restraint of trade
(collectively, “Antitrust Laws”)) and (iii) the Sale Order (clauses (i) through
(iii), collectively, the “Transaction Approvals”), and subject to the accuracy
of Buyer’s representations and warranties set forth in Section 4.2(b), no
authorization, consent, order, license, permit or approval of, or registration,
declaration, notice or filing with, any Governmental Entity is required to be
made or obtained under applicable Law for the consummation by such Seller of the
transactions contemplated hereby, except for such authorizations, consents,
orders, licenses, permits, approvals, registrations, declarations, notices and
filings that are not required to be made or obtained prior to the consummation
of such transactions or that the failure to make or obtain would not, in the
case of this Section 3.3(b), reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

 15 

 

 

(c)          Except as set forth in Section 3.3(c) of the Sellers Disclosure
Schedule (the “Consents”), the execution and delivery by such Seller of this
Agreement does not, and (assuming the Transaction Approvals are obtained and
after giving effect to the Sale Order and such other authorization as is
required by the Bankruptcy Code) the consummation of the transactions
contemplated hereby and compliance with the provisions hereof will not, (i)
require any consent or approval under, violate, conflict with, result in any
breach of or any loss of any benefit under, constitute an impermissible change
of control or default under, or result in termination or give to others any
right of termination, vesting, amendment, acceleration or cancellation of, or
result in the creation of a Lien (other than Permitted Liens) upon any of the
respective properties or assets of such Seller or any of the Acquired
Subsidiaries pursuant to, any Contract to which such Seller or any of the
Acquired Subsidiaries is a party or by which they or any of their respective
properties or assets are bound, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (ii) conflict
with or result in any violation of any provision of the Organizational Documents
of such Seller or (iii) conflict with or violate any applicable Laws except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.4         Financial Statements. Sellers have made available to Buyer copies of
the audited balance sheet of the Acquired Business as of June 30, 2018 (the
“Most Recent Balance Sheet”), the related audited income statement and audited
statement of cash flows for the twelve month period ended June 30, 2018,
together with the accompanying notes thereto (collectively, the “Financial
Statements”). Each of the Financial Statements has been prepared in all material
respects in conformity with U.S. generally accepted accounting principles
(“GAAP”) (except as permitted by the SEC in connection with financial statements
prepared on a carve-out basis) applied on a consistent basis during the periods
involved (except as may be indicated therein or in the notes thereto), and
presents fairly in all material respects the consolidated financial position,
results of operations and cash flows of the Acquired Business as at the dates
and for the periods indicated therein.

 

3.5         Compliance with Law; Permits.

 

(a)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, such Seller and the Acquired
Subsidiaries (other than the Joint Venture) are, and since July 1, 2016 have
been, in compliance with all applicable federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, judgments, orders, injunctions,
decrees or agency requirements of Governmental Entities (collectively, “Laws”
and each, a “Law”) applicable to the Purchased Assets or the operation of the
Acquired Business. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, since July 1, 2016,
Sellers and the Acquired Subsidiaries (other than the Joint Venture) have not
received any written notice or, to Sellers’ knowledge, other communication from
any Governmental Entity regarding any actual or alleged failure to comply with
any Law applicable to the Purchased Assets or the operation of the Acquired
Business.

 

(b)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and subject to the limitations
imposed on Sellers as a result of having filed a petition for relief under the
Bankruptcy Code, Sellers and the Acquired Subsidiaries (other than the Joint
Venture) hold all authorizations, licenses, permits, certificates, variances,
exemptions, approvals, orders, registrations and clearances of any Governmental
Entity necessary for Sellers and the Acquired Subsidiaries (other than the Joint
Venture) to own, lease and operate the Purchased Assets, and to carry on and
operate the Acquired Business as currently conducted.

 

(c)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, neither Sellers, nor the Acquired
Subsidiaries (other than the Joint Venture), or, to Sellers’ knowledge, any of
their respective directors or officers, in each case, acting on behalf of
Sellers or the Acquired Subsidiaries (other than the Joint Venture), has in the
past three years, directly or indirectly in respect of the Acquired Business,
(i) used any funds of the Acquired Business for unlawful contributions, unlawful
gifts, unlawful entertainment or other unlawful expenses relating to political
activity; (ii) made any unlawful payment to foreign or domestic governmental
officials or employees or to foreign or domestic political parties or campaigns
from funds of the Acquired Business; or (iii) violated or is in violation of
applicable Bribery Legislation of any jurisdiction in which the Acquired
Business operates.

 

 16 

 

 

(d)          Notwithstanding anything contained in this Section 3.5, no
representation or warranty shall be deemed to be made in this Section 3.5 in
respect of the matters referenced in any other section of this ARTICLE III,
including in respect of environmental, Tax, employee benefits or labor matters.

 

3.6         Environmental Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) Parent
(solely in respect of the Acquired Business), NY Agri and the Acquired
Subsidiaries (other than the Joint Venture) are, to Sellers’ knowledge, in
compliance with applicable Environmental Laws, and each has, or has timely
applied for, all Environmental Permits necessary for the conduct and operation
of the Acquired Business as presently conducted, (b) since July 1, 2016, neither
Sellers, nor the Acquired Subsidiaries (other than the Joint Venture), have
received any written notice, demand, letter or claim alleging that Parent
(solely in respect of the Acquired Business), NY Agri or such Acquired
Subsidiary (other than the Joint Venture) is in violation of, or liable under,
any Environmental Law and (c) neither any Sellers, nor the Acquired Subsidiaries
(other than the Joint Venture), are subject to any Order in respect of the
Acquired Business relating to compliance with Environmental Laws, Environmental
Permits or the investigation, sampling, monitoring, treatment, remediation,
removal or cleanup of Regulated Substances. Notwithstanding anything herein to
the contrary, the representations and warranties contained in this Section 3.6
are the sole and exclusive representations of Sellers with respect to
Environmental Laws, Environmental Permits, Regulated Substances or any other
matter related to the environment or the protection of human health and worker
safety.

 

3.7         Employee Benefit Plans.

 

(a)          Section 3.7(a) of the Sellers Disclosure Schedule sets forth a
correct and complete list, as of the Agreement Date, of each Seller Benefit
Plan. With respect to each Assumed Plan, to the extent applicable, correct and
complete copies of the following have been delivered or made available to Buyer
by Sellers: (i) the most recent plan document (which, for the avoidance of
doubt, with respect to any Assumed Plan for which a form agreement is used,
shall consist of a copy of such form); (ii) the most recent related trust
document; (iii) the most recent annual report (Form 5500) filed with the
Internal Revenue Service (the “IRS”); (iv) the most recent determination,
opinion or advisory letter from the IRS for any Assumed Plan that is intended to
qualify under Section 401(a) of the Code; and (v) the most recent summary plan
description.

 

(b)          Except (i) as set forth on Section 3.7(b) of the Sellers Disclosure
Schedule or (ii) as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (x) each U.S. Seller Benefit Plan has
been established, operated and administered in accordance with its terms and the
requirements of all applicable Laws, including ERISA and the Code, and (y) there
are no pending or, to Sellers’ knowledge, threatened in writing claims (other
than claims for benefits in the Ordinary Course of Business) with respect to any
Seller Benefit Plan.

 

(c)          Except as set forth on Section 3.7(c) of the Sellers Disclosure
Schedule, none of the Sellers, the Acquired Subsidiaries (other than the Joint
Venture) or any of their respective ERISA Affiliates, sponsor, maintain, or
contribute to, any employee benefit plan that is (i) subject to Title IV of
ERISA or Section 412 of the Code, (ii) a “multiple employer plan” within the
meaning of Sections 4063 or 4064 of ERISA, or (iii) a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA (a “Multiemployer Plan”).

 

 17 

 

 

(d)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, each Non-U.S. Seller Benefit Plan
(i) if intended to qualify for special tax treatment, meets all the requirements
for such treatment, (ii) if required to be funded, book-reserved or secured by
an insurance policy, is funded, book-reserved, or secured by an insurance
policy, as applicable, based on reasonable actuarial assumptions in accordance
with applicable accounting principles, and (iii) has been maintained in
compliance with all applicable Laws.

 

(e)          Except (i) as set forth on Section 3.7(e) of the Sellers Disclosure
Schedule, or (ii) as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, neither the execution of this
Agreement nor the completion of the transactions contemplated by this Agreement
(either alone or in conjunction with any other event) will result in (x) any
compensation payment becoming due to any employee of Parent (who is or was
primarily employed in respect of the Acquired Business), NY Agri or of the
Acquired Subsidiaries (other than the Joint Venture), (y) the acceleration of
vesting or payment to any employee of Parent (who is or was primarily employed
in respect of the Acquired Business), NY Agri or of the Acquired Subsidiaries
(other than the Joint Venture), or (z) any increase to the compensation or
benefits otherwise payable under any Seller Benefit Plan.

 

3.8         Litigation. As of the Agreement Date, neither such Seller, nor any
Acquired Subsidiary (other than the Joint Venture), is a party to any pending
or, to such Seller’s knowledge, threatened Proceeding relating to the Acquired
Business or the Purchased Assets that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. As of the Agreement
Date, neither Sellers, nor the Acquired Subsidiaries (other than the Joint
Venture), are subject to any outstanding Order relating to the Acquired Business
or the Purchased Assets that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

3.9         Tax Matters. For purposes of this Section 3.9, the Joint Venture
shall not be treated as either a Purchased Subsidiary or Acquired Subsidiary.
Except as set forth on Section 3.9 of the Sellers Disclosure Schedule:

 

(a)          Parent (solely in respect of the Acquired Business), NY Agri and
the Acquired Subsidiaries have timely filed (taking into account any extension
of time within which to file) all income and other material Tax Returns required
to be filed by any of them and all such filed Tax Returns are complete and
accurate in all material respects; (ii) Parent (solely in respect of the
Acquired Business), NY Agri and the Acquired Subsidiaries have paid all income
and other material Taxes that are required to be paid by any of them, except, in
each case of clauses (i) and (ii), with respect to matters contested in good
faith or for which adequate reserves have been established in the Most Recent
Balance Sheet, in accordance with GAAP; and (iii) there are not pending, or to
Sellers’ knowledge, threatened in writing, audits, examinations, investigations
or other administrative or judicial Proceedings in respect of material Taxes of
Parent (solely in respect of the Acquired Business), NY Agri or the Acquired
Subsidiaries, in each case, other than in respect of matters for which adequate
reserves have been established in the Most Recent Balance Sheet, in accordance
with GAAP.

 

(b)          There are no Liens for Taxes on any of the Purchased Assets or the
assets of the Acquired Subsidiaries other than Permitted Liens.

 

(c)          Sellers have not participated in any “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

 18 

 

 

(d)          No Acquired Subsidiary (and no Seller in respect of the Acquired
Business) has waived any statute of limitations in respect of Taxes or agreed to
any extension of time with respect to a Tax assessment or deficiency which
waiver or extension remains outstanding.

 

(e)          The Acquired Subsidiaries that are organized outside the United
States are not subject to income Tax in any country other than their respective
countries of incorporation or formation. Sellers expect to recognize a de
minimis amount of Tax as a result of the inclusion of Subpart F income (as
defined for purposes of Section 951(a)(1)(A) of the Code) and global intangible
low-taxed income (as defined in Section 951A of the Code) through the Closing
Date (exclusive of any election under Section 338(g) of the Code), determined as
though the taxable year of the Acquired Subsidiaries ended on the Closing Date
and calculated taking into account foreign Taxes paid and creditable and the Tax
attributes of the Sellers, including the deduction available under Section 250
of the Code.

 

(f)           Section 3.9(f) of the Sellers Disclosure Schedule lists the U.S.
federal income tax classification of each of the Acquired Subsidiaries and all
entity classification elections (and related effective dates) under Treasury
Regulations Section 301.7701-3 made with respect to any of the Acquired
Subsidiaries.

 

(g)          The Most Recent Balance Sheet reflects all Liabilities for unpaid
Taxes of the Acquired Subsidiaries for periods (or portions of periods) through
the date of the Most Recent Balance Sheet. Since the date of the Most Recent
Balance Sheet, none of Parent (solely in respect of the Acquired Business), NY
Agri or the Acquired Subsidiaries has incurred any liability for Taxes outside
the Ordinary Course of Business.

 

(h)           Notwithstanding anything herein to the contrary, the
representations and warranties contained in this Section 3.9 and, to the extent
related to Taxes or Tax Matters, Section 3.7, are the sole and exclusive
representations of such Seller with respect to Taxes and Tax matters.

 

3.10       Employment and Labor Matters.

 

(a)          Neither Parent (solely in respect of the Acquired Business), NY
Agri, nor any Acquired Subsidiary (other than the Joint Venture) is a party to
any collective bargaining agreement, labor union contract, or trade union
agreement (each, a “Collective Bargaining Agreement”) covering employees in the
United States.

 

(b)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) there is not currently, nor has
there been in the past year, any strike, lockout, slowdown, or work stoppage
against Parent (solely in respect of the Acquired Business), NY Agri or the
Acquired Subsidiaries (other than the Joint Venture) pending or, to Sellers’
knowledge, threatened in writing; (ii) there is no pending charge or complaint
against Parent (solely in respect of the Acquired Business), NY Agri or the
Acquired Subsidiaries (other than the Joint Venture) by the National Labor
Relations Board or any comparable Governmental Entity; and (iii) Parent (solely
in respect of the Acquired Business), NY Agri and the Acquired Subsidiaries
(other than the Joint Venture) have complied with all Laws regarding employment
and employment practices (including anti-discrimination), terms and conditions
of employment and wages and hours (including classification of employees and
equitable pay practices) and other Laws in respect of any reduction in force
(including notice, information and consultation requirements), and no claims
against Parent (solely in respect of the Acquired Business), NY Agri or the
Acquired Subsidiaries (other than the Joint Venture) relating to non-compliance
with the foregoing are pending or, to Sellers’ knowledge, threatened in writing.

 

 19 

 

 

3.11       Real and Tangible Property. Such Seller or an Acquired Subsidiary has
good and valid title to the Owned Real Property set forth on Schedule 1.1(e) and
to all of the buildings, structures and other improvements thereon. Such Seller
or an Acquired Subsidiary has a good and valid leasehold interest in each of the
Assumed Real Property Leases numbered 1 through 3 on Schedule 1.1(d). Except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, neither Sellers, nor the Acquired Subsidiaries, have
received written notice of any material default under any agreement evidencing
any Lien affecting the Owned Real Property set forth on Schedule 1.1(e) or any
Assumed Real Property Lease, which default continues on the Agreement Date, and
(d) such Seller or an Acquired Subsidiary has good and marketable title to, a
good and enforceable leasehold interest in or a valid and enforceable license
to, all tangible Purchased Assets, free and clear of all Liens (other than
Permitted Liens).

 

3.12       Intellectual Property.

 

(a)          The Patents, pending Patent applications, registered Marks, pending
applications for registration of Marks and registered Copyrights owned by
Sellers or the Acquired Subsidiaries (other than the Joint Venture) and used
primarily or held primarily for use in the Acquired Business are referred to
collectively as the “Registered Intellectual Property.”

 

(b)          Sellers and/or the Acquired Subsidiaries own all right, title, and
interest, free and clear of all Liens (except for Permitted Liens) to all
Registered Intellectual Property, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(c)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) to Sellers’ knowledge, as of
the Agreement Date, the conduct of the Acquired Business does not infringe,
violate or constitute misappropriation of any Intellectual Property of any third
Person; (ii) to Sellers’ knowledge, as of the Agreement Date, no third Person is
infringing, violating, or misappropriating any Registered Intellectual Property;
and (iii) as of the Agreement Date, there is no pending claim asserted in
writing against a Seller or any Acquired Subsidiary (other than the Joint
Venture) (including any “cease and desist” letters and invitations to license)
asserting that Sellers’ or any Acquired Subsidiary’s (other than the Joint
Venture’s) conduct of the Acquired Business has infringed, violated or
misappropriated, or is infringing, violating or misappropriating, any
Intellectual Property rights of any third Person.

 

(d)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) Sellers and the Acquired
Subsidiaries (other than the Joint Venture) comply with their internal policies
and procedures and any other legal requirements, to the extent applicable,
relating to privacy, data protection, and the collection, retention, protection
and use of personal information collected, used, or held for use in the
operation of the Acquired Business and (ii) there are no claims pending or, to
Sellers’ knowledge, threatened against Sellers or any Acquired Subsidiary (other
than the Joint Venture) alleging a violation of any third Person’s privacy or
personal information or data rights, solely with respect to the operation of the
Acquired Business.

 

3.13       Material Contracts.

 

(a)          Section 3.13(a) of the Sellers Disclosure Schedule sets forth each
material Contract relating to the Purchased Assets and the Assumed Liabilities
(the “Material Contracts”).

 

(b)          Each Material Contract listed on Section 3.13(a) of the Sellers
Disclosure Schedule is a valid and binding obligation of a Seller and, to
Sellers’ knowledge, the other party or parties thereto in accordance with its
terms and conditions, except as and to the extent that such validity and
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally, (ii) the
Enforceability Exceptions and (iii) the obligation to pay Cure Costs under
Section 365 of the Bankruptcy Code and Section 1.3.

 

 20 

 

 

(c)          With respect to any Material Contract, no event has occurred or not
occurred through such Seller’s action or inaction or, to Sellers’ knowledge,
prior to the Agreement Date, through the action or inaction of any third party
which, with notice or the lapse of time or both, would constitute a default or
result in the termination of or a right of termination or cancelation under any
Material Contract, accelerate the performance or obligations required thereby,
or result in the loss of any benefit under the terms of any Material Contract to
which such Seller is a party, except for the obligation to pay Cure Costs and/or
such events that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

3.14       Certain Regulatory Matters.

 

(a)          The facilities of Sellers used in the operation of the Acquired
Business and the facilities of the Acquired Subsidiaries (other than the Joint
Venture) are in compliance with the FDCA, to the extent applicable, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)          Except as set forth in Section 3.14(b) of the Sellers Disclosure
Schedule, as of the Agreement Date and for the three (3) years prior thereto,
none of the Products have been subject to any material recall or market
withdrawal and no material recall or market withdrawal is currently under
consideration by such Seller or the Acquired Subsidiaries (other than the Joint
Venture).

 

(c)          Since July 1, 2016, neither Parent (solely in respect of the
Acquired Business), NY Agri, nor any Acquired Subsidiaries (other than the Joint
Venture) have been the subject of any material enforcement action by the FDA
(solely in respect of the Acquired Business).

 

(d)          Notwithstanding anything herein to the contrary, the
representations and warranties in this Section 3.14 are the sole and exclusive
representations and warranties of Sellers with respect to the regulatory matters
expressly set forth in this Section 3.14.

 

3.15       Finders or Brokers. Other than PJT Partners, Inc. and AP Services
LLC, no broker, finder or investment banker is entitled to any broker’s,
finder’s or financial advisor’s fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Sellers, the Acquired Subsidiaries or a Seller’s board of directors.

 

3.16       Sufficiency of Assets. The Purchased Assets, together with the assets
of the Acquired Subsidiaries, constitute all of the material assets used by
Sellers in the current operations of the Acquired Business and necessary for
Buyer to operate the Acquired Business immediately following the Closing in
substantially the same manner as it is currently conducted.

 

3.17       Inventory. All Inventory, whether or not reflected in the Closing
Statement, consists of a quality and quantity usable and salable in the Ordinary
Course of Business, except for obsolete, damaged, defective or slow-moving items
that have been written off or written down to fair market value or for which
adequate reserves have been established.

 

 21 

 

 

3.18       No Other Representations or Warranties. THE PURCHASED ASSETS SOLD
PURSUANT TO THIS AGREEMENT ARE SOLD, CONVEYED, TRANSFERRED, AND ASSIGNED ON AN
“AS IS, WHERE IS” BASIS “WITH ALL FAULTS”, NOTWITHSTANDING ANYTHING SET FORTH
HEREIN (OTHER THAN AS EXPRESSLY SET FORTH IN THIS ARTICLE III, AS QUALIFIED BY
THE SELLERS DISCLOSURE SCHEDULE AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY
COURT FILINGS) OR IN ANY ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED
PURSUANT TO THIS AGREEMENT) TO THE CONTRARY. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS ARTICLE III (AS QUALIFIED BY THE SELLERS
DISCLOSURE SCHEDULE AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY COURT FILINGS)
OR IN ANY ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT TO
THIS AGREEMENT), NONE OF SELLERS, ANY OF THEIR AFFILIATES OR ANY OTHER PERSON ON
BEHALF OF SELLERS OR THEIR AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES
(INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WHICH WARRANTIES ARE ALSO HEREBY EXPRESSLY DISCLAIMED), TERMS,
CONDITIONS, UNDERSTANDINGS OR COLLATERAL ASSIGNMENTS OF ANY NATURE OR KIND,
EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE WITH RESPECT TO (A) THE PURCHASED
ASSETS, THE ACQUIRED BUSINESS, SELLERS, OR THEIR RESPECTIVE BUSINESSES, OR WITH
RESPECT TO ANY OTHER INFORMATION PROVIDED, OR MADE AVAILABLE, TO BUYER OR ITS
AFFILIATES OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS, CONSULTANTS,
LEGAL COUNSEL, INVESTMENT BANKERS, ADVISORS, REPRESENTATIVES OR AUTHORIZED
AGENTS (COLLECTIVELY, “REPRESENTATIVES”) IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING THE ACCURACY OR COMPLETENESS THEREOF OR (B) THE
CONDITION OF ANY REAL PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS OR
WITH REGARD TO THE USE, EXISTENCE OR RELEASE OF ANY REGULATED SUBSTANCES AT, ON,
UNDER OR AROUND ANY REAL PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED
BUSINESS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION SHALL
LIMIT OR OTHERWISE IMPAIR IN ANY MANNER BUYER’S RIGHT TO MAKE A CLAIM FOR ACTUAL
FRAUD.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, except as disclosed in the disclosure schedule
delivered by Buyer to Sellers concurrently with the execution of this Agreement
(the “Buyer Disclosure Schedule”), Buyer represents and warrants to Sellers as
follows:

 

4.1         Organization. Buyer is a limited partnership duly formed, validly
existing and in good standing under the laws of the Delaware. Buyer has all
requisite limited partnership power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted.

 

4.2         Corporate Authority Relative to this Agreement; Consents and
Approvals; No Violation.

 

(a)          Buyer has the requisite limited partnership power and authority to
execute and deliver this Agreement and the Ancillary Documents to which it is a
party and to consummate the transactions contemplated hereby, including the
Asset Purchase. The execution, delivery and performance by Buyer of this
Agreement and the Ancillary Documents to which it is a party and the
consummation by Buyer of the transactions contemplated hereby, including the
Asset Purchase, have been duly and validly authorized by the general partner of
Buyer and, no other action or proceedings on the part of Buyer, or vote of
Buyer’s partners, are necessary to authorize the execution and delivery by Buyer
of this Agreement and the Ancillary Documents to which it is a party and the
consummation of the transactions contemplated hereby, including the Asset
Purchase. This Agreement and the Ancillary Documents to which it is a party have
been duly and validly executed and delivered by Buyer and, assuming this
Agreement constitutes the legal, valid and binding agreement of Sellers, this
Agreement and the Ancillary Documents to which it is a party constitute the
legal, valid and binding agreements of Buyer and are enforceable against Buyer
in accordance with their terms, except as such enforcement may be subject to the
Enforceability Exceptions.

 

 22 

 

 

(b)          Other than in connection with or in compliance with the Transaction
Approvals, no authorization, consent, order, license, permit or approval of, or
registration, declaration, notice or filing with, any Governmental Entity or
other third party, is required to be made or obtained, under applicable Law, for
the consummation by Buyer of the transactions contemplated hereby, including the
Asset Purchase, except for such authorizations, consents, orders, licenses,
permits, approvals, registrations, declarations, notices and filings that are
not required to be made or obtained prior to the consummation of such
transactions.

 

(c)          The execution and delivery by Buyer of this Agreement does not, and
(assuming the Transaction Approvals are obtained) the consummation of the
transactions contemplated hereby, including the Asset Purchase, and compliance
with the provisions hereof will not, (i) require the making by Buyer of any
declaration, filing or registration with, any Person, other than filings with
the Bankruptcy Court, (ii) conflict with or result in any violation of any
provision of the Organizational Documents of Buyer or (iii) conflict with or
violate any applicable Laws.

 

4.3         Litigation. There is no Proceeding to which Buyer or any of its
Subsidiaries is a party pending or, to Buyer’s knowledge, threatened, and Buyer
is not subject to any outstanding Order, in each case that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement and the
Ancillary Documents to which it is a party, for Buyer to assume and perform the
Assumed Liabilities or for Buyer to consummate on a timely basis the
transactions contemplated hereby or thereby.

 

4.4         Buyer Information. None of the information supplied or to be
supplied by Buyer to Parent in writing for inclusion or incorporation by
reference in any filings required under the applicable U.S. federal securities
Laws, including the rules and regulations of the SEC thereunder, relating to the
Asset Purchase will, at the time such documents are filed with the SEC or at any
time such documents are amended or supplemented, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding the
foregoing, no representation or warranty is made by Buyer with respect to
statements made or incorporated by reference therein based on information
supplied by or on behalf of Sellers expressly for inclusion or incorporation by
reference therein.

 

4.5         Finders or Brokers. Other than CIM Partners and Vasto Advisors, no
broker, finder or investment banker is entitled to any broker’s, finder’s or
financial advisor’s fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Buyer or
Buyer’s board of directors (or similar governing body).

 

 23 

 

 

4.6         Solvency. Buyer has, as of the Agreement Date, and will have at and
as of the Closing Date sufficient available funds to consummate the Asset
Purchase and to promptly make, when due, all payments required to be made in
connection with this Agreement, including payment of the Cash Balance, and
satisfaction of all of the Assumed Liabilities and the Cure Costs. As of the
Agreement Date, Buyer has no reason to believe that the representations
contained in the immediately preceding sentence will not be true at and as of
the Closing Date. Based on the accuracy of the representations and warranties
set forth in Article III, immediately after giving effect to the transactions
contemplated hereby, (a) Buyer and its Subsidiaries, taken as a whole, will not
(i) be insolvent as defined in Section 101 of the Bankruptcy Code, (ii) have
incurred Indebtedness beyond their ability to pay such Indebtedness as it
matures or becomes due and (iii) have unreasonably small capital to carry on
their businesses as presently conducted or as proposed to be conducted, (b) the
then present fair saleable value of the assets of Buyer and its Subsidiaries,
taken as a whole, will exceed the amount that will be required to pay their
Liabilities (including the amount of all contingent Liabilities) and
Indebtedness as it becomes absolute or matured, and (c) the assets of Buyer and
its Subsidiaries, taken as a whole, at a fair valuation, will exceed their
Liabilities (including the amount of all contingent Liabilities) and
Indebtedness.

 

4.7         Adequate Assurances Regarding the Buyer Assumed Agreements. As of
the Closing, Buyer will be capable of satisfying the conditions contained in
Sections 365(b)(1)(C) and 365(c) of the Bankruptcy Code with respect to the
Buyer Assumed Agreements.

 

4.8         Certain Arrangements; Ownership of Sellers. There are no contracts,
undertakings, commitments, agreements, obligations or understandings, whether
written or oral, between Buyer or any of its Affiliates, on the one hand, and
any member of Sellers’ management or Sellers’ boards of directors, on the other
hand, relating in any way to Sellers (including with respect to the management
or control of Sellers), the transactions contemplated hereby or to the
operations of Parent (solely related to the Acquired Business), NY Agri and the
Acquired Subsidiaries after the Closing. Buyer does not hold, directly or
indirectly, any beneficial or other ownership interest in any of Sellers or
their Subsidiaries or any of their respective securities.

 

4.9         Guarantee. Concurrently with the execution of this Agreement, New
Mountain Partners V, L.P., a Delaware limited partnership (the “Guarantor”), has
delivered to Sellers a duly executed limited guarantee pursuant to which the
Guarantor has guaranteed certain obligations under this Agreement (the
“Guarantee”). The Guarantee is in full force and effect, has not been amended or
modified and is a legal and valid and binding obligation of the Guarantor. No
event has occurred which, with or without notice, lapse of time or both, would
constitute a default or breach or failure to satisfy a conditions under the
terms and conditions of the Guarantee on the part of the Guarantor under the
Guarantee.

 

4.10       Investment Intention. Buyer is acquiring the capital stock of the
Acquired Subsidiaries for its own account, for investment purposes only and not
with a view to the distribution (as such term is used in Section 2(a)(11) of the
Securities Act). Buyer understands that the capital stock of the Acquired
Subsidiaries may not have been registered under the Securities Act and may not
be sold unless subsequently registered under the Securities Act or an exemption
from such registration is available

 

 24 

 

 

4.11       Investigation; No Other Representations.

 

(a)          BUYER HAS CONDUCTED ITS OWN INDEPENDENT REVIEW AND ANALYSIS OF THE
BUSINESS, OPERATIONS, ASSETS, CONTRACTS, INTELLECTUAL PROPERTY, REAL ESTATE,
TECHNOLOGY, LIABILITIES (CONTINGENT, PRESENT AND OTHERWISE), RESULTS OF
OPERATIONS, FINANCIAL CONDITION AND PROSPECTS OF SELLERS, THE ACQUIRED
SUBSIDIARIES AND THE ACQUIRED BUSINESS, AND ACKNOWLEDGES THAT IT AND ITS
REPRESENTATIVES HAVE RECEIVED ACCESS TO SUCH BOOKS AND RECORDS, FACILITIES,
EQUIPMENT, CONTRACTS AND OTHER ASSETS AND PROPERTIES OF SELLERS, THE ACQUIRED
SUBSIDIARIES AND THE ACQUIRED BUSINESS THAT IT AND ITS REPRESENTATIVES HAVE
REQUESTED TO REVIEW AND THAT IT AND ITS REPRESENTATIVES HAVE HAD THE OPPORTUNITY
TO MEET WITH THE MANAGEMENT OF SELLERS AND TO DISCUSS THE RESPECTIVE BUSINESSES
AND ASSETS OF PARENT (IN RESPECT OF THE ACQUIRED BUSINESS), NY AGRI AND THE
ACQUIRED SUBSIDIARIES AND THE ACQUIRED BUSINESS. BUYER, ON BEHALF OF ITSELF AND
ON BEHALF OF ITS RESPECTIVE AFFILIATES AND REPRESENTATIVES, ACKNOWLEDGES THAT
THE PURCHASED ASSETS SOLD PURSUANT TO THIS AGREEMENT ARE SOLD, CONVEYED,
TRANSFERRED, AND ASSIGNED ON AN “AS IS, WHERE IS” BASIS “WITH ALL FAULTS” AND
THAT, NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER ANCILLARY
DOCUMENT TO THE CONTRARY, OTHER THAN THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN ARTICLE III (AS QUALIFIED BY THE SELLERS DISCLOSURE
SCHEDULE AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY COURT FILINGS) OR IN ANY
ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT), NONE OF SELLERS, THE ACQUIRED SUBSIDIARIES, ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OTHER PERSON ON BEHALF OF SELLERS, THE ACQUIRED SUBSIDIARIES
OR THEIR AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES (INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WHICH
WARRANTIES ARE ALSO HEREBY EXPRESSLY DISCLAIMED), TERMS, CONDITIONS,
UNDERSTANDINGS OR COLLATERAL ASSIGNMENTS OF ANY NATURE OR KIND, EXPRESS OR
IMPLIED, BY STATUTE OR OTHERWISE WITH RESPECT TO (A) THE PURCHASED ASSETS, THE
ACQUIRED BUSINESS, SELLERS OR THE ACQUIRED SUBSIDIARIES, OR WITH RESPECT TO ANY
OTHER INFORMATION PROVIDED, OR MADE AVAILABLE, TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE ACCURACY OR COMPLETENESS THEREOF, OR (B) THE CONDITION OF ANY REAL
PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS OR WITH REGARD TO THE
USE, EXISTENCE OR RELEASE OF ANY REGULATED SUBSTANCES AT, ON, UNDER OR AROUND
ANY REAL PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS.

 

(b)          WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR ANY REMEDIES AVAILABLE UNDER THIS AGREEMENT WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III (AS QUALIFIED
BY THE SELLERS DISCLOSURE SCHEDULE AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY
COURT FILINGS) OR IN ANY ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED
PURSUANT TO THIS AGREEMENT), NONE OF SELLERS, THE ACQUIRED SUBSIDIARIES OR ANY
OTHER PERSON WILL HAVE OR BE SUBJECT TO ANY LIABILITY OR OTHER OBLIGATION TO
BUYER OR ITS REPRESENTATIVES OR AFFILIATES OR ANY OTHER PERSON RESULTING FROM
BUYER’S, ITS REPRESENTATIVES’ OR AFFILIATES’ USE OF ANY INFORMATION, DOCUMENTS,
PROJECTIONS, FORECASTS OR OTHER MATERIAL MADE AVAILABLE TO BUYER OR ITS
REPRESENTATIVES OR AFFILIATES, INCLUDING ANY INFORMATION MADE AVAILABLE IN THE
ELECTRONIC DATA ROOM MAINTAINED BY OR ON BEHALF OF SELLERS OR THEIR
REPRESENTATIVES FOR PURPOSES OF THE TRANSACTIONS CONTEMPLATED HEREBY, TEASERS,
MARKETING MATERIALS, CONSULTING REPORTS OR MATERIALS, CONFIDENTIAL INFORMATION
MEMORANDA, MANAGEMENT PRESENTATIONS, FUNCTIONAL “BREAK-OUT” DISCUSSIONS,
RESPONSES TO QUESTIONS SUBMITTED ON BEHALF OF BUYER OR ITS REPRESENTATIVES OR IN
ANY OTHER FORM IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY. IN
CONNECTION WITH THE DUE DILIGENCE INVESTIGATION OF SELLERS, THE ACQUIRED
SUBSIDIARIES AND THE ACQUIRED BUSINESS BY BUYER, BUYER HAS RECEIVED AND MAY
CONTINUE TO RECEIVE FROM SELLERS OR THEIR REPRESENTATIVES CERTAIN ESTIMATES,
PROJECTIONS, FORECASTS AND OTHER FORWARD-LOOKING INFORMATION, AS WELL AS CERTAIN
BUSINESS PLAN INFORMATION, REGARDING SELLERS, THE ACQUIRED SUBSIDIARIES, THE
PURCHASED ASSETS AND/OR THE ACQUIRED BUSINESS. BUYER HEREBY ACKNOWLEDGES, ON
BEHALF OF ITSELF AND ITS AFFILIATES AND REPRESENTATIVES, THAT THERE ARE
UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH ESTIMATES, PROJECTIONS,
FORECASTS AND OTHER FORWARD-LOOKING STATEMENTS, AS WELL AS IN SUCH BUSINESS
PLANS, WITH WHICH BUYER IS FAMILIAR, THAT BUYER AND ITS AFFILIATES AND
REPRESENTATIVES ARE NOT RELYING ON, AND ARE TAKING FULL RESPONSIBILITY FOR
MAKING THEIR OWN EVALUATION OF, THE ADEQUACY AND ACCURACY OF ALL ESTIMATES,
PROJECTIONS, FORECASTS AND OTHER FORWARD-LOOKING INFORMATION, AS WELL AS SUCH
BUSINESS PLANS, SO FURNISHED TO THEM (INCLUDING THE REASONABLENESS OF THE
ASSUMPTIONS UNDERLYING SUCH ESTIMATES, PROJECTIONS, FORECASTS, FORWARD-LOOKING
INFORMATION OR BUSINESS PLANS). NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED
IN THIS SECTION SHALL LIMIT OR OTHERWISE IMPAIR IN ANY MANNER BUYER’S RIGHT TO
MAKE A CLAIM FOR ACTUAL FRAUD.

 

 25 

 

 

ARTICLE V
COVENANTS AND AGREEMENTS

 

5.1         Conduct of Business. During the period from the Agreement Date until
the earlier of the termination of this Agreement in accordance with its terms or
the Closing, Sellers shall, and shall cause the Acquired Subsidiaries to, use
commercially reasonable efforts to maintain the Purchased Assets and conduct the
Acquired Business in all material respects in the Ordinary Course of Business,
except (i) as may be required by applicable Law, (ii) with the prior written
consent of Buyer (which shall not be unreasonably withheld, conditioned or
delayed), (iii) with the approval of the Bankruptcy Court, (iv) as expressly
permitted or contemplated or required by this Agreement (including Section
5.8(d)), (v) as set forth in Section 5.1 of the Sellers Disclosure Schedule or
(vi) to the extent the effect their being in bankruptcy may have on them and the
Acquired Business.

 

5.2         Access.

 

(a)          For purposes of furthering the transactions contemplated hereby,
Sellers shall afford Buyer and its Representatives reasonable access during
normal business hours upon reasonable advance notice to Sellers, throughout the
period from the Agreement Date until the earlier of the termination of this
Agreement and the Closing, to Sellers’ and any Acquired Subsidiary’s personnel,
properties, contracts, commitments, Books and Records and such other information
concerning the business, properties and personnel of the Acquired Business as
Buyer may reasonably request; provided that Sellers shall not be obligated to
provide or give access to any minutes of meetings or resolutions of a Seller’s
or any Acquired Subsidiary’s board of directors (or similar governing body) or
any committees thereof or any other business records or reports of or
communication with any of its advisors relating to the evaluation or negotiation
of this Agreement or the transactions contemplated hereby or any alternatives
thereto. Notwithstanding anything to the contrary contained in this Section
5.2(a), any document, correspondence or information or other access provided
pursuant to this Section 5.2(a) may be redacted or otherwise limited to prevent
disclosure of information concerning any aspect of the Pharma Business, the
valuation of Sellers and/or the Acquired Business and the purchase of the
Purchased Assets or other similarly confidential or competitively sensitive
information. All access pursuant to this Section 5.2(a) shall be (i) conducted
in such a manner as not to interfere unreasonably with the normal operations of
Sellers and the Acquired Subsidiaries and (ii) coordinated exclusively through
the designated Representatives of Sellers. For the avoidance of doubt, Buyer
shall not contact any customers, suppliers, employees, contractors or landlords
of Sellers or any of its Subsidiaries, including the Acquired Subsidiaries,
without Sellers’ prior written consent, which shall not be unreasonably
withheld.

 

 26 

 

 

(b)          Notwithstanding anything to the contrary contained in this Section
5.2, neither a Seller nor any Acquired Subsidiary shall be required to provide
any access, or make available any document, correspondence or information, if
doing so would, in the reasonable judgment of such Seller’s legal counsel, (i)
jeopardize the attorney-client privilege of a Seller or any Acquired Subsidiary
or (ii) conflict with any Law applicable to a Seller or any Acquired Subsidiary
or the assets or operation of the Acquired Business; provided that in such
instances, Sellers shall inform Buyer of the general nature of the information
being withheld and, upon Buyer’s request, reasonably cooperate with the other
party to provide such information, in whole or in part, in a manner that would
not result in any of the outcomes described in the foregoing clauses (i) and
(ii).

 

(c)          The parties hereto hereby agree that all information provided to
them or their respective Representatives in connection with this Agreement and
the consummation of the transactions contemplated hereby shall be governed in
accordance with the Confidentiality Agreement, dated as of October 19, 2018,
between Parent and New Mountain Capital, L.L.C. (the “Confidentiality
Agreement”), which shall continue in full force and effect in accordance with
its terms.

 

(d)          In order to facilitate a Seller’s efforts to (i) administer and
close the Bankruptcy Case, including for purposes of administering and closing
any insurance claims and any Proceedings to which any Seller or any of its
Subsidiaries is a party (other than in connection with any Proceeding with
Buyer) (together, the “Post-Close Proceedings”), and (ii) prepare Tax Returns
(together, the “Post-Close Filings”), for a period of two (2) years following
the Closing, Buyer shall permit Sellers and Sellers’ counsel, accountants and
other Representatives (collectively, “Permitted Access Parties”) during regular
business hours, with reasonable notice, and subject to reasonable rules and
regulations, reasonable access to the financial and other Books and Records
which comprised part of the Purchased Assets, and to employees, officers,
advisors and accountants of Buyer, in each case to the extent required to
complete the Post-Close Filings or to administer and Close the Post-Close
Proceedings, which access shall include (A) the right of such Permitted Access
Parties to copy, at such Permitted Access Parties’ expense, such required
documents and records and (B) Buyer’s copying and delivering to the relevant
Permitted Access Parties such documents or records as they require, but only to
the extent such Permitted Access Parties furnish Buyer with reasonably detailed
written descriptions of the materials to be so copied and applicable Permitted
Access Party reimburses Buyer for the reasonable costs and expenses thereof;
provided, however, that the foregoing rights of access shall not be exercisable
in such a manner as to interfere with the normal operations of Buyer’s business.
Notwithstanding anything contained in this Section 5.2 to the contrary, in no
event shall a Seller have access to any information that, based on advice of
Buyer’s counsel, could (i) reasonably be expected to create liability under
applicable Law, or waive any legal privilege, (ii) result in the discharge of
any Trade Secrets of Buyer, its affiliates or any third parties or (iii) violate
any obligation of Buyer with respect to confidentiality.

 

5.3         Employees and Employee Benefit Plans.

 

(a)          Transferred Employees. No later than fifteen (15) Business Days
after the Agreement Date, Buyer shall offer employment to Sellers’ employees who
are exclusively employed in respect of the Acquired Business as of the date
hereof (the “Business Employees”) and who remain employed by Sellers or such
Acquired Subsidiary immediately prior to the Closing (including employees on
approved leave of absence) and who are listed on Section 5.3(b) of the Seller
Disclosure Schedule, with Comparable Positions and Comparable Compensation and
Benefits. Those employees who accept Buyer’s offer of employment and commence
working for Buyer on the Closing Date (or upon return to work from approved
leave of absence) shall hereafter be referred to as “Transferred Employees.”
Sellers agree to cooperate with the Buyer Group (i) to ensure that offer letters
described in this Section 5.3(a) are timely distributed to each applicable
Business Employee and (ii) to the extent reasonably requested by Buyer, to
provide a copy of any Seller Benefit Plan to Buyer to enable Buyer to satisfy
its obligations under this Section 5.3(a).

 

 27 

 

 

(b)          Business Employees. Section 5.3(b) of the Sellers Disclosure
Schedule sets out a complete and accurate list of all Business Employees,
including, for each employee: (i) name (or to the extent not permitted by
applicable Law, employee identification number); (ii) job title; (iii) hire
date; (iv) work location; (v) current annual base compensation; (vi) commission,
target bonus or other incentive-based compensation; (vii) leave status
(including estimated return date), and (viii) visa or other work permit status
(if applicable).

 

(c)          Credit under Buyer Benefit Plans. Buyer will take commercially
reasonable best efforts to cause any employee benefit plans of Buyer (or any
Affiliate thereof sponsoring or maintaining such plans) in which the Transferred
Employees are eligible to participate following the Closing Date (the “Buyer
Benefit Plans”) to take into account for purposes of eligibility, vesting and
accrual of and entitlement to benefits (but not for accrual of benefits under
any “defined benefit plan,” as defined in Section 3(35) of ERISA), and all other
purposes, all service by the Transferred Employees with Sellers prior to the
Closing as if such service were with Buyer or its Affiliates, to the same extent
such service was credited under a comparable Seller Benefit Plan prior to the
Closing (except to the extent it would result in the duplication of benefits).
In addition, with respect to each Buyer Benefit Plan that is a “welfare benefit
plan” (as defined in Section 3(1) of ERISA), Buyer shall, or shall cause an
Affiliate of Buyer sponsoring or maintaining such Buyer Benefit Plan, to take
commercially reasonable best efforts to (i) cause there to be waived any
pre-existing condition exclusions, actively at work requirements, insurability
requirements or other eligibility limitations to the extent such exclusions,
requirements or limitations were waived or were inapplicable under a comparable
Seller Benefit Plan prior to the Closing, and (ii) give effect, in determining
any deductible, co-insurance and maximum out-of-pocket limitations, to claims
incurred and amounts paid by, and amounts reimbursed to, the Transferred
Employees and their dependents under a comparable Seller Benefit Plan prior to
the Closing. Buyer shall be solely responsible for complying with the
requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Code for any employee of any Seller who is an “M&A qualified beneficiary” as
defined in Q&A-4 of Treas. Reg. §54.4980B-9 in connection with the transactions
contemplated hereby.

 

(d)          Employment Tax Reporting. With respect to Transferred Employees,
Buyer and Sellers shall use the alternate procedure set forth in Revenue
Procedure 2004-53, 2004-34 I.R.B. 320, provided that Sellers provide to Buyer
all information necessary for Buyer to complete such alternate procedure and
that third party payroll provider agrees it can accommodate utilization of the
alternate procedure to properly report and remit federal and state payroll.

 

(e)          No Obligation. Nothing contained in this Agreement shall be
construed to require the employment of (or prevent the termination of employment
of) any individual, require minimum benefit levels or prevent any change in the
employee benefits provided to any individual Transferred Employee. No provision
of this Agreement shall create any third party beneficiary rights in any
employee or former employee of a Seller or any Acquired Subsidiary or any other
Person (including any beneficiary or dependent thereof) of any nature or kind
whatsoever, including in respect of continued employment (or resumed employment)
for any specified period. Nothing contained herein, express or implied, shall
(i) be construed to establish, amend or modify any Seller Benefit Plan or other
benefit plan, program, agreement or arrangement or (ii) alter or limit the
ability of Sellers, Buyer or any of their respective Affiliates to amend,
modify, or terminate any benefit plan, program, agreement or arrangement at any
time assumed, established, sponsored or maintained by any of them. Nothing in
this Section 5.3 is intended to interfere with Buyer’s right from and after the
Closing to terminate the employment of, or change the compensation and benefits
available to, any Transferred Employee.

 

 28 

 

 

(f)          Nonqualified Deferred Compensation Plans. To the extent that any
Transferred Employee has an accrued benefit as of the Closing Date in the
nonqualified deferred compensation plans of Sellers (each, a “NQ Plan”), Sellers
shall, and shall cause its Affiliates to, split such NQ Plans into one or more
separate plans that contains only the accrued benefits for Transferred
Employees. Buyer and Sellers intend and agree in accordance with Treasury
Regulation Section 1.409A-1(h)(4) that the transfer of employment of the
Transferred Employees from Sellers (or their respective Affiliates) to Buyer (or
its Affiliates) in connection with the transactions contemplated by this
Agreement (and the related termination of employment of the Transferred
Employees from Sellers) shall not constitute a “separation from service” for
purposes of Code Section 409A and the Treasury Regulations thereunder. If Seller
maintains a “rabbi trust” with respect to a NQ Plan (each an “Existing NQ
Trust”), to the extent transferred pursuant to Section 1.1(o), Seller shall
establish a new rabbi trust (each a “New NQ Trust”) and cause the assets of the
Existing NQ Trust, to the extent earmarked for the benefit of a Transferred
Employee who has an accrued benefit as of the Closing Date in the NQ Plan, to be
transferred to the New NQ Trust, which New NQ Trust shall be assumed by Buyer.

 

5.4         Regulatory Approvals; Efforts.

 

(a)          Prior to the Closing, Buyer and Sellers shall, and shall cause
their respective Affiliates to, use their respective reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under any applicable Laws to consummate
the Asset Purchase as promptly as practicable, including (i) preparing and
filing all forms, registrations and notifications with any Governmental Entities
or third parties required to be filed to consummate the Asset Purchase, (ii)
using reasonable best efforts to satisfy the conditions to consummating the
Asset Purchase, (iii) using reasonable best efforts to obtain (and to cooperate
with each other in obtaining) any consent, authorization, expiration or
termination of a waiting period, permit, Order or approval of, waiver or any
exemption by, any Governmental Entity (including furnishing all information and
documentary material required under the HSR Act) required to be obtained or made
by Buyer, Sellers or any of their respective Affiliates in connection with the
Asset Purchase or the taking of any action contemplated hereby, (iv) defending
any lawsuits or other legal Proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the Asset Purchase, and
(v) using reasonable best efforts with respect to the execution and delivery of
all such instruments, deeds, assignments or assurances and do all other things
reasonably necessary or desirable to consummate the Asset Purchase and to fully
carry out the purposes or intent of this Agreement.

 

(b)          Buyer, on the one hand, and Sellers, on the other hand, shall each
keep the other apprised of the status of matters relating to the consummation of
the Closing and work cooperatively in connection with obtaining all required
consents, authorizations, Orders or approvals of, or any exemptions by, any
Governmental Entity undertaken pursuant to the provisions of this Section 5.4.
In that regard, prior to the Closing, each party shall promptly consult with the
other parties to this Agreement with respect to and provide any necessary
information and assistance as the other parties may reasonably request with
respect to (and, in the case of correspondence, provide the other parties (or
their counsel and, if reasonably determined necessary, advisable or convenient
to protect attorney-client privilege or competitively sensitive information,
outside counsel only basis) with copies of) all notices, submissions or filings
made by or on behalf of such party or any of its Affiliates with any
Governmental Entity or any other information supplied by or on behalf of such
party or any of its Affiliates to, or correspondence with, a Governmental Entity
in connection with this Agreement and the Asset Purchase. Each party to this
Agreement shall promptly inform the other parties to this Agreement, and if in
writing, furnish the other parties with copies of (or, in the case of oral
communications, advise the other parties orally of) any communication from or to
any Governmental Entity regarding the Asset Purchase, and permit the other
parties to review and discuss in advance, and consider in good faith the views
of the other parties in connection with, any proposed communication or
submission with any such Governmental Entity. No party or any of its Affiliates
shall participate in any meeting or teleconference with any Governmental Entity
in connection with this Agreement and the Asset Purchase unless it consults with
the other parties in advance and, to the extent not prohibited by such
Governmental Entity, gives the other parties the opportunity to attend and
participate thereat. Notwithstanding the foregoing, Buyer and Sellers may, as
each deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other under this Section 5.4(b) as “Antitrust
Counsel Only Material.” Such materials and the information contained therein
shall be given only to the outside counsel of the recipient and will not be
disclosed by such outside counsel to employees, officers or directors of the
recipient unless express permission is obtained in advance from the source of
the materials (Buyer or Sellers, as the case may be) or its legal counsel.
Notwithstanding anything to the contrary contained in this Section 5.4,
materials provided pursuant to this Section 5.4 may be redacted (i) to remove
references concerning the valuation of the Acquired Business and the purchase of
the Purchased Assets, (ii) as necessary to comply with contractual arrangements
and (iii) as necessary to address reasonable privilege concerns.

 

 29 

 

 

(c)          Sellers and Buyer shall make or file, as promptly as practicable,
with the appropriate Governmental Entity all filings, forms, registrations and
notifications required to be filed to consummate the purchase of the Purchased
Assets under the HSR Act and any other applicable Antitrust Law, and subsequent
to such filings, Sellers and Buyer shall, and shall cause their respective
Affiliates to, as promptly as practicable, respond to inquiries from
Governmental Entities, or provide any supplemental information that may be
requested by Governmental Entities, in connection with filings made with such
Governmental Entities. Sellers and Buyer shall file their notification and
report forms under the HSR Act no later than ten (10) Business Days after the
Agreement Date. In the event that the parties receive a request for information
or documentary material pursuant to the HSR Act (a “Second Request”), the
parties will use their commercially reasonable efforts to submit an appropriate
response to, and to certify substantial compliance with, such Second Request as
promptly as reasonably practicable, and counsel for both parties will closely
cooperate during the entirety of any such Second Request review process.

 

(d)          Notwithstanding anything to the contrary set forth in this
Agreement, Buyer shall, in order to permit the satisfaction of the HSR Act and
Section 5.4(b) so as to permit the Closing to occur as promptly as practicable
and in any event before the End Date (i) propose, negotiate, commit to, effect
and agree to, by consent decree, hold separate order, or otherwise, the sale,
divestiture, license, holding separate, and other disposition of and restriction
on the businesses, assets, properties, product lines, and equity interests of,
or changes to the conduct of business of, the Acquired Business and Sellers,
Buyer and their respective Affiliates (including, with respect to Sellers and
the Acquired Subsidiaries), and (ii) create, terminate, or divest relationships,
ventures, contractual rights or obligations of Buyer or its Affiliates or,
solely in respect of the Acquired Business, Sellers, the Acquired Subsidiaries
or their respective Affiliates,. If requested by Buyer, Sellers will agree to
any action contemplated by this Section 5.4; provided that any such agreement or
action is conditioned on the consummation of the Asset Purchase. Without
limiting the foregoing, in no event will a Seller (and such Seller will not
permit any of its Affiliates to) propose, negotiate, effect or agree to any such
actions without the prior written consent of Buyer, such consent not to be
unreasonably withheld, conditioned or delayed.

 

(e)          In furtherance and not in limitation of the covenants of the
parties contained in this Section 5.4, if any administrative or judicial action
or Proceeding, including any Proceeding by a private party, is instituted (or
threatened to be instituted) challenging the Asset Purchase or any other
transaction contemplated hereby as violative of any Antitrust Law, Sellers and
Buyer shall use reasonable best efforts to contest and resist any such action or
Proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of the Asset Purchase.

 

 30 

 

 

(f)          Except as specifically required by this Agreement, Buyer shall not,
and shall not permit any of its Affiliates to, knowingly take any action, or
knowingly refrain from taking any action, the effect of which would be to delay
or impede the ability of the parties hereto to consummate the transactions
contemplated hereby. Without limiting the generality of the foregoing, Buyer
shall not, and shall not permit any of its Affiliates to, acquire or agree to
acquire by merging or consolidating with, or by purchasing a substantial portion
of the assets of or equity in, or by any other manner, any Person or portion
thereof, or otherwise acquire or agree to acquire any assets, if the entering
into of a definitive agreement relating to or the consummation of such
acquisition, merger or consolidation could reasonably be expected to (i) impose
any delay in the obtaining of, or increase the risk of not obtaining, any
consent, approval, authorization, declaration, waiver, license, franchise,
permit, certificate or order of any Governmental Entity necessary to consummate
the transactions contemplated hereby or the expiration or termination of any
applicable waiting period, (ii) increase the risk of any Governmental Entity
entering an Order prohibiting the consummation of the transactions contemplated
hereby or (iii) delay the consummation of the transactions contemplated hereby.

 

(g)          The fees and expenses for all filings under the HSR Act and any
other necessary filings or submissions to any Governmental Entity pursuant to
this ‎Section 5.4 shall be borne in full by Buyer as and when due.

 

5.5         Notification of Certain Matters. Except for litigations or other
Proceedings commenced, filed or pending in the Bankruptcy Court, each Party
shall promptly (and in any event, within two (2) Business Days) notify the other
Parties in writing of any litigation or other Proceeding brought or threatened
in writing against it or its directors or executive officers or other
Representatives relating to this Agreement, the Asset Purchase and/or the other
transactions contemplated hereby and shall keep the other Parties informed on a
reasonably current basis with respect to the status thereof (including by
promptly furnishing to the other Parties and their respective Representatives
such information relating to such litigation or other Proceeding as may be
reasonably requested). Each Party shall, subject to the preservation of the
attorney-client and similar privileges and confidential information, give the
other Parties the opportunity to participate in (but not control) the defense or
settlement of any litigation or other Proceeding against it and/or its directors
or executive officers or other Representatives relating to this Agreement, the
Asset Purchase or the other transactions contemplated hereby and shall give due
consideration to such other Parties’ advice with respect to such litigation or
other Proceeding.

 

5.6         Adequate Assurances regarding the Buyer Assumed Agreements. With
respect to each Buyer Assumed Agreement, Buyer will use commercially reasonable
efforts to provide adequate assurance as required under the Bankruptcy Code of
the future performance by Buyer of each such Buyer Assumed Agreement. Sellers
and Buyer agree that they will promptly take all actions reasonably required to
assist in obtaining a Bankruptcy Court finding that there has been an adequate
demonstration of adequate assurance of future performance under the Buyer
Assumed Agreements, such as furnishing affidavits, non-confidential financial
information or other documents or information for filing with the Bankruptcy
Court and making Sellers’ and Buyer’s employees and representatives available to
testify before the Bankruptcy Court.

 

5.7         Bankruptcy Court Approval.

 

(a)          Sellers and Buyer acknowledge that this Agreement and the sale of
the Purchased Assets are subject to Bankruptcy Court approval and the
consideration by Sellers of Alternative Bids (if any). Sellers and Buyer
acknowledge that (i) to obtain such approval, Sellers must demonstrate that they
have taken reasonable steps to obtain the highest or otherwise best offer
possible for the Purchased Assets, including giving notice of the transactions
contemplated hereby to creditors and certain other interested parties as ordered
by the Bankruptcy Court, and conducting an auction in respect of the Purchased
Assets pursuant to the Bidding Procedures Order (the “Auction”), and (ii) Buyer
must provide adequate assurance of future performance under the Buyer Assumed
Agreements.

 

 31 

 

 

(b)          As soon as reasonably possible after the Parties execute this
Agreement, but in any event no later than February 25, 2019, Sellers shall file
the Sale Motion with the Bankruptcy Court, together with required supporting
papers and required notices.

 

5.8         Taxes.

 

(a)          Without the prior written consent of Sellers, Buyer shall not make
any election under Section 336 or 338 of the Code for or with respect to any
Acquired Subsidiary in connection with the transactions provided for herein. The
provisions of this Section 5.8(a) shall expressly survive Closing or any earlier
termination of this Agreement.

 

(b)          Without limiting the other terms set forth in this Agreement, any
sales Tax, use Tax, real property transfer, real property records recordation
fees, documentary or stamp Tax, excise Tax or similar non-income Tax
attributable to the sale or transfer of the Purchased Assets and not exempted
under the Sale Order (“Transfer Taxes”) shall be borne by Buyer. Buyer shall, at
its own expense, file any necessary Tax Returns relating to Transfer Taxes and
other documentation with respect to any Transfer Taxes, and Sellers will provide
such cooperation as Buyer shall reasonably request in connection with such
filings, provided that Buyer shall reimburse Sellers for any reasonable and out
of pocket expenses Sellers incur in connection with such cooperation. For the
avoidance of doubt, any China Enterprise Income Tax (“EIT”) imposed on any
capital gain in connection with a transfer of the Aceto (Shanghai) Ltd. shares
(“Applicable EIT”) shall not be a Transfer Tax and shall not be borne by Buyer
and shall be borne by Sellers. Buyer is entitled to withhold any amounts
required to be withheld in respect of the Applicable EIT from amounts payable to
Sellers pursuant to this Agreement and Sellers agree to provide any information
reasonably requested by Buyer and such cooperation as may be reasonably
requested by Buyer in order to permit the calculation of such Tax, and the
making of required withholding and filings and other compliance with
requirements of applicable Law. Any amounts withheld by Buyer in respect of
Applicable EIT in excess of the amounts required to be paid in respect of
Applicable EIT shall be paid to Sellers reasonably promptly following the
determination that there is such an excess amount. Any refunds received by Buyer
or any Acquired Subsidiary of any Applicable EIT imposed in connection with the
transactions provided for herein paid with funds received or withheld from
Sellers shall be paid by Buyer to Sellers reasonably promptly following such
receipt. Notwithstanding anything to the contrary in this Agreement, any EIT
imposed on any capital gain in connection with a direct or indirect transfer of
the shares of Aceto HK (including indirect transfer of the real property owned
by Aceto HK in China) shall be treated as a Transfer Tax for all purposes of
this Agreement and borne by Buyer Any Tax, termination fee or similar payment
attributable to an early termination of the “PILOT” (“payment in lieu of taxes”)
program of the Nassau County Industrial Development Agency (“NCIDA”) applicable
or otherwise relating to the Port Washington, NY property as to which Aceto
Realty is the tenant pursuant to a sale leaseback arrangement with the NCIDA
resulting from the transactions provided for herein shall be treated as a
“Transfer Tax” for all purposes of this Agreement. The provisions of this
Section 5.8(b) shall expressly survive Closing.

 

(c)          Tax Liabilities for a period that includes but does not end on the
Closing Date shall be treated for purposes of determining the amount
attributable to the portion of such period that ends on the Closing Date as
follows: (i) in the case of any sales, use, value-added, employment, or
withholding Tax, any Tax based on or measured by income, profits, gains,
receipts or the level of any item or on a transactional basis shall be
determined based on an interim closing of the books as of the end of the day on
the Closing Date, except that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated on a per diem basis, unless otherwise required by
applicable law, and (ii) in the case of all other Taxes, shall be deemed to be
the amount of such Taxes for the entire period multiplied by a fraction, the
numerator of which is the number of calendar days in the portion of the period
ending on the Closing Date and the denominator of which is the number of
calendar days in the entire period; provided that for these purposes any event
occurring on the Closing Date following the Adjustment Time shall be treated as
occurring on the day after the Closing Date to the extent such event is not
provided for in this Agreement except that events on the Closing Date following
the Adjustment Time but before the Closing that are not in the Ordinary Course
of Business shall be treated as occurring on the day before the Closing Date.

 

 32 

 

 

(d)          It is intended by Sellers that, prior to Closing, NY Agri will
merge into a newly formed Delaware corporation, with such Delaware corporation
surviving, in a transaction intended to qualify as a reorganization under
Section 368(a)(1)(F) of the Code and that such surviving Delaware corporation
will, following such merger, convert to a limited liability company under the
Delaware conversion statute. The Parties agree that nothing in this Agreement,
including Section 5.1, shall prevent such merger or conversion or impose any
Liability upon any Seller as a result of such conversion.

 

5.9         Public Announcements. Neither Sellers, on the one hand, nor Buyer,
on the other hand, shall, without the approval of the other Parties, make any
press release or other public announcement concerning the transactions
contemplated hereby, except as and to the extent that any such Party shall be so
obligated by Law, including as may be required by the Bankruptcy Case,
securities laws, or the rules of any stock exchange, in which case, each Party
shall be advised prior to such disclosure, consult with each other before
issuing such press release or public announcement and consider in good faith any
comments received from the other Party at least two (2) Business Days prior to
such issuance. The provisions of this Section 5.9 shall expressly survive
Closing or any earlier termination of this Agreement.

 

5.10       Consents; Notices. At or prior to the Closing, Buyer shall use
commercially reasonable efforts to obtain all Consents and give all notices
required for Sellers to assign the Buyer Assumed Agreements to which they are a
party to Buyer to the extent not assignable without any such approval, consent,
or notice pursuant to Section 363 or Section 365 of the Bankruptcy Code. If any
Consent is not obtained prior to the Closing, then, subject to Sellers having
appropriate levels of resources and personnel, Sellers, at the sole cost of
Buyer, shall continue to use commercially reasonable efforts after the Closing
to obtain the Consents and, to the extent permitted by applicable Law, will
establish an agency type or other similar arrangement reasonably satisfactory to
Sellers and Buyer under which Buyer would obtain, to the extent practicable, all
rights under the Buyer Assumed Agreements and assume the corresponding Assumed
Liabilities for the period of time that the Consents are not obtained and the
Buyer Assumed Agreements are not assigned. For the avoidance of doubt, the
Parties agree and acknowledge that (a) the failure by Sellers to obtain any
Consents shall not relieve any party of its obligations to consummate the
transactions contemplated hereby, (b) there will not be any adjustment to the
Purchase Price if any Consents are not obtained or certain Buyer Assumed
Agreements are not assigned, and (c) Buyer shall not have any claim against
Sellers after the Closing in respect of any such Consents not being obtained or
Buyer Assumed Agreements not being assigned.

 

5.11       WARN Act. Buyer shall, or shall cause the Acquired Subsidiaries to,
provide any required notice under and to otherwise comply with, the WARN Act
with respect to any event affecting the Transferred Employees on or after the
Closing Date. Seller shall cooperate with Buyer in determining whether any event
affecting the Transferred Employees on or after the Closing Date requires
notification under the WARN Act. Buyer shall not, and shall cause the Acquired
Subsidiaries not to, take any action on or after the Closing that would cause
Seller or any of its Affiliates to incur liability under the WARN Act.

 

 33 

 

 

5.12       Directors and Officers. After the Closing, Buyer shall cause the
Acquired Subsidiaries to, honor all the Acquired Subsidiaries’ obligations to,
exculpate, indemnify, defend and hold harmless (including advancing funds for
expenses), to the fullest extent permitted by Law, the current and former
directors and officers of the Acquired Subsidiaries, and any employee of the
Acquired Subsidiaries who acts as a fiduciary under any employee benefit plan,
in each case, solely with respect to acts or omissions by such persons occurring
at or before the Closing and solely with respect to acts or omissions by such
persons in their capacity as a director, officer or employee of the Acquired
Subsidiaries (and not with respect to any other position with Sellers), and such
obligations shall survive the Closing and shall continue in full force and
effect in accordance with the terms of the certificate of incorporation and
by-laws (or similar organizational documents) of the Acquired Subsidiaries and
any individual indemnity agreements or other applicable documents from the
Closing until the expiration of the applicable statute of limitations with
respect to any claims against such persons arising from, relating to, or
otherwise in respect of, such acts or omissions. After the Closing, Buyer shall
cause the Acquired Subsidiaries to maintain in effect substantially similar
exculpation, indemnification and advancement of expenses provisions of the
certificates of incorporation and by-laws or similar organizational documents of
the Acquired Subsidiaries and any indemnification agreements of the Acquired
Subsidiaries with any of their respective directors, officers or employees, in
each case as in effect as of the date hereof, and shall not amend, repeal or
otherwise modify any such provisions in any manner that would materially
adversely affect the rights thereunder of any individuals with respect to such
periods on or prior to the Closing Date who at the time of the Closing were
current or former directors, officers or employees of the Acquired Subsidiaries.
If Buyer or any of its successors or assigns (i) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all its properties and assets, then, and in each case, Buyer shall
ensure that such surviving corporation or entity or the transferees of such
properties or assets assume the obligations set forth in this Section 5.12.

 

5.13       Cooperation with Financing.

 

(a)          Prior to the Closing, the Sellers shall use commercially reasonable
efforts to, and shall cause the Acquired Subsidiaries to use their commercially
reasonable efforts to, provide to Buyer, at Buyer’s sole cost and expense, such
cooperation as is reasonably requested by Buyer, or as otherwise reasonably
necessary, in connection with the arrangement and consummation of any debt
financing to be incurred by Buyer on the Closing Date to finance the
consummation of the transactions contemplated hereunder (the “Debt Financing”)
(provided that such requested cooperation does not unreasonably interfere with
the operations of the Sellers or the Acquired Subsidiaries), including (i)
providing prior to the Closing Date (a) the Financial Statements and (b) an
unaudited balance sheet of the Acquired Business as of December 31, 2018 and, if
the Closing has not occurred on or before May 1, 2019, to the extent such
financials would otherwise be produced prior to the Closing in the ordinary
course of business, March 31, 2019, and the related income statement and
statement of cash flows for the six (6)-month period ended December 31, 2018
and, if the Closing has not occurred on or before May 1, 2019, to the extent
such financials would otherwise be produced prior to the Closing in the ordinary
course of business for the nine (9)-month period ended March 31, 2019 (all such
statements and information referred to in this clause (i), the “Required
Information”); (ii) assist with obtaining customary legal opinions, appraisals,
surveys, title insurance, insurance certificates and endorsements, waivers,
environmental reports and other customary documentation and items contemplated
by the Debt Financing as reasonably requested by Buyer; (iii) facilitating the
granting of a security interest (and perfection thereof) in collateral,
guarantees, mortgages or other certificate or documents as may reasonably be
requested by Buyer, in each case effective on or after the Closing, including
obtaining releases of existing liens; (iv) furnish no later than four (4)
Business Days prior to the Closing all documentation and other information
required by a Governmental Entity under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S.A. Patriot Act of
2001, but in each case, solely as relating to the Acquired Subsidiaries to the
extent requested at least nine (9) days prior to the Closing; and (v) assist in
the preparation, execution and delivery of one or more credit agreements, pledge
and security documents and other definitive financing documents as may be
reasonably requested by Buyer. The Sellers hereby consent to the reasonable use
of all of its and the Acquired Subsidiaries’ logos, names, and trademarks in
connection with the Debt Financing; provided, however, that such logos, names
and trademarks are used solely in a manner that is not intended to or reasonably
likely to harm or disparage the Sellers or the reputation or goodwill of the
Sellers or any of their respective products, services, offerings or intellectual
property rights; provided, further, that prior to the Closing Date no financing
sources in connection with the Debt Financing (including any Affiliates thereof)
shall obtain rights in such logos, names or trademarks. Sellers shall, and shall
cause the Acquired Subsidiaries to, use reasonable best efforts to promptly
supplement the Required Information and all other information provided pursuant
to this Section 5.13 to the extent that any such Required Information and all
other information, to the knowledge of Sellers, when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements made in such Required Information, in light of
the circumstances under which they were made, not materially misleading. Buyer
shall keep Sellers informed on a current basis and in reasonable detail of the
status of its efforts to arrange the Debt Financing and promptly upon request
provide to Sellers copies (including drafts) of any definitive debt financing
agreement and any other material documents relating to the Debt Financing. No
obligations of Sellers, the Acquired Subsidiaries or any of their Subsidiaries
or any of their respective officers, directors, employees, accountants,
consultants, legal counsel, agents and other representatives under any
definitive debt financing agreement executed pursuant to this Section 5.13 shall
be required to be effective until the Closing. In addition, notwithstanding
anything in this Section 5.13 to the contrary, in fulfilling its obligations
pursuant to this Section 5.13, none of Sellers, their Subsidiaries or their
respective officers, directors, employees, accountants, consultants, legal
counsel, agents and other representatives shall be required to (i) pay any
commitment or other fee, provide any security or incur any Liability or
obligation in connection with the Debt Financing or any other financing, (ii)
take or permit the taking of any action that would reasonably be expected to
conflict with, result in any violation or breach of, or default (with or without
lapse of time, or both) under, the Organizational Documents of Sellers or any of
their Subsidiaries, or any applicable Law or material contracts of Sellers or
any of their Subsidiaries, (iii) pass resolutions or consents or approve or
authorize the execution of the Debt Financing or any definitive debt financing
agreements, (iv) provide any cooperation that would unreasonably interfere with
the ongoing operations of the Acquired Business or (v) disclose any information
which is legally privileged. Buyer acknowledges that the information being
provided to it in connection with the Debt Financing is subject to the terms of
Section 5.9 and the Confidentiality Agreement, and none of Sellers or any of
Sellers’ Subsidiaries or Affiliates shall have any liability to Buyer or any
other Person in respect of any financial statements, other financial information
or data or other information provided pursuant to this Section 5.13.

 

 34 

 

 

(b)          Buyer shall, following request by Sellers, immediately reimburse
Sellers for all reasonable and documented out-of-pocket fees, costs and expenses
incurred by Sellers and their Subsidiaries in cooperating with the Debt
Financing (including reasonable attorneys’ fees). Buyer shall indemnify, defend,
and hold harmless the Sellers and the Acquired Subsidiaries (and their
respective Representatives) from and against any and all liabilities, losses,
damages, claims, costs and expenses suffered or incurred by them in connection
with the Debt Financing or any other financing (including the arrangement
thereof) and its assistance to Buyer in connection with the Debt Financing or
any other financing (including the arrangement thereof) and any information
utilized in connection therewith (other than any liabilities, losses, damages,
claims, costs or expenses resulting from any Required Information or other
financial statements provided pursuant to this Section 5.13 by the Sellers or
the Acquired Subsidiaries to Buyer).

 

(c)          With respect to information disclosed to any rating agency (the
“Confidential Rating Agency Information”), Buyer shall (i) inform such rating
agency of the confidential nature of the Confidential Rating Agency Information
and mark any such information provided in writing to such rating agency as
“confidential” and (ii) require such rating agency not to disclose the
Confidential Rating Agency Information to any third party or to specifically
exclude such information in such ratings agency’s ratings report. Buyer shall be
responsible for any breach of this covenant by any such rating agency.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the receipt or availability of any funds or financing (including the Debt
Financing) by or to Buyer or any of its Affiliates or any other financing
transaction be a condition to any of Buyer’s obligations hereunder.

 

 35 

 

 

ARTICLE VI
CONDITIONS TO THE PURCHASE AND SALE

 

6.1         Conditions to Each Party’s Obligation to Close. The respective
obligations of each Party to effect the Asset Purchase shall be subject to the
fulfillment (or waiver in a writing signed by the waiving party, to the extent
permissible under applicable Law and provided that such waiver shall only be
effective as to the conditions of the waiving party) at or prior to the Closing
of the following conditions:

 

(a)          no injunction by any court or other tribunal of competent
jurisdiction shall have been entered and shall continue to be in effect and no
Law shall have been adopted that remains in effect or be effective, in each
case, that prevents, enjoins, prohibits or makes illegal the consummation of the
Asset Purchase; and

 

(b)          any waiting periods applicable to the Asset Purchase under the HSR
Act and any other Antitrust Laws have expired or been terminated and/or the
relevant approvals under such Laws have been acquired, and all material
consents, licenses, registrations, or declarations of, or filings with, any
Governmental Entities in any such jurisdictions required under any Laws for the
Asset Purchase to be completed have been obtained or made on a basis acceptable
to Sellers and Buyer, such acceptance not to be unreasonably withheld, delayed
or conditioned.

 

6.2         Conditions to Obligation of Sellers to Close. The obligation of
Sellers to sell the Purchased Assets at Closing is further subject to the
fulfillment (or waiver in a writing signed by Sellers, to the extent permissible
under applicable Law) at or prior to the Closing of the following conditions:

 

(a)          the representations and warranties of Buyer contained herein shall
be true and correct in all material respects as of the Agreement Date and as of
the Closing Date as though made on and as of such date (except to the extent
such representations and warranties speak as of an earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date);

 

(b)          Buyer shall have performed and complied in all material respects
with all covenants required by this Agreement to be performed or complied with
by Buyer prior to Closing;

 

(c)          Buyer shall have delivered to Sellers a certificate, dated the
Closing Date and signed by a duly authorized executive officer (in such
officer’s capacity as such and not individually) of Buyer, certifying to the
effect that the conditions set forth in Section 6.2(a) and Section 6.2(b) have
been satisfied;

 

(d)          Buyer shall have paid the Purchase Price in accordance with Section
2.2;

 

(e)          Buyer shall be prepared to deliver, or cause to be delivered, to
Sellers the items set forth in Section 2.7; and

 

(f)           the Sale Order shall have been entered, is not subject to any stay
and is in effect.

 

 36 

 

 

6.3         Conditions to Obligation of Buyer to Close. The obligation of Buyer
to purchase the Purchased Assets at Closing is further subject to the
fulfillment (or the waiver in a writing signed by Buyer, to the extent
permissible under applicable Law) at or prior to the Closing of the following
conditions:

 

(a)          (i) the representations and warranties contained in Section 3.2
(other than the second sentence of Section 3.2(a)) shall be true and correct as
of the Agreement Date and as of the Closing Date as though made on and as of
such date (except to the extent such representations and warranties speak as of
an earlier date, in which case, such representations and warranties shall be
true and correct in all respects as of such earlier date) in all respects except
for de minimis inaccuracies and (ii) each of the representations and warranties
contained herein (other than those listed in clause (i)) shall be true and
correct as of the Agreement Date and as of the Closing Date as though made on
and as of such date (except to the extent such representations and warranties
speak as of an earlier date, in which case, such representations and warranties
shall be true and correct in all respects as of such earlier date), interpreted
without giving effect to any Material Adverse Effect or materiality
qualifications or exceptions contained therein, except where all failures of
such representations and warranties to be true and correct, in the aggregate, do
not have, or would not reasonably be expected to have, a Material Adverse
Effect;

 

(b)          Sellers shall have performed and complied in all material respects
with all covenants required by this Agreement to be performed or complied with
by them prior to the Closing (which, for the avoidance of doubt, shall not
include Section 5.13 or the transactions referred to in Section 5.8(d));

 

(c)          each Seller shall have delivered to Buyer a certificate, dated the
Closing Date and signed by a duly authorized executive officer (in such
officer’s capacity as such and not individually) of such Seller, certifying to
the effect that the conditions set forth in Section 6.3(a) and Section 6.3(b)
have been satisfied;

 

(d)          Sellers shall be prepared to deliver, or cause to be delivered, to
Buyer all of the items set forth in Section 2.8; provided, however, that (i)
provision of the certifications referenced in Section 2.8(e) shall not be a
condition to Closing and (ii) the sole remedy for failure to provide such
certifications shall be that Buyer shall be entitled to withhold any amount
required to be withheld pursuant to applicable Law;

 

(e)          the Sale Order shall have been entered, is not subject to any stay,
is in effect and has become a Final Order; and

 

(f)          from the date of this Agreement until the Closing, there shall not
have been a Material Adverse Effect.

 

ARTICLE VII
TERMINATION

 

7.1         Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated, and the transactions contemplated
hereby may be abandoned, at any time prior to the Closing, as follows:

 

(a)          by the mutual written consent of Sellers and Buyer;

 

 37 

 

 

(b)          by either Sellers or Buyer, if the transactions contemplated hereby
(other than the transactions referred to in Section 5.8(d)), including the Asset
Purchase, shall not have been consummated on or prior to 5:00 p.m. New York City
Time, on September 30, 2019 (the “End Date”); provided that, if as of the End
Date any of the conditions set forth in Section 6.1(a) (solely to the extent
such condition has not been satisfied due to an order or injunction arising
under any Antitrust Law) or Section 6.1(b) shall not have been satisfied or
waived, the End Date may be extended on one occasion by either Buyer or Sellers
for a period of up to ninety (90) days by written notice to the other Party, and
such date, as so extended, shall be the End Date; provided further that the
right to terminate this Agreement pursuant to this Section 7.1(b) shall not be
available to a Party if the failure of the transactions contemplated hereby to
be consummated by such date shall be due to the breach by such Party of any
covenant or other agreement of such Party set forth in this Agreement;

 

(c)          by either Sellers or Buyer, if an Order by a Governmental Entity of
competent jurisdiction shall have been issued permanently restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby and such order shall have become final and nonappealable; provided that
the right to terminate this Agreement pursuant to this Section 7.1(c) shall not
be available to a Party if such Order resulted from, or could have been avoided
but for, the breach by such Party of any covenant or other agreement of such
Party set forth in this Agreement;

 

(d)          by Sellers, if Buyer shall have materially breached or there is a
material inaccuracy in any of its representations or warranties, or shall have
materially breached or materially failed to perform any covenants or other
agreements contained in this Agreement, which material breach, material
inaccuracy or material failure to perform (i) if it occurred or was continuing
to occur on the Closing Date, would result in a failure of a condition set forth
in Section 6.2(a) or Section 6.2(b) and (ii) is either not curable or is not
cured by the End Date; provided that the Sellers’ right to terminate this
Agreement pursuant to this Section 7.1(d) shall not be available to Sellers if a
Seller shall have materially breached or there is any material inaccuracy in any
of its representations or warranties, or shall have materially breached or
materially failed to perform any of its covenants or other agreements contained
in this Agreement;

 

(e)          by Buyer, if Sellers shall have materially breached or there is a
material inaccuracy in any of their representations or warranties, or shall have
materially breached or materially failed to perform any of their covenants or
other agreements contained in this Agreement, which material breach, material
inaccuracy or material failure to perform (i) if it occurred or was continuing
to occur on the Closing Date, would result in a failure of a condition set forth
in Section 6.3(a) or Section 6.3(b) and (ii) is either not curable or is not
cured by the End Date; provided that the Buyer’s right to terminate this
Agreement pursuant to this Section 7.1(e) shall not be available to Buyer if
Buyer shall have materially breached or there is any material inaccuracy in any
of its representations or warranties, or shall have materially breached or
materially failed to perform any of its covenants or other agreements contained
in this Agreement;

 

(f)          by Buyer, if (i) the Bidding Procedures Order has not been entered
by the Bankruptcy Court within forty (40) days after the Petition Date, or (ii)
subject to Section 7.1(j), the Sale Order has not been entered by the Bankruptcy
Court within forty-five (45) days after entry of the Bidding Procedures Order;

 

(g)          by Buyer, if the Bankruptcy Case is dismissed or converted to a
case under Chapter 7 of the Bankruptcy Code for any reason prior to the Closing
Date;

 

 38 

 

 

(h)          by Buyer, if (i) the Bidding Procedures Order (including the
Bidding Procedures, Break- Up Fee, or Expense Reimbursement) or (ii) the Sale
Order is modified in any material respect to the detriment of Buyer without the
consent of Buyer, such consent not to be unreasonably withheld, conditioned or
delayed;

 

(i)          by Buyer, if the Bankruptcy Court enters an order pursuant to
Section 362 of the Bankruptcy Code lifting or modifying the automatic stay with
respect to any material portion of the Purchased Assets; or

 

(j)          by either Sellers or Buyer, if (A) the Bankruptcy Court approves,
and Sellers consummate, an Alternative Transaction or (B) Buyer is not the
Successful Bidder at the Auction; provided that, if Buyer is not the Successful
Bidder at the Auction, but is the Back-Up Bidder, then notwithstanding anything
to the contrary contained herein, (i) Buyer shall not be permitted to terminate
this Agreement pursuant to this Section 7.1(j), Section 7.1(f)(ii) or Section
7.1(h)(ii) until the Back-Up Period End Date; provided, further, that Buyer
shall not be permitted to terminate this Agreement pursuant to this Section
7.1(j) if Buyer is then in breach of the terms of this Agreement, which such
breach would give rise to the failure of a condition set forth in Section 6.2
and cannot be cured or, if such breach can be cured, has not been cured within
twenty (20) days following delivery of written notice of such breach.

 

7.2         Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, this Agreement shall terminate (except that the
Confidentiality Agreement, Section 2.3, the last sentence of Section 5.8(d),
Section 5.13(b), this Section 7.2, Section 7.3, and ARTICLE VIII shall survive
any termination), and there shall be no other Liability on the part of Sellers
or Buyer to the other Party, other than as set forth in Section 2.3; provided
that nothing herein shall relieve any Party from Liability for a Willful Breach
of its covenants or agreements set forth in this Agreement prior to such
termination or relieve Buyer from Liability for any Willful Breach of its
obligations to consummate the transactions contemplated hereby, in which case,
the aggrieved Party shall be entitled to all rights and remedies available at
law or in equity. In the event of termination of this Agreement, and regardless
of the reason for the termination, the Confidentiality Agreement shall continue
in full force and effect in accordance with its terms and any such termination
shall not amend, modify, release, waive or otherwise limit any rights or
obligations under the Confidentiality Agreement.

 

7.3         Break-Up Fee; Expense Reimbursement.

 

(a)          Sellers acknowledge (i) that Buyer has made a substantial
investment in time and incurred substantial out-of-pocket expenses in connection
with the negotiation and execution of this Agreement, its due diligence with
respect to the Purchased Assets, and its efforts to consummate the transactions
contemplated hereby, and (ii) that Buyer’s efforts have substantially benefited
Sellers and will benefit Sellers and will benefit the bankruptcy estate of
Sellers through the submission of the offer reflected in this Agreement which
will serve as a minimum bid on which other potentially interested bidders can
rely. Therefore, as compensation for entering into this Agreement, taking action
to attempt to consummate the transactions contemplated hereby and incurring the
costs and expenses related thereto and other losses and damages, including
foregoing other opportunities, subject to limitations set forth in the Bidding
Procedures, Sellers agree, jointly and severally, to pay to Buyer the Expense
Reimbursement, plus an amount equal to six million seven hundred sixty thousand
dollars ($6,760,000.00) (the “Break-Up Fee”) promptly following (a) this
Agreement being validly terminated by Buyer or Sellers pursuant to Section
7.1(j) and (b) Sellers receiving the cash consideration in connection with the
closing of the Alternative Transaction.

 

7.4         Return of Good Faith Deposit. In the event that this Agreement is
validly terminated pursuant to Section 7.1(a), 7.1(b), 7.1(c), 7.1(e), 7.1(f),
7.1(g), 7.1(h), 7.1(i), or 7.1(j), the Good Faith Deposit Escrow Holder shall
disburse to Buyer any amounts held in the Good Faith Deposit Escrow pursuant to
the Bidding Procedures.

 

 39 

 

 

ARTICLE VIII
MISCELLANEOUS

 

8.1         No Survival. The representations, warranties, covenants and
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement shall not survive the Closing and shall be extinguished by the Closing
and the consummation of the transactions contemplated hereby, except for
covenants and agreements that, by their terms, contemplate performance after, or
otherwise expressly by their terms survive, the Closing.

 

8.2         Expenses. Except as otherwise provided in this Agreement, whether or
not the Asset Purchase is consummated, all costs and expenses incurred in
connection with the Asset Purchase, this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring or required to incur
such expenses; provided that Buyer shall pay all filing fees required under the
HSR Act and all fees and expenses of the Escrow Agent.

 

8.3         Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
Parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 

8.4         Governing Law; Jurisdiction.

 

(a)          This Agreement, and all claims or causes of action (whether at Law,
in contract, in tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance hereof,
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.

 

(b)          All Proceedings arising out of or relating to this Agreement,
including the resolution of any and all disputes hereunder, shall be heard and
determined in the Bankruptcy Court, and the Parties irrevocably submit to the
exclusive jurisdiction of the Bankruptcy Court in any such Proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such Proceeding. The Parties consent to service of process by mail (in
accordance with Section 8.7) or any other manner permitted by law.

 

 40 

 

 

8.5         Remedies.

 

(a)          The Parties agree and acknowledge that if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
law would exist and damages would be difficult to determine, and accordingly (i)
each of the Parties shall be entitled to, and may seek in the alternative, such
remedies as are available at law and in equity, and (ii) (A) except as otherwise
provided in Section 8.5(b) and Section 8.5(c), the Parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and shall be
entitled to specific performance of the terms hereof, in each case, in the
Bankruptcy Court (as set forth in Section 8.4(b)), this being in addition to any
other remedy to which they are entitled at law or in equity, (B) the Parties
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any specific performance or injunctive relief and (C) the
Parties agree, in any action for specific performance, that there is no adequate
remedy at law. In circumstances where Buyer is obligated to consummate the Asset
Purchase and the Asset Purchase has not been consummated, Buyer expressly
acknowledges and agrees that Sellers shall have suffered irreparable harm, that
monetary damages will be inadequate to compensate Sellers, and that Sellers
shall be entitled (in addition to any other remedy that may be available to them
whether in law or equity, including monetary damages) to enforce specifically
Buyer’s obligations to consummate the Asset Purchase. Sellers’ pursuit of
specific performance at any time will not be deemed an election of remedies or
waiver of the right to pursue any other right or remedy to which Sellers may be
entitled. In no event shall the Parties be entitled to receive both a grant of
specific performance of the consummation of the Asset Purchase pursuant to this
Section 8.5 and monetary damages to which it is entitled pursuant to this
Agreement with respect to termination of this Agreement. For the avoidance of
doubt, the Parties shall be entitled to seek the remedies provided herein in the
alternative, and not be required to elect their remedies, in any Proceeding
brought to seek redress for the failure of Buyer to consummate the Asset
Purchase pursuant to this Agreement.

 

(b)          In the event of any breach prior to the Closing by Sellers of any
of Sellers’ agreements, representations, or warranties contained herein or in
the Bidding Procedures Order or the Sale Order, including any Willful Breach,
Buyer’s sole and exclusive remedies shall be (i) to exercise Buyer’s rights to
terminate this Agreement pursuant to ARTICLE VII, in accordance with the terms
of such ARTICLE VII, (ii) the return of the Good Faith Deposit as provided in
Section 2.3, and (iii) to the Break-Up Fee or the Expense Reimbursement, as
applicable, if earned in accordance with Section 7.3, and Buyer shall not have
any further cause of action for damages, specific performance, or any other
legal or equitable relief against Sellers with respect thereto.

 

(c)          In the event of any breach prior to the Closing by Buyer of any of
Buyer’s agreements, representations, or warranties contained herein, including
any Willful Breach, Sellers’ sole and exclusive remedies shall be (i) to
exercise Sellers’ rights to terminate this Agreement pursuant to ARTICLE VII, in
accordance with the terms of such ARTICLE VII, (ii) the payment of the Good
Faith Deposit as provided in Section 2.3, and (iii) to enforce any provision of
this Agreement pursuant to clause (ii) of Section 8.5(a) and the two sentences
that immediately follow such clause (and, in the case of a Willful Breach of
this Agreement by Buyer, to enforce any provision of this Agreement pursuant to
any provision of Section 8.5(a)).

 

8.6         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 41 

 

 

8.7         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) upon personal delivery to the Party to be
notified; (b) when received when sent by email or facsimile by the Party to be
notified; provided that notice given by email or facsimile shall not be
effective unless either (i) a duplicate copy of such email or fax notice is
promptly given by one of the other methods described in this Section 8.7 or (ii)
the receiving Party delivers a written confirmation of receipt for such notice
either by email or fax or any other method described in this Section 8.7; or
(c) when delivered by a courier (with confirmation of delivery); in each case to
the Party to be notified at the following address:

 

To Buyer:

 

  c/o New Mountain Capital, L.L.C.   787 Seventh Avenue, 49th Floor   New York,
New York 10019   Attention:             Andre Moura;  Joe Walker   Email:
AMoura@newmountaincapital.com;  JWalker@newmountaincapital.com

 

with a copy (which shall not constitute notice) to:

 

  Ropes & Gray LLP   1211 Avenue of the Americas   New York, New York 10036  
Attention: John E. Sorkin; Robb Tretter; Matthew Roose   Email:
john.sorkin@ropesgray.com; robb.tretter@ropesgray.com;
Matthew.Roose@ropesgray.com

 

To Sellers:

 

  Aceto Corporation   4 Tri Harbor Ct.   Port Washington, NY 11050   Attention:
Steven S. Rogers, Chief Legal Officer   Facsimile: (516) 478-9857   Email:
srogers@aceto.com

 

with a copy (which shall not constitute notice) to:

 

  Lowenstein Sandler LLP   1251 Avenue of the Americas   New York, New York
10020   Facsimile: (973) 597-2507   Attention: Steven E. Siesser, Esq.     Peter
H. Ehrenberg, Esq.   Email: ssiesser@lowenstein.com    
pehrenberg@lowenstein.com

 

 42 

 

 

or to such other address as any Party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered. Any Party may notify any other Party
of any changes to the address or any of the other details specified in this
Section 8.7; provided that such notification shall only be effective on the date
specified in such notice or five (5) Business Days after the notice is given,
whichever is later. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.

 

8.8         Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the Parties without the prior written consent of the other Parties. Subject
to the first sentence of this Section 8.8, this Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and assigns. Any purported assignment not permitted under this Section 8.8 shall
be null and void. Notwithstanding anything in this Section 8.8 to the contrary,
Buyer may, without any required consent from any other Party, assign or transfer
this Agreement or any of its rights or obligations hereunder (a) to any of its
Affiliates, (b) to any acquirer of all or substantially all of the business or
assets of the Acquired Business or Buyer after the Closing or (c) as a
collateral assignment to its or its Affiliates lenders in connection with any
debt financing arrangements of Buyer or its Affiliates; provided, that no such
assignment shall relieve Buyer of any Liability or obligation hereunder until
such Liability or obligation has been performed.

 

8.9         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

 

8.10       Entire Agreement. This Agreement together with the exhibits hereto,
schedules hereto and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements and understandings, both
written and oral, between the Parties, or any of them, with respect to the
subject matter hereof and thereof, and this Agreement is not intended to grant
standing to any Person other than the Parties.

 

8.11       Amendments; Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Sellers and Buyer or, in the case of a waiver, by
the Party against whom the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by any Party in exercising any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder.

 

8.12       Headings. Headings of the Articles and Sections of this Agreement are
for convenience of the Parties only and shall be given no substantive or
interpretive effect whatsoever. The table of contents to this Agreement is for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.13       No Third-Party Beneficiaries. Each of Sellers and Buyer agree that
(a) its representations, warranties, covenants and agreements set forth herein
are solely for the benefit of the other Parties, in accordance with and subject
to the terms of this Agreement, and (b) this Agreement is not intended to, and
does not, confer upon any Person other than the Parties any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

 

 43 

 

 

8.14       Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context otherwise requires. The word “or” shall not be deemed to be
exclusive. The word “extent” and the phrase “to the extent” when used in this
Agreement shall mean the degree to which a subject or other thing extends, and
such word or phrase shall not mean simply “if.” All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant thereto unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. References in this Agreement to
specific laws or to specific provisions of laws shall include all rules and
regulations promulgated thereunder. Each of the Parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of authorship of any of the
provisions of this Agreement.

 

8.15       Non-Recourse. Notwithstanding anything herein to the contrary, no
director, manager, officer, agent or representative of, Affiliate (or director,
manager, officer, agent or representative of an Affiliate) of, or direct or
indirect equity owner in, any Sellers shall have any personal liability to
either Buyer or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of Sellers in this
Agreement, and no director, manager, officer, agent or representative of,
Affiliate (or director, manager, officer, agent or representative of an
Affiliate) of, or direct or indirect equity owner in, Buyer shall have any
personal liability to Sellers or any other Person as a result of the breach of
any representation, warranty, covenant, agreement or obligation of Buyer in this
Agreement.

 

8.16       Definitions.

 

(a)          Certain Specified Definitions. As used in this Agreement:

 

“Accounting Firm” means an accounting firm of national reputation mutually
acceptable to Buyer and Sellers, with no existing relationship with either Buyer
or Sellers.

 

“Accounting Principles” means GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Most Recent Balance Sheet and the Illustrative Calculation,
subject to the modifications and limitations set forth on Section 8.16(a) of the
Sellers Disclosure Schedule.

 

“Accounts Receivable” means all third party accounts receivable and other rights
to payment of Sellers or the Acquired Subsidiaries, and the full benefit of all
security for such accounts receivable or rights to payment, including all
accounts receivable in respect of goods shipped or products sold or services
rendered to customers by Sellers or the Acquired Subsidiaries, any other
miscellaneous accounts receivable of Sellers or the Acquired Subsidiaries, and
any claim, remedy or other right of Sellers or the Acquired Subsidiaries related
to any of the foregoing, in each case derived primarily from the operation of
the Acquired Business, as reflected in the Closing Statement prepared in
accordance with the Accounting Principles and consistent with the Illustrative
Calculation.

 

 44 

 

 

“Accrued Liabilities” means, without duplication, any Liabilities of the
Acquired Business for: (i) deferred income (including any profit sharing
arrangements); (ii) accrued payroll (including, for the avoidance of any doubt,
both the employee and employer portions of accrued payroll Taxes, Assumed Plan
contributions and premium payments and unemployment contributions); (iii)
accrued (to the extent not paid by Sellers) and unused vacation and paid time
off (“PTO”) to which the employees of the Acquired Business are entitled
pursuant to the PTO policies of Sellers applicable to such employees immediately
prior to the Closing Date; (iv) retention bonus and key employee incentive
obligations, severance obligations, enhanced executive severance arrangements
and change of control payments; (v) any liabilities in connection with product
returns, rebates, credits and related claims and any rights under or pursuant to
any and all warranties, representations and guarantees made by suppliers,
manufacturers and contractors relating to products sold, or services provided,
to each Seller; (vi) unearned revenue; (vii) accrued and unpaid property, public
utility commission and sales Taxes of Sellers attributable to periods (or
portions thereof) ending on or before the Closing Date (as determined in
accordance with the past practices of the relevant Seller and reduced (but not
below zero) by refunds, credits or other receivables (including VAT receivable)
in respect of such Taxes) and (viii) annual bonuses, annual cash incentives,
short-term cash bonuses or commissions, in each case as reflected in the Closing
Statement prepared in accordance with the Accounting Principles and consistent
with the Illustrative Calculation.

 

“Aceto Bermuda” means Aceto Ltd., a company organized under the laws of Bermuda.

 

“Aceto HK” means Aceto (Hong Kong) Ltd., a company organized under the laws of
the Hong Kong Special Administrative Region of the People's Republic of China.

 

“Acquired Business” means the Chemical Plus Business as conducted by Sellers and
the Acquired Subsidiaries as of the Agreement Date. For the avoidance of doubt,
the Acquired Business excludes the assets and liabilities related to the Pharma
Business.

 

“Acquired Real Property” means the Owned Real Property and Leased Real Property
subject to Assumed Real Property Lease(s).

 

“Acquired Subsidiaries” means, collectively, the Purchased Subsidiaries and the
Subsidiaries of the Purchased Subsidiaries.

 

“Adjustment Time” means 12:01 a.m. New York, New York time on the Closing Date.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of such
Person.

 

“Alternative Bid” means a higher or better competing bid, including in
consideration of any sale, transfer, liquidation, or disposition of the Acquired
Business, the Purchased Assets or the Acquired Subsidiaries or of a plan of
reorganization or liquidation with respect to the Acquired Business, the
Purchased Assets or the Acquired Subsidiaries.

 

“Alternative Transaction” means one or more agreements to sell, transfer,
liquidate or otherwise dispose of any material portion of the Purchased Assets,
either alone or together with any other portion of the Business, in a
transaction or series of transactions (other than in the Ordinary Course of
Business) with one or more Persons, other than Buyer, pursuant to an Alternative
Bid that actually closes.

 

“Ancillary Documents” means the Bill of Sale, the Assignment and Assumption
Agreement, the Assignment of Intellectual Property, the Assignment and
Assumption of Leases, the Escrow Agreement, the TSA and each other agreement,
document or instrument (other than this Agreement) executed and delivered by the
Parties in connection with the consummation of the transactions contemplated
hereby.

 

 45 

 

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement in substantially the form of Exhibit B.

 

“Back-Up Bidder” has the meaning specified in the Bidding Procedures Order.

 

“Back-Up Period End Date” means the earliest of (a) the date upon which an
Alternative Transaction has been consummated following approval by the
Bankruptcy Court, (b) 90 days after entry of the Order of the Bankruptcy Court
pursuant to, inter alia, Section 363 and/or Section 365 of Bankruptcy Code
approving the sale of the Acquired Business (or a substantial portion thereof)
to the Successful Bidder (to the extent the Successful Bidder is not Buyer) and
(c) August 15, 2019.

 

“Bidding Procedures” means the bidding procedures in substantially the form
attached hereto as Exhibit C or otherwise in form and substance reasonably
acceptable to Buyer, together with any changes thereto reasonably approved by
Buyer, if any, as shall have been required by the Bankruptcy Court.

 

“Bidding Procedures Order” means an order of the Bankruptcy Court, in
substantially the form attached hereto as Exhibit D or otherwise in form and
substance reasonably acceptable to Buyer, approving the Bidding Procedures and
the amount, timing and terms of payment of the Break-Up Fee as set forth herein,
together with any changes thereto reasonably approved by Buyer.

 

“Bill of Sale” means a bill of sale in substantially the form attached hereto as
Exhibit E.

 

“Books and Records” means all Tax Returns, books, records, files, invoices,
inventory records, personnel records and Forms I-9, product specifications,
advertising, marketing, and promotional materials, customer lists, cost and
pricing information, supplier lists, business plans, catalogs, customer
literature, quality control records and manuals, research and development files,
records and laboratory books and credit records of customers (including all data
and other information stored on discs, tapes or other media).

 

“Bribery Legislation” means all and any of the following: the Foreign Corrupt
Practices Act of 1977, as amended; the Organization For Economic Co-operation
and Development Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions and related implementing legislation; the
relevant common law or legislation in England and Wales relating to bribery
and/or corruption, including, the Public Bodies Corrupt Practices Act 1889; the
Prevention of Corruption Act 1906 as supplemented by the Prevention of
Corruption Act 1916 and the Anti-Terrorism, Crime and Security Act 2001; the
Bribery Act 2010; the Proceeds of Crime Act 2002; and any applicable
anti-bribery or anti-corruption related provisions in criminal and
anti-competition laws and/or anti-bribery, anti-corruption and/or anti-money
laundering laws of any jurisdiction in which the Acquired Business operates.

 

“Business Day” means any day other than a Saturday, Sunday or any other calendar
day on which commercial banks in New York, New York are authorized or required
by Law to remain closed.

 

“Cash” means, as of Adjustment Time, all cash and cash equivalents of the
Acquired Business, as determined in accordance with GAAP using the same
accounting methods, policies, practices and procedures, with consistent
classifications, judgments and estimation methodology, as were used in the
preparation of the Most Recent Balance Sheet, excluding the effects of
transactions on the Closing Date after the Closing outside of the Ordinary
Course of Business. Notwithstanding the foregoing, “Cash” shall include uncashed
and uncleared checks and other deposits or transfers received or deposited for
the accounts of Sellers or the Acquired Subsidiaries, including ACH transactions
and other wire transfers, but shall exclude all outbound ACH and issued but
uncleared checks, in each case, as of the Adjustment Time.

 

 46 

 

 

“Chemical Plus Business” means the Nutritional Business Sub Segment, Performance
Chemicals, and Pharmaceutical Ingredients.

 

“Claim” has the meaning given that term in Section 101(5) of the Bankruptcy Code
and includes, inter alia, all rights, claims, causes of action, defenses, debts,
demands, damages, offset rights, setoff rights, recoupment rights, obligations
and liabilities of any kind or nature under contract, at law or in equity, known
or unknown, contingent or matured, liquidated or unliquidated, and all rights
and remedies with respect thereto.

 

“Closing Cash Amount” means, as of the Adjustment Time, an amount equal to (a)
Cash of the Acquired Subsidiaries up to an amount equal to $8,000,000 (such
amount, the “Operating Cash Amount”) and (b) (i) Cash of the Acquired
Subsidiaries in excess the Operating Cash Amount multiplied by (ii) 0.90 (such
amount, the “Excess Cash Amount”), in each case, calculated as of the Adjustment
Time and calculated less any amounts of Cash used on the Closing Date after the
Adjustment Time and prior to the Closing to repay Indebtedness of the Acquired
Subsidiaries or Transaction Expenses that would have otherwise been taken into
account in calculating the Purchase Price if unpaid at the Closing.

 

“Closing Debt Amount” means the aggregate amount of Indebtedness of the Acquired
Subsidiaries (including any intercompany Indebtedness owed to the Sellers or
their respective Affiliates (other than another Acquired Subsidiary)) existing
as of the time of the Closing.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Comparable Compensation and Benefits” means a base salary, wage rate,
annualized fixed or guaranteed remuneration, and opportunities to receive target
incentive, commission or performance pay (other than equity compensation,
change-in-control, retention, and severance, in each case, other than any such
obligations under the Assumed Plans), as applicable, and other employee benefit
plans and arrangements (including medical insurance plans and other welfare
benefit plans and 401(k) or retirement plans, but excluding any retiree medical
benefits, qualified defined benefit plans, or nonqualified deferred compensation
plans, in each case, other than any such obligations under the Assumed Plans),
that are generally comparable in the aggregate to those provided to the
applicable employee by Sellers and the Acquired Subsidiaries immediately prior
to the Closing Date.

 

“Comparable Position” means, with respect to any employee, a position that is
substantially similar to the type and geographic location of the position held
by such employee immediately prior to the Closing Date.

 

“Contract” means any written contract, note, bond, mortgage, indenture, deed of
trust, license, lease, agreement, arrangement, commitment or other instrument or
obligation that is legally binding.

 

“Credit Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of December 21, 2016 (as it may be amended or modified from
time to time), among Parent, as borrower, the other loan parties party thereto,
the lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent.

 

 47 

 

 

“Environmental Law” means any Law (i) relating to pollution or the protection,
preservation or restoration of the environment (including air, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or any exposure to or release of, or
the management of (including the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production or disposal of) any
Regulated Substances or (ii) that regulates, imposes liability (including for
enforcement, investigatory costs, cleanup, removal or response costs, natural
resource damages, contribution, injunctive relief, personal injury or property
damage) or establishes standards of care with respect to any of the foregoing.
The term “Environmental Law” includes any common law or equitable doctrine
(including injunctive relief and tort doctrines such as negligence, nuisance,
trespass and strict liability) that may impose liability or obligations for
injuries or damages due to or threatened as a result of the presence of,
exposure to, or ingestion of, any Regulated Substance.

 

“Environmental Permit” means any permit, certificate, registration, notice,
approval, identification number, license or other authorization required under
any applicable Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Section
414(b), (c), (m) or (o) of the Code that includes or included the first entity,
trade or business.

 

“Excluded Subsidiaries” means the Subsidiaries of Sellers other than the
Acquired Subsidiaries.

 

“Expense Reimbursement” means the actual out-of-pocket legal, accounting and
other third party advisory or service costs and expenses of Buyer in connection
with the transactions contemplated hereby, in an amount not to exceed two
million dollars ($2,000,000).

 

“FDA” means the U.S. Food and Drug Administration or a successor thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as amended.

 

“Final Order” means an action taken or Order issued by the applicable
Governmental Entity as to which: (i) no request for stay of the action or Order
is pending, no such stay is in effect, and, if any deadline for filing any such
request is designated by statute or regulation, it is passed, including any
extensions thereof; (ii) no petition for rehearing or reconsideration of the
action or Order, or protest of any kind, is pending before the Governmental
Entity and the time for filing any such petition or protest is passed; (iii) the
Governmental Entity does not have the action or Order under reconsideration or
review on its own motion and the time for such reconsideration or review has
passed; and (iv) the action or Order is not then under judicial review, there is
no notice of appeal or other application for judicial review pending, and the
deadline for filing such notice of appeal or other application for judicial
review has passed, including any extensions thereof.

 

“Governmental Entity” means any federal, state, local or foreign governmental
entity, transnational governmental organization or any subdivision, court of
competent jurisdiction, judicial authority, court, tribunal, arbitral,
self-regulatory organization, agency, authority, department, board, bureau,
official or commission or instrumentality, in each case, whether domestic or
foreign.

 

“Human Health” means the business segment of the Sellers historically identified
as “Human Health” and comprised of: (i) finished dosage form generic drugs and
nutraceutical products, including the sale of generic prescription products and
over-the-counter pharmaceutical products to leading wholesalers, chain drug
stores, distributors and mass merchandisers and (ii) the Nutritional Business
Sub Segment.

 

“Illustrative Calculation” means the illustrative calculation set forth in
Section 8.16(b) of the Sellers Disclosure Schedule.

 

 48 

 

 

“Indebtedness” means, as to any Person, without duplication, as of the date of
determination (i) all obligations of such Person for borrowed money, including
accrued and unpaid interest, and any prepayment fees or penalties, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all lease obligations of such Person capitalized on the Books
and Records of such Person, (iv) all Indebtedness of others secured by a Lien on
property or assets owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (v) all letters of credit or
performance bonds issued for the account of such Person, to the extent drawn
upon, and (vi) all guarantees of such Person of any Indebtedness of any other
Person other than a wholly owned subsidiary of such Person.

 

“Intellectual Property” means all intellectual property and similar proprietary
rights existing anywhere in the world associated with (i) patents and patent
applications, including continuations, divisionals, continuations-in-part,
reissues or reexaminations and patents issuing thereon (collectively,
“Patents”), (ii) trademarks, service marks, trade dress, logos, corporate names,
trade names and Internet domain names, together with the goodwill exclusively
associated with any of the foregoing, and all applications and registrations
therefor (collectively, “Marks”), (iii) copyrights (including such rights in
software) and registrations and applications therefor, and works of authorship
(collectively, “Copyrights”), (iv) designs, databases and data compilations, and
(v) trade secrets and other proprietary and confidential information, including
know-how, inventions (whether or not patentable), processes, formulations,
technical data and designs, in each case, excluding any rights in respect of any
of the foregoing that comprise or are protected by Patents (collectively, “Trade
Secrets”); in each case, used for the operation of the Acquired Business.

 

“Inventory” means inventories of materials, parts, raw materials, packaging
materials, supplies, spare parts, work-in-process, goods in transit, finished
goods and products, in each case, primarily related to the Acquired Business.

 

“Joint Venture” means Canegrass LLC, a Delaware limited liability company.

 

“knowledge” means (i) with respect to Buyer, the actual knowledge, after due
inquiry, of the individuals listed in Section 8.16(c) of the Buyer Disclosure
Schedule, and (ii) with respect to Sellers, the actual knowledge, after due
inquiry, of the individuals listed on Section 8.16(d) of the Sellers Disclosure
Schedule.

 

“Leased Real Property” means real property leased by, licensed to or otherwise
used or occupied (but not owned) by one or more Seller or any Acquired
Subsidiary (other than the Joint Venture) with respect to the Acquired Business.

 

“Liability” means any debt, loss, Claim, damage, demand, fine, judgment,
penalty, liability or obligation (whether direct or indirect, known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability, successor liability
or otherwise), and including all costs and expenses relating thereto (including
fees, discounts and expenses of legal counsel, experts, engineers and
consultants and costs of investigations).

 

“Lien” means any “Interest” as that term is used in Section 363(f) of the
Bankruptcy Code, lien (including any mechanics lien), encumbrance, pledge,
mortgage, indenture, deed of trust, security interest, pledge, hypothecation,
claim, lease, charge, escrow, option, right of first offer, right of first
refusal, preemptive right, easement, servitude, reservation, covenant,
encroachment, right of use, right of way, security agreement or other similar
agreement, arrangement, contract, commitment, understanding or obligation
(whether written or oral and whether or not relating in any way to credit or the
borrowing of money) of any kind with respect to any Person, or any proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or encumbrance or any other right of a third party in respect of an
asset of such Person.

 

 49 

 

 

“Material Adverse Effect” means, with respect to Parent (but solely with respect
to the Acquired Business), NY Agri and the Acquired Subsidiaries, any change,
effect, event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, operations or financial condition of Sellers and the Acquired
Subsidiaries, taken as a whole and primarily in respect of the Acquired
Business, excluding, however, the impact of (i) the filing of the Bankruptcy
Case or operating in bankruptcy, (ii) any changes or developments in domestic,
foreign or global markets or domestic, foreign or global economic conditions
generally, including (A) any changes or developments in or affecting the
domestic or any foreign securities, equity, credit or financial markets and the
industry in which Sellers or Acquired Subsidiaries are engaged or (B) any
changes or developments in or affecting domestic or any foreign interest or
exchange rates and the industry in which Sellers or Acquired Subsidiaries are
engaged, (iii) changes in GAAP or any official interpretation or enforcement
thereof, (iv) changes in Law or any changes or developments in the official
interpretation or enforcement thereof by Governmental Entities, (v) changes in
domestic, foreign or global political conditions (including the outbreak or
escalation of war, military actions, or acts of terrorism), including any
worsening of such conditions threatened or existing on the Agreement Date, (vi)
changes or developments in the business conditions or regulatory conditions
affecting the industries in which the Acquired Business operates, (vii) the
announcement or the existence of, compliance with or performance under, this
Agreement or the transactions contemplated hereby (including the impact thereof
on the relationships, contractual or otherwise, of Sellers or any Acquired
Subsidiary with employees, labor unions, financing sources, customers, suppliers
or partners), (viii) weather conditions or other acts of God (including storms,
earthquakes, tornados, floods or other natural disasters), (ix) a decline in the
trading price or trading volume of Parent’s common stock or any change in the
ratings or ratings outlook for Parent (provided that the underlying causes
thereof may be considered in determining whether a Material Adverse Effect has
occurred if not otherwise excluded hereunder), (x) the failure to meet any
projections guidance, budgets, forecasts or estimates (provided that the
underlying causes thereof may be considered in determining whether a Material
Adverse Effect has occurred if not otherwise excluded hereunder), (xi) taken or
omitted to be taken by a Seller or any Acquired Subsidiary at the written
request of Buyer or that is not prohibited by this Agreement, (xii) any
Proceeding threatened, made or brought by any of the current or former
shareholders of a Seller (or on their behalf or on behalf of such Seller)
against such Seller or any of their respective directors, officers or employees
arising out of this Agreement or the transactions contemplated hereby, (xiii)
any Proceeding threatened, made or brought against a Seller for breach of a
Material Contract in connection with the collection of payment due thereunder
(whether alone or with other claims) or any modification of credit, cash on
delivery or similar terms of a Material Contract, (xiv) the failure to obtain
any approvals or consents from any Governmental Entity in connection with the
transactions contemplated hereby, and (xv) changes in legislation or Law that
directly or indirectly affect the purchasing or selling of products or services
sold or provided by Sellers and the Acquired Subsidiaries; except, with respect
to clauses (ii), (iv), (vi), (viii) and (xv), to the extent that such impact is
disproportionately adverse to Sellers and the Acquired Subsidiaries, taken as a
whole and primarily in respect of the Acquired Business, relative to others in
the industry or industries in which the Acquired Business operates.

 

 50 

 

 

“Net Current Assets” means, without duplication (x) the sum of Inventory,
Accounts Receivable and Purchased Deposits and other current assets of the
Acquired Subsidiaries as set forth on the Illustrative Calculation minus (y) the
sum of Accounts Payable, Accrued Liabilities (other than the liabilities
described in clause (iv) of the definition of Accrued Liabilities, including any
payments made pursuant to the Scheduled Agreement as described in Schedule
1.1(o) and any related Tax Liabilities) and other current liabilities of the
Acquired Subsidiaries as set forth on the Illustrative Calculation and accrued
and unpaid Tax Liabilities of the Acquired Subsidiaries (limited to 30% of such
Tax Liabilities in the case of the Joint Venture) attributable under the
principles of Section 5.8(c), to periods (or portions thereof) ending on or
before the Closing Date (as determined in accordance with the past practices of
the relevant Acquired Subsidiary and reduced (potentially below zero) by any
rights to refunds, credits or other receivables (including VAT receivables) in
respect of such Taxes), as calculated in a manner consistent with the
Illustrative Calculation and the Accounting Principles as of the Adjustment Time
(other than, in the case of Tax liabilities and Tax assets as contemplated by
Section 5.8(c)). For the avoidance of doubt, none of (i) Cash, (ii) Cure Costs,
(iii) time deposits, (iv) Transfer Taxes for which Buyer is responsible pursuant
to Section 5.8(b) or (v) Applicable EIT liability shall be included in the
calculation of Net Current Assets.

 

“Net Debt” means the Closing Debt Amount plus the Transaction Expenses minus the
Closing Cash Amount.

 

“Non-U.S. Seller Benefit Plan” means each Seller Benefit Plan that is maintained
outside the jurisdiction of the United States.

 

“Nutritional Business Sub Segment” means the supply of ingredients and raw
materials used in the production of food, nutritional and packaged dietary
supplements, including vitamins, supplements, botanical extracts, amino acids,
minerals, iron compounds and biochemicals used in pharmaceutical and nutritional
preparations.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Entity.

 

“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the Acquired Business (including acts and omissions of a Seller in
the ordinary and usual course) through the date hereof, consistent with past
practice or operations in or pending a bankruptcy.

 

“Organizational Documents” means (a) the articles or certificates of
incorporation and the by-laws of a corporation, (b) the partnership agreement
and any statement of partnership of a general partnership, (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, (d) the operating or limited liability company agreement and the
certificate of formation of a limited liability company, (e) any charter, joint
venture agreement or similar document adopted or filed in connection with the
creation, formation or organization of a Person not described in clauses (a)
through (d), and (f) any amendment to or equivalent of any of the foregoing.

 

“Owned Real Property” means any real property and interests in real property
owned by a Seller or any Acquired Subsidiary (other than the Joint Venture) and
used primarily for the operation of the Acquired Business, together with all
buildings, structures, fixtures and improvements erected thereon, and any and
all rights, privileges, easements, licenses, hereditaments and other
appurtenances of a Seller or such Acquired Subsidiary relating thereto, but
excluding any leasehold, license or other use or occupancy real property
interest).

 

“Party” or “Parties” means, individually or collectively, Buyer and each Seller.

 

“Performance Chemicals” means the business segment of the Sellers historically
identified as “Performance Chemicals” and consisting of the sourcing and
distribution of specialty chemicals, including the supply to various industrial
segments of chemicals used in the manufacture of plastics, surface coatings,
cosmetics and personal care, textiles, fuels and lubricants, and agricultural
protection products.

 

 51 

 

 

“Permits” means all material approvals, permits, certificates, qualifications,
authorizations, licenses, franchises, consents, Orders and registrations,
together with all modifications, amendments, supplements and extensions thereof,
of all United States federal, state and local Governmental Entities and any
other Person that are necessary for Sellers to own and operate the Acquired
Business.

 

“Permitted Liens” means (i) any Liens for Taxes not yet due or that are being
contested in good faith by appropriate Proceedings or for which adequate
reserves have been established by a Seller or any Acquired Subsidiary in
accordance with GAAP, (ii) vendors’, mechanics’, materialmen’s, carriers’,
workers’, landlords’, repairmen’s, warehousemen’s, construction and other
similar Liens (A) with respect to Liabilities that are not yet due and payable
or, if due, are not delinquent or (B) that are being contested in good faith by
appropriate Proceedings and for which adequate reserves (based on good faith
estimates of management) have been set aside for the payment thereof or (C)
arising or incurred in the Ordinary Course of Business and which are not,
individually or in the aggregate, material to the operation of the Acquired
Business and do not materially adversely affect the market value or continued
use of the asset encumbered thereby, (iii) Liens imposed or promulgated by
applicable Law or any Governmental Entity with respect to real property,
including zoning, building or similar restrictions but only to the extent that
Sellers and the Acquired Subsidiaries and their respective assets are materially
in compliance with the same, (iv) pledges or deposits in connection with
workers’ compensation, unemployment insurance, and other social security
legislation, (v) Liens relating to intercompany borrowings among a Person and
its wholly owned subsidiaries, (vi) utility easements, minor encroachments,
rights of way, imperfections in title, charges, easements, rights of way
(whether recorded or unrecorded), restrictions, declarations, covenants,
conditions, defects and similar Liens or Claims, but not including any monetary
Liens, that are imposed by any Governmental Entity having jurisdiction thereon
or otherwise are typical for the applicable property type and locality as do not
individually or in the aggregate materially interfere with the present occupancy
under the real property interest, or the use or market value of the real
property interest, or materially impair the operation of the Acquired Business,
(vii) Intellectual Property licenses, (viii) Liens to be released at or prior to
Closing, (ix) Liens that do not have and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; provided
that, in each case, enumerated in this definition, such Lien shall only be a
Permitted Lien if it cannot be satisfied solely through the payment of money or
otherwise removed, discharged, released or transferred, as the case may be,
pursuant to Section 363(f) of the Bankruptcy Code or otherwise and (x) liens
consented to in writing by Buyer.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, Governmental Entity or other entity.

 

“Pharma Business” means Human Health, excluding the Nutritional Business Sub
Segment.

 

“Pharmaceutical Ingredients” means the business segment of the Sellers
historically identified as “Pharmaceutical Ingredients” and comprised of the
following two product groups: Active Pharmaceutical Ingredients (APIs) and
Pharmaceutical Intermediates.

 

“Proceeding” means any action, suit, claim, hearing, arbitration, litigation or
other proceeding, in each case, by or before any Governmental Entity.

 

“Purchased Deposits” means all deposits (including customer deposits and
security deposits for rent (including such deposits made by a Seller, as lessee,
or to a Seller, as lessor, in connection with the Assumed Real Property
Lease(s)) and prepaid charges and expenses of, and advance payments made by a
Seller, in each case, primarily for the operation of the Acquired Business and
reflected in the Closing Statement.

 

 52 

 

 

“Purchased Subsidiaries” means Aceto (Shanghai) Ltd., Aceto Bermuda, Aceto
Agricultural Chemicals Corp Mx S. de R.L. de CV, Aceto Agricultural Chemicals
Corporation Ltd., the Joint Venture and Aceto HK; provided, however, that within
30 days after the date hereof, upon written notice to Parent, Buyer may elect to
exclude Aceto Agricultural Chemicals Corporation Ltd. as a Purchased Subsidiary,
subject to the Parties agreeing in good faith to any appropriate modifications
to this Agreement, including Sellers’ representations and warranties set forth
in this Agreement, and/or the Schedules to this Agreement (including the Seller
Disclosure Schedule), to the extent necessary to reflect that Aceto Agricultural
Chemicals Corporation Ltd. is not a Purchased Subsidiary.

 

“Real Property Lease” means any lease, sublease, license or other agreement
under which a Seller or any Acquired Subsidiary (other than the Joint Venture)
leases, subleases, licenses, uses or occupies (in each case whether as landlord,
tenant, sublandlord, subtenant or by other occupancy arrangement), or has the
right to use or occupy, now or in the future, any real property, in each case,
used for the operation of the Acquired Business.

 

“Regulated Substances” means pollutants, contaminants, radioactive, hazardous or
toxic substances, compounds or related materials or chemicals, hazardous
materials, solid or hazardous wastes, flammable explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products (including waste petroleum and
petroleum products) as regulated under applicable Environmental Laws.

 

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated hereby or a competing transaction.

 

“Sale Motion” means one or more motions, in form and substance satisfactory to
Buyer, filed by Sellers pursuant to, inter alia, Sections 363 and 365 of the
Bankruptcy Code to secure entry of the Bidding Procedures Order and the Sale
Order by the Bankruptcy Court.

 

“Sale Order” means an Order of the Bankruptcy Court in substantially the form
attached hereto as Exhibit F or otherwise in a form and substance reasonably
acceptable to Buyer, pursuant to, inter alia, Sections 105, 363 and 365 of the
Bankruptcy Code (i) approving this Agreement and the terms and conditions
hereof, (ii) authorizing and approving, inter alia, the sale of the Purchased
Assets to Buyer on the terms and conditions set forth herein free and clear of
all Liabilities and Liens (other than Permitted Liens), the assignment to Buyer
of, and the assumption by Buyer of, the Assumed Liabilities, and the assignment
to Buyer of, and the assumption by Buyer of, the Buyer Assumed Agreements and
(iii) containing certain findings of facts, including a finding that Buyer is a
good faith purchaser pursuant to Section 363(m) of the Bankruptcy Code.

 

“Seller Benefit Plan” means any material “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) and any other material pension, retirement,
profit-sharing, supplemental retirement or deferred compensation, stock option,
change in control, retention, equity or equity-based compensation, stock
purchase, employee stock ownership, severance pay, employment (including offer
letters), consultancy, vacation, bonus or other incentive plans, medical or
other welfare, retiree medical, vision, dental or other health plans, or life
insurance plan, program, agreement, or arrangement, funded or unfunded, or
insured or self-insured, (i) that is maintained, established, or sponsored by a
Seller or any Acquired Subsidiary for the benefit of any current or former
employee, officer or director of Parent (who are or were primarily employed in
respect of the Acquired Business), NY Agri or any Acquired Subsidiary, or (ii)
to which Parent (in respect of the Acquired Business), NY Agri or any Acquired
Subsidiary contributes or is obligated to contribute or has any material
Liability, other than a Multiemployer Plan and other than any plan or program
maintained by a Governmental Entity to which Parent (in respect of the Acquired
Business), NY Agri or any Acquired Subsidiary contributes pursuant to applicable
Law.

 

 53 

 

 

“Subsidiaries” means, as to any Person, any corporation, partnership,
association, trust or other form of legal entity of which (i) 50% or more of the
voting power of the outstanding voting securities are directly or indirectly
owned by such Person or (ii) such Person or any Subsidiary of such Person is a
general partner.

 

“Successful Bidder” means the bidder who shall have submitted the highest or
otherwise best bid at the conclusion of the Auction in accordance with the
Bidding Procedures and Bidding Procedures Order.

 

“Tax” or “Taxes” means any and all federal, state, local or foreign taxes
imposed by any Taxing Authority, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, environmental, stamp, occupation,
premium, and property (real or personal) taxes, including any and all interest,
penalties, additions to tax or additional amounts imposed by any Governmental
Entity with respect thereto.

 

“Tax Return” means any return, declaration, report or similar filing required to
be filed with respect to Taxes, including any information return, claim for
refund, amended return, or declaration of estimated Taxes.

 

“Taxing Authority” means any Governmental Entity responsible for the
administration or the imposition of any Tax.

 

“Transaction Expenses” means, without duplication, the unpaid amount of (i) any
finder’s, broker’s or dealer’s fees incurred by any Acquired Subsidiary in
connection with the Closing as a result of the consummation of the transactions
contemplated by this Agreement (including the Bankruptcy Case) and (ii) any
third party legal, accounting or similar advisor fees and expenses incurred by
any Acquired Subsidiary in connection with the negotiation, execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby (including the Bankruptcy Case) (except to the extent any such amount is
caused by actions of the Buyer or any of its Affiliates after the Closing Date),
in each case that are to be paid by any Acquired Subsidiary and that have not
yet been paid as of the Closing; provided, that in no event shall “Transaction
Expenses” be deemed to include any fees and expenses to the extent incurred by
or at the direction of Buyer or any of its Affiliates otherwise relating to
Buyer’s or its Affiliates’ financing (including obtaining any consent or waiver
relating thereto) for the transactions contemplated hereby or any other
liabilities or obligations incurred or arranged by or on behalf of Buyer or its
Affiliates in connection with the transactions contemplated hereby (including
any fees payable to any financing institution or the Sellers’ or the Acquired
Subsidiaries’ accountants on behalf of Buyer or its Affiliates).

 

“TSA” means a transitional services agreement between Buyer and Sellers (or an
appropriate Affiliate thereof) in substantially the form of Exhibit G.

 

“U.S. Seller Benefit Plan” means, each Seller Benefit Plan that is not a
Non-U.S. Seller Benefit Plan.

 

“VAT” means any value added Tax or similar Tax.

 

 54 

 

 

“WARN Act” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, and any other similar statutes or
regulations of any jurisdiction relating to any plant closing or mass layoff (or
such similar terms used in such statutes or regulations).

 

“Willful Breach” means, with respect to any representation, warranty, agreement
or covenant, an action or omission where the breaching party knows such action
or omission is a breach of such representation, warranty, agreement or covenant.

 

(b)          The following terms are defined elsewhere in this Agreement, as
indicated below:

 

Defined Term   Section       Accounts Payable   1.3(b) Adjustment Escrow  
2.2(b) Adjustment Escrow Amount   2.2(b) Agreement   Preamble Agreement Date  
Preamble Antitrust Laws   3.3(b) Asset Purchase   Recitals Assignment and
Assumption of Leases   2.8(f) Assignment of Intellectual Property   2.8(b)
Assumed Contracts   1.1(c) Assumed Equipment Leases   1.1(l) Assumed Liabilities
  1.3 Assumed Plans   1.1(o) Assumed Purchase Orders   1.1(c) Assumed Real
Property Lease(s)   1.1(c) Assumption Deadline   1.5(a) Aceto Realty   Preamble
Auction   5.7(a) Bankruptcy Case   Recitals Bankruptcy Code   Recitals
Bankruptcy Court   Recitals Base Purchase Price   2.1 Break-Up Fee   7.3(a)
Business   Recitals Buyer   Preamble Buyer Allocation Objection Notice   2.5
Buyer Assumed Agreements   1.1(l) Buyer Benefit Plans   5.3(b) Buyer Disclosure
Schedule   ARTICLE IV Cash Balance   2.1(b) Closing   2.6 Closing Date   2.6
Closing Statement   2.4(b) Collective Bargaining Agreement   3.10(a)
Confidential Rating Agency Information   5.13(c) Confidentiality Agreement  
5.2(c) Consents   3.3(c) Cure Costs   1.5(a) End Date   7.1(b) Enforceability
Exceptions   3.3(a) Escrow Agent   2.2(b) Escrow Agreement   2.2(b) Estimated
Cash Balance   2.4(a) Estimated Net Current Assets   2.4(a) Excluded Assets  
1.2 Excluded Equipment Leases   1.2(e) Excluded Liabilities   1.4 Excluded Real
Property Leases   1.2(d) Existing NQ Trust   5.3(e) Filing   Recitals Financial
Statements   3.4 GAAP   3.4 Good Faith Deposit   2.3 Good Faith Deposit Escrow  
2.3 Good Faith Deposit Escrow Holder   2.3 Guarantee   4.9 Guarantor   4.9 HSR
Act   3.3(b) IRS   3.7(a) Law   3.5(a) Laws   3.5(a) Material Contracts  
3.13(a) Most Recent Balance Sheet   3.4 Multiemployer Plan   3.7(c) New NQ Trust
  5.3(e) NQ Plan   5.3(e) NY Agri   Preamble Parent   Preamble Parent SEC
Disclosures   ARTICLE III Permitted Access Parties   5.2(d) Petition Date  
Recitals Pharma Business   Recitals Post-Close Filings   5.2(d) Post-Close
Proceedings   5.2(d) Products   1.1(f) Purchase Price   2.4(e) Purchased Assets
  1.1 Purchased Avoidance Actions   1.1(u) Registered Intellectual Property  
3.12(a) Representatives   3.18 SEC   ARTICLE III Second Request   5.4(c) Sellers
  Preamble Sellers Disclosure Schedule   ARTICLE III Shortfall   2.4(b) Surplus
  2.4(b) Transaction Approvals   3.3(b) Transfer Taxes   5.8(b) Transferred
Employees   5.3(a)

 



 55 

 

 

(c)          Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

 

(i)          Calculation of Time Period. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.

 

(ii)         Dollars. Any reference in this Agreement to $ shall mean U.S.
dollars.

 

(iii)        Exhibits/Schedules. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement.

 

8.17       Sellers Disclosure Schedule. The Sellers Disclosure Schedule is
qualified in its entirety by reference to specific provisions of this Agreement
and is not intended to constitute, and shall not be construed as constituting,
representations, warranties and covenants of Sellers, except as and to the
extent expressly provided in this Agreement. Each section or subsection
referenced in the Sellers Disclosure Schedule corresponds to the section or
subsection set forth in this Agreement; provided, however, that any matter set
forth in any section or subsection of the Sellers Disclosure Schedule shall be
deemed to be referred to and incorporated in all other sections or subsections
of the Sellers Disclosure Schedule to which the relevance of such matter is
reasonably apparent on its face to inform Buyer that such information is
relevant to such other section or subsection. The inclusion of any information
or reference in the Sellers Disclosure Schedule shall not be deemed to be an
admission, acknowledgment or representation, in and of itself, that such
information is required by the terms hereof to be disclosed, is material, has
resulted in a Material Adverse Effect, is outside the Ordinary Course of
Business or defines further the meaning of such terms for purposes of this
Agreement. Nothing in this Agreement or in the Sellers Disclosure Schedule
constitutes an admission (i) to any third party of any liability or obligation
of Sellers to any third-party or (ii) that any information disclosed, set forth
or incorporated by reference in the Sellers Disclosure Schedule or in this
Agreement is material or has (or may result in) a Material Adverse Effect.

 

8.18       Limitation on Good Faith Deposit Escrow Holder’s Liability. The Good
Faith Deposit Escrow Holder’s responsibilities and liabilities shall be limited
as follows:

 

(a)          The Good Faith Deposit Escrow Holder shall not be responsible for
or be required to enforce any of the terms or conditions of this Agreement or
any other agreement between Sellers and Buyer. The Good Faith Deposit Escrow
Holder shall not be responsible or liable in any manner whatsoever for the
performance by Sellers or Buyer or any other party for their respective
obligations under this Agreement, nor shall the Good Faith Deposit Escrow Holder
be responsible or liable in any manner whatsoever for the failure of the other
parties to this Agreement or of any third party to honor any of the provisions
of this Agreement.

 

 56 

 

 

(b)          The duties and obligations of the Good Faith Deposit Escrow Holder
shall be limited to and determined solely by the express provisions of this
Agreement and no implied duties or obligations shall be read into this Agreement
against the Good Faith Deposit Escrow Holder. The Good Faith Deposit Escrow
Holder is not bound by and is under no duty to inquire into the terms or
validity of any other agreements or documents, including any agreements which
may be related to, referred to in or deposited with the Good Faith Deposit
Escrow Holder in connection with this Agreement.

 

(c)          The Good Faith Deposit Escrow Holder shall be entitled to rely upon
and shall be protected in acting in reliance upon any instruction, notice,
information, certificate, instrument or other document which is submitted to it
in connection with its duties under this Agreement and which the Good Faith
Deposit Escrow Holder in good faith believes to have been signed or presented by
the proper party or parties. The Good Faith Deposit Escrow Holder shall have no
liability with respect to the form, execution, validity or authenticity thereof.

 

(d)          The Good Faith Deposit Escrow Holder shall not be liable for any
act which the Good Faith Deposit Escrow Holder may do or omit to do hereunder,
or for any mistake of fact or law, or for any error of judgment, or for the
misconduct of any employee, agent or attorney appointed by it, while acting in
good faith, unless caused by or arising from its own willful misconduct.

 

(e)          The Good Faith Deposit Escrow Holder shall be entitled to consult
with counsel of its own selection and the opinion of such counsel shall be full
and complete authorization and protection to the Good Faith Deposit Escrow
Holder in respect of any action taken or omitted by the Good Faith Deposit
Escrow Holder hereunder in good faith and in accordance with the opinion of such
counsel.

 

(f)          The Good Faith Deposit Escrow Holder shall have the right at any
time to resign for any reason and be discharged of its duties as Good Faith
Deposit Escrow Holder hereunder by giving written notice of its resignation to
the parties hereto prior to the date specified for such resignation to take
effect. All obligations of the Good Faith Deposit Escrow Holder hereunder shall
cease and terminate on the effective date of its resignation and its sole
responsibility thereafter shall be to hold the Good Faith Deposit, for a period
of no more than thirty (30) calendar days following the effective date of
resignation, at which time:

 

(i)          if a successor holder of the Good Faith Deposit shall have been
appointed, by the mutual consent of Buyer and the Sellers, and written notice
thereof shall have been given to the resigning Good Faith Deposit Escrow Holder
by the parties hereto and such successor holder, then the resigning Good Faith
Deposit Escrow Holder shall deliver the Good Faith Deposit to such successor
holder; or

 

(ii)         if a successor holder of the Good Faith Deposit shall not have been
appointed, for any reason whatsoever, the resigning holder of the Good Faith
Deposit shall deliver the Good Faith Deposit to a court of competent
jurisdiction in the county in which the Good Faith Deposit is then being held
and give written notice of the same to the parties hereto.

 

The resigning Good Faith Deposit Holder shall be reimbursed by Buyer and Sellers
for any expenses incurred in connection with its resignation and transfer of the
Good Faith Deposit Holder pursuant to and in accordance with the provisions of
this Section 8.18.

 

 57 

 

 

(g)          Buyers and Seller, jointly and severally, agree to indemnify and
hold the Good Faith Deposit Holder harmless from and against any and all
liabilities, causes of action, claims, demands, judgments, damages, costs and
expenses (including reasonable attorneys’ fees and expenses) that may arise out
of or in connection with the Good Faith Deposit Holder’s acceptance of or
performance of its duties and obligations under this Agreement. The Good Faith
Deposit Holder shall be under no duty to institute any suit, or to take any
remedial procedures under this Agreement, or to enter any appearance or in any
way defend any suit in which it may be made a defendant hereunder until it shall
be indemnified as provided above.

 

(h)          If the Good Faith Deposit Holder shall be uncertain as to its
duties or rights hereunder or shall receive instructions with respect to the
Good Faith Deposit which, in its sole discretion, are in conflict either with
other instructions received by it or with any provision of this Agreement, the
Good Faith Deposit Holder shall have the absolute right to suspend all further
performance under this Agreement (except for the safekeeping of the Good Faith
Deposit) until such uncertainty or conflicting instructions have been resolved
to the Good Faith Deposit Holder’s sole satisfaction by final judgment of a
court of competent jurisdiction, joint written instructions from all of the
other parties hereto, or otherwise.

 

(i)          The parties acknowledge that Lowenstein Sandler LLP, as Good Faith
Deposit Holder, has agreed to serve in such capacity as an accommodation to the
parties on the condition that it be allowed to continue to act as legal counsel
to Sellers. Buyer acknowledges that Lowenstein Sandler LLP has acted as legal
counsel to Sellers in connection with this Agreement, the transactions
contemplated hereby and other matters relating thereto and that Lowenstein
Sandler LLP shall continue such representation of Sellers, including with
respect to the Seller’s rights and obligations under this Agreement, and all
other matters. Nothing in this Agreement, nor Lowenstein Sandler LLP’s serving
as Good Faith Deposit Holder hereunder, shall prevent or inhibit Lowenstein
Sandler LLP from continuing to serve as legal counsel to Sellers and Buyer
hereby consents to the continued representation of Sellers by Lowenstein Sandler
LLP as its legal counsel.

 

[SIGNATURE PAGE FOLLOWS]

 

 58 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.

 

  BUYER:       NMC ATLAS, L.P.       By: NMC Atlas GP, L.L.C., its general
partner

 

  By: /s/ Joseph Walker     Name: Joseph Walker     Title:   Vice President and
Secretary

 

[Signature Page to Asset Purchase Agreement]

 

 

 

 

  SELLERS:       ACETO CORPORATION

 

  By: /s/ William C. Kennally, III     Name:  William C. Kennally, III    
Title:    Chief Executive Officer and President

 

  ACETO REALTY LLC

 

  By: /s/ William C. Kennally, III     Name:  William C. Kennally, III    
Title:    Chief Executive Officer

 

  ACETO AGRICULTURAL CHEMICALS
CORPORATION

 

  By: /s/ William C. Kennally, III     Name:  William C. Kennally, III    
Title:    Authorized Signatory

 

[Signature Page to Asset Purchase Agreement]

 

 

 

  

EXHIBIT A

 

PURCHASE PRICE ALLOCATION CONSTRAINTS

 

·The purchase price allocable to 100% of the shares of Aceto (Shanghai) Ltd.
will be limited to the greater of: (i) 4.21% of the Purchase Price, which
represents Aceto (Shanghai) Ltd.’s percentage of the total gross margin of the
Purchased Assets, or (ii) the book net equity value of Aceto (Shanghai) Ltd. as
of the Closing.

 

·The purchase price allocable to 100% of the shares of Aceto Agricultural
Chemicals Corp Mx S. de R.L. de CV shall not exceed $1.00.

 

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of [●],
2019, is made and entered into by and among Aceto Realty, LLC, a New York
limited liability company (“Aceto Realty”), and Aceto Agricultural Chemicals
Corporation, a New York corporation (“NY Agri” and together with Parent and
Aceto Realty, “Sellers” and each, a “Seller”), each a debtor and debtor in
possession under Case No. [●] pending in the United States Bankruptcy Court for
the District of New Jersey, on the one hand, and NMC Atlas, L.P., a Delaware
limited partnership (“Buyer”), on the other hand. As used in this Agreement,
“Party” or “Parties” means, individually or collectively, Sellers and Buyer.
Unless otherwise defined herein, all capitalized terms used in this Agreement
shall have the meanings ascribed to such terms in that certain Asset Purchase
Agreement dated as of February [●], 2019 (the “Purchase Agreement”), by and
among Sellers and Buyer.

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Sellers
and Buyer are consummating the transactions contemplated by the Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and as contemplated by the Purchase Agreement,
Sellers and Buyer hereby agree as follows:

 

1.       Assignment. Each Seller hereby sells, transfers, assigns, conveys and
delivers to Buyer, free and clear of all Liens, sales, transfer or transaction
taxes of any kind whatsoever, all of such Seller’s right, title and interest in,
to or under the Purchased Assets. Notwithstanding the foregoing, the Parties
acknowledge that the Purchased Assets constituting the Assumed Real Property
Leases are being assigned to, and assumed by, Buyer pursuant to the Assignment
and Assumption of Leases and not pursuant this Agreement.

 

2.       Assumption. (a) Each Seller hereby delegates to Buyer such Seller’s
Assumed Liabilities (to the extent assumed by Buyer herein or in the Purchase
Agreement), and (b) Buyer hereby assumes and agrees to discharge when due (in
accordance with its respective terms and subject to the respective conditions
thereof) only the Assumed Liabilities and no others. Notwithstanding any
provision in this Agreement to the contrary, Buyer shall not assume and shall
not be obligated to assume or be obligated to pay, perform or otherwise
discharge any Excluded Liability, and Sellers shall be solely and exclusively
liable with respect to all Excluded Liabilities.

 

3.       Delivery Pursuant to Purchase Agreement. Notwithstanding anything to
the contrary herein, Sellers and Buyer are executing and delivering this
Agreement in accordance with and subject to all of the terms and provisions of
the Purchase Agreement, including, without limitation, the provisions of Section
3.23 thereof. To the extent of any conflict between the terms and conditions of
this Agreement and the terms and conditions of the Purchase Agreement, the terms
and conditions of the Purchase Agreement shall govern, supersede and prevail.

 

 

 

 

4.       Successors and Assigns; Binding Effect.

 

(a)       Except as expressly permitted in this Agreement, the rights and
obligations of the Parties under this Agreement shall not be assignable by such
Parties without the written consent of the other Parties hereto; provided,
however, that Buyer shall be entitled to assign any or all of its rights under
this Agreement to one or more of its Affiliates; provided that Buyer is not
relieved of any of its obligations hereunder by virtue of any such assignment.

 

(b)       This Agreement shall be binding upon and inure to the benefit of the
Parties and their successors and permitted assigns. The successors and permitted
assigns hereunder shall include any permitted assignee as well as the successors
in interest to such permitted assignee (whether by merger, consolidation,
liquidation (including successive mergers, consolidations or liquidations) or
otherwise). Nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer upon any Person other than the Parties and
successors and assigns permitted by this Section 4 any right, remedy or claim
under or by reason of this Agreement.

 

5.       Amendments. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the Parties.

 

6.       Governing Law.

 

(a)       This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed in that State.

 

(b)       All Actions arising out of or relating to this Agreement, including
the resolution of any and all disputes hereunder, shall be heard and determined
in the Bankruptcy Court, and the Parties hereby irrevocably submit to the
exclusive jurisdiction of the Bankruptcy Court in any such Proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such Proceeding. The Parties hereby consent to service of process by mail (in
accordance with Section 8.7 of the Purchase Agreement) or any other manner
permitted by law.

 

(c)       THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
SELLERS, BUYER, OR THEIR RESPECTIVE REPRESENTATIVES IN THE NEGOTIATION OR
PERFORMANCE HEREOF.

 

7.       Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

8.       Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the Parties. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic delivery (i.e., by electronic mail of a PDF
signature page) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

  SELLERS:         ACETO CORPORATION         By:       Name:     Title:        
ACETO REALTY, LLC         By:       Name:     Title:         ACETO AGRICULTURAL
CHEMICALS CORPORATION         By:       Name:     Title:         BUYER:        
NMC ATLAS, L.P.         By:       Name:     Title:

 

-3-

 

 

EXHIBIT C

 

FORM OF BIDDING PROCEDURES

 

BIDDING PROCEDURES

 

Set forth below are the bidding procedures (the “Bidding Procedures”) to be used
by Aceto Corporation, Aceto Agricultural Chemicals Corporation and Aceto Realty
LLC (together, the “Sellers” and each a “Seller”) for the proposed sale of
substantially all assets (as defined in the Stalking Horse Agreement, the
“Purchased Assets”) comprising the Debtors’ Chemical Plus Business and
assumption of certain related liabilities, in the Sellers’ jointly administered
chapter 11 cases pending in the United States Bankruptcy Court for the District
of New Jersey (the “Bankruptcy Court”), case number 19-[______ (__)], pursuant
to that certain Asset Purchase Agreement, dated as of [●], 2019 (together with
the schedules thereto and related documents, and as may be amended, supplemented
or otherwise modified from time to time, the “Stalking Horse Agreement”), by and
among the Sellers and [●] (the “Buyer” or “Stalking Horse Bidder”).

 

The Buyer has submitted a Qualified Bid (as defined below) for the Purchased
Assets pursuant to the terms of the Stalking Horse Agreement (the “Stalking
Horse Bid”).

 

On [●], 2019, the Bankruptcy Court entered an order, which, among other things,
authorized the Sellers to determine the highest or otherwise best offer for the
Purchased Assets through the Bidding Procedures (the “Bidding Procedures
Order”).

 

The sale transaction pursuant to the Stalking Horse Agreement is subject to
competitive bidding as set forth herein.

 

A.ASSETS TO BE SOLD

 

The Sellers seek to complete the sale of the Purchased Assets and the assumption
of the Assumed Liabilities described in the Stalking Horse Agreement.

 

Except as otherwise provided in the Stalking Horse Agreement or such other
approved purchase agreement of the Successful Bidder (as defined below), all of
each Seller’s respective right, title and interest in and to the Purchased
Assets to be acquired shall be sold free and clear of all Liens, Claims and
other Liabilities (each as defined in the Stalking Horse Agreement), except for
Permitted Liens and Assumed Liabilities (each as defined in the Stalking Horse
Agreement) as may be specified in the Stalking Horse Agreement, and with any
such Liens, Claims and other Liabilities to attach solely to the net proceeds of
the sale of each applicable Purchased Asset.

 

A party may participate in the bidding process by submitting a Qualified Bid for
any or all of the Purchased Assets.

 

B.THE BIDding PROCEDURES

 

To ensure that the Sellers receive the maximum value for the Purchased Assets,
the Stalking Horse Agreement is subject to higher or otherwise better offers at
the Auction (if any) in accordance with these Bidding Procedures, and, as such,
the Stalking Horse Agreement will serve as the “stalking horse” bid for the
Purchased Assets.

 

 

 

 

1.Key Dates

 

The key dates for the process contemplated herein are as follows:1

 

Sale Dates and Deadlines Bid Deadline

[●], 2019 at 5:00 p.m. prevailing ET

 

Deadline to Notify Qualified Bidders

 

[●], 2019 at 5:00 p.m. prevailing ET 2

 

Auction (if required)

[●], 2019 at 10:00 a.m. prevailing ET

 

Notice of Successful Bidder

[●], 2019 at 5:00 p.m. prevailing ET 3

 

Sale Hearing

[●], 2019 at 10:00 a.m. prevailing ET

 

 

2.Confidentiality

 

In order to participate in the bidding process, each person other than the
Stalking Horse Bidder who wishes to participate in the bidding process (a
“Potential Bidder”) must (to the extent not previously provided) provide an
executed confidentiality agreement (to be delivered prior to the distribution of
any confidential information by the Sellers to any Potential Bidder) in form and
substance satisfactory to the Sellers, on terms not less favorable in the
aggregate to the Sellers than the confidentiality agreement signed by the
Stalking Horse Bidder, as determined by the Sellers, and without limiting the
foregoing, each confidentiality agreement executed by a Potential Bidder shall
contain standard non-solicitation provisions, as determined by the Sellers.

 

3.Due Diligence

 

The Sellers will afford any Potential Bidder that has executed or that will
execute a confidentiality agreement in accordance with paragraph 2 above such
due diligence access or additional information as the Sellers, in consultation
with their advisors, deem appropriate, in their discretion and within their
reasonable business judgment. The Sellers will use good faith efforts to provide
to the Stalking Horse Bidder access to written information made available to any
Qualified Bidder (as defined below) if not previously made available to the
Stalking Horse Bidder.

 

 



1These dates are subject to extension or adjournment as provided for herein or
in the Stalking Horse Agreement and in consultation with the Consultation
Parties (as defined below).

 

2[One (1) business day after the Bid Deadline.]

  

3[One (1) business day after conclusion of the Auction.]

 



-2-

 

 

The due diligence period shall end on the Bid Deadline, and none of the Sellers
nor any of their representatives shall be obligated to furnish any due diligence
information to any Qualified Bidder after the Bid Deadline, provided that the
Sellers shall continue to provide due diligence to the Stalking Horse Bidder.

 

4.Provisions Governing Qualified Bids

 

A bid submitted will be considered a “Qualified Bid” only if the bid complies
with all of the following, in which case the party submitting the bid shall be a
“Qualified Bidder”; provided that, if the Debtors receive a bid prior to the Bid
Deadline that is not a Qualified Bid, the Debtors may provide the bidder with
the opportunity to remedy any deficiencies prior to the Auction:

 

a.it expressly discloses whether the bid is for some or all of the Purchased
Assets;

 

b.it fully discloses the identity of each entity that will be bidding for or
purchasing some or all of the Purchased Assets, including any equity holders in
the case of a Potential Bidder which is an entity specially formed for the
purpose of effectuating the contemplated transaction, or otherwise participating
in connection with such bid (including any co-bidder or team bidder), and the
complete terms of any such participation, including any agreements, arrangements
or understandings concerning a collaborative or joint bid or any other
combination concerning the proposed bid. A bid must also fully disclose any
connections, relationships (business or otherwise), whether or not known, to the
Sellers or agreements or understandings with the Sellers, the Stalking Horse
Bidder or any other known bidders, Potential Bidder or Qualified Bidder, and/or
any officer, director or equity security holder of the Sellers;

 

c.it states that the Qualified Bidder offers to purchase, in cash, some or all
of the Purchased Assets upon terms and conditions that the Sellers reasonably
determine are at least as favorable to the Sellers as those terms and conditions
set forth in the Stalking Horse Agreement (or pursuant to an alternative
structure that the Sellers reasonably determine is no less favorable to the
Sellers than the terms and conditions of the Stalking Horse Agreement). For the
avoidance of doubt, any Qualified Bid must, either on its own or when considered
together with other Qualified Bid(s), provide value in excess of the Stalking
Horse Agreement plus the Break-Up Fee, Expense Reimbursement and minimum overbid
requirements detailed below in Section 4(k);

 

d.it provides a detailed description of any anticipated regulatory or
governmental approvals necessary to consummate the bid including, but not
limited to, all foreign antitrust or anti-competition approvals required;

 

e.it includes a commitment to close the transactions within the timeframe
contemplated by the Stalking Horse Agreement;

 

-3-

 

 

f.it includes a binding and enforceable signed writing that the Qualified
Bidder’s offer is irrevocable unless and until the Sellers accept a higher or
otherwise better bid and such Qualified Bidder is not selected as a Back-Up
Bidder (as defined below); provided that if such Qualified Bidder is selected as
the Successful Bidder, its offer shall remain irrevocable until four (4) months
after the execution of the applicable Proposed Asset Purchase Agreement (as
defined herein). Such writing shall guarantee performance of the Qualified
Bidder by its parent entities, if any, or provide such other guarantee of
performance requested by and acceptable to the Sellers;

 

g.it shall be accompanied by a deposit into escrow with the Sellers of an amount
in cash equal to ten percent (10%) of the aggregate purchase price in the
Proposed Asset Purchase Agreement (the “Good Faith Deposit”);

 

h.it includes confirmation that all necessary internal and shareholder or
similar approvals have been obtained prior to the bid;

 

i.it includes a duly authorized and executed copy of an asset purchase
agreement, including the purchase price for the Purchased Assets expressed in
U.S. Dollars, together with all exhibits and schedules thereto, together with
copies marked to show any amendments and modifications to the Stalking Horse
Agreement (collectively, the “Proposed Asset Purchase Agreement”) and a proposed
form of order to approve the sale, together with a copy marked to show
amendments and modifications to the proposed form of sale approval order
attached to the motion to approve the sale of the Purchased Assets to the
Stalking Horse Bidder; provided, however, that such Proposed Asset Purchase
Agreement shall not include any financing or diligence conditions, or any other
conditions that are less favorable to the Sellers than the conditions in the
Stalking Horse Agreement;

 

j.it includes written evidence of (i) sufficient cash on hand to fund the
purchase price or (ii) sources of immediately available funds that are not
conditioned on third-party approvals or commitments, in each case, that will
allow the Sellers to make a reasonable determination as to the Qualified
Bidder’s financial and other capabilities to consummate the transaction
contemplated by the Proposed Asset Purchase Agreement. Such written evidence
shall include the most current audited and the most current unaudited financial
statements, or such other financial information of the Qualified Bidder as may
be requested by and acceptable to the Sellers (collectively, the “Financials”),
or, if the Qualified Bidder is an entity formed for the purpose of acquiring
some or all of the Purchased Assets, the Financials of the Qualified Bidder’s
equity holder(s) or other financial backer(s) that are guaranteeing the
Qualified Bidder’s performance; provided that if a Potential Bidder is unable to
provide Financials, the Sellers may accept such other information sufficient to
demonstrate to each Seller’s reasonable satisfaction that such Potential Bidder
has the financial wherewithal to consummate the applicable sale transaction. The
Potential Bidder also must establish to the Sellers’ satisfaction that it has
the financial ability to consummate its proposed transaction within the
timeframe contemplated for consummation of the Stalking Horse Agreement;

 

-4-

 

 

k.it (in combination with any other bids for some or all of such assets)
provides for a cash purchase price that exceeds the aggregate cash consideration
to be paid to or for the benefit of the Sellers’ estates set forth in the
Stalking Horse Agreement by at least $9,760,000, which represents the sum of:
(i) the Break-Up Fee of $6,760,000, plus (ii) the maximum amount of the Expense
Reimbursement of $2,000,000, plus (iii) an overbid of $1,000,000, and otherwise
has a value to the Sellers, in their exercise of their reasonable business
judgment, after consultation with their advisors, that is greater or otherwise
better than the value offered under the Stalking Horse Agreement (including
taking into account the impact of any liabilities assumed in the Stalking Horse
Agreement);

 

l.it identifies with particularity which executory contracts and unexpired
leases the Qualified Bidder wishes to assume and provides details of the
Qualified Bidder’s proposal for the treatment of related Cure Costs (as defined
in the Bidding Procedures Order), and contains sufficient information concerning
the Qualified Bidder’s ability to provide adequate assurance of performance with
respect to executory contracts and unexpired leases to be assumed and assigned;

 

m.it includes an express acknowledgement and representation that the Qualified
Bidder: (i) has had an opportunity to conduct any and all required due diligence
regarding acquiring the Purchased Assets prior to making its offer; (ii) has
relied solely upon its own independent review, investigation and/or inspection
of any documents and/or the Purchased Assets in making its bid; (iii) did not
rely upon any written or oral statements, representations, promises, warranties
or guaranties whatsoever, whether express or implied (by operation of law or
otherwise), regarding the Purchased Assets or the completeness of any
information provided in connection therewith or with the Auction, except as
expressly stated in the Proposed Asset Purchase Agreement; and (iv) is not
entitled to any expense reimbursement, break-up fee, termination fee, or similar
type of payment in connection with its bid;

 

n.it includes evidence, in form and substance satisfactory to the Sellers, of
authorization and approval from the Qualified Bidder’s board of directors (or
comparable governing body) or, if required, the equity holders of the Qualified
Bidder, with respect to the submission, execution, delivery, performance and
closing of the Proposed Asset Purchase Agreement;

 

-5-

 

 

o.it provides an irrevocable undertaking by the Qualified Bidder to execute and
deliver to the Sellers such other guarantee of performance or assurance
acceptable to the Sellers in their discretion;

 

p.it states that the Qualified Bidder consents to the jurisdiction of the
Bankruptcy Court, as applicable;

 

q.it contains such other information reasonably requested by the Sellers;

 

r.it contains written confirmation that the bidder has not engaged in any
collusion with respect to the bidding or the sale process; and

 

s.it is received by the applicable Notice Parties (as defined in, and in
accordance with, Section B.5) on or prior to 5:00 p.m. (prevailing Eastern Time)
on [●], 2019 (the “Bid Deadline”).

 

Notwithstanding anything in these Bidding Procedures to the contrary, the Buyer
is deemed to be a Qualified Bidder with respect to the Purchased Assets and the
Stalking Horse Bid is deemed to be a Qualified Bid for all purposes in
connection with the Bidding Procedures, the Auction, and the Sale, and the
Stalking Horse Bidder shall not be required to take any further action in order
to attend and participate in the Auction (if any) or, if the Stalking Horse
Bidder is the Successful Bidder, to be named the Successful Bidder at the Sale
Hearing.

 

The [DIP Agent], on behalf of the [DIP Lenders], and the [Prepetition Agent], on
behalf of the [Prepetition Lenders], shall, at their sole discretion, also be
deemed Qualified Bidders and may submit such bids and/or Subsequent Bids in
cash, cash equivalents or other forms of consideration, including a credit bid,
either in whole or in part, to the extent permitted under and consistent with
section 363(k) of the Bankruptcy Code, up to the full allowed amount of their
claims, which credit bid(s) shall be deemed as a part of a Qualified Bid and/or
Subsequent Bid in connection with the bidding process, the Auction, and the sale
of the Purchased Assets. 4

 

The Sellers shall promptly notify each Qualified Bidder in writing (including
via email) as to whether or not its bid constitutes a Qualified Bid. If any bid
is determined by the Sellers not to be a Qualified Bid, the Debtors will refund
such bidder’s Good Faith Deposit and all accumulated interest thereon within ten
(10) business days after the Bid Deadline. The Sellers shall also notify the
Stalking Horse Bidder and all other Qualified Bidders in writing (including via
email) as to whether or not any bids constitute Qualified Bids no later than one
(1) business day after the notification to any Qualified Bidder that its bid
constitutes a Qualified Bid and provide a copy of Qualified Bids (excluding the
Stalking Horse Agreement) to the Stalking Horse Bidder. The notices described in
this paragraph shall not be given later than one (1) business day following the
expiration of the Bid Deadline.

 

 



4[Note to Bidder: The DIP Term Sheet requires us to give the DIP Lenders the
right to credit bid.]

 

-6-

 

 

Consultation Parties. The “Consultation Parties” are (a) the DIP Agent and its
counsel and advisors with respect to the Purchased Assets, and (b) counsel and
any other retained advisors to the creditors’ committee appointed in the
Sellers’ bankruptcy cases. Notwithstanding anything herein to the contrary, the
Sellers shall not be required to consult with any Consultation Party during the
bidding and Auction process to the extent such Consultation Party is a Potential
Bidder, a Qualified Bidder, or a financing source for a bidder, including, if
the Sellers determine, in their reasonable business judgment, that consulting
with such Consultation Party regarding any issue, selection or determination
would be likely to have a chilling effect on potential bidding or otherwise be
contrary to goal of maximizing value for the Sellers’ estates from the sale
process.

 

Subject to the terms of any orders entered by the Bankruptcy Court, after
consultation with the Consultation Parties, the Sellers shall have the right and
obligation to make all decisions regarding bids and the Auction as provided
herein as the Sellers determine to be in the best interest of their estates,
whether or not the Consultation Parties agree with that decision.

 

5.Submission of Bids

 

A Qualified Bidder that desires to make a bid regarding some or all of the
Purchased Assets must deliver written copies of its bid, so as to be received on
or before the Bid Deadline, to each of the following parties (the “Notice
Parties”):

 

a.counsel to the Sellers: Lowenstein Sandler LLP, 1251 Avenue of the Americas,
New York, New York 10020 (Attn: Steven E. Siesser, Esq.
(ssiesser@lowenstein.com), Paul Kizel, Esq. (pkizel@lowenstein.com), Kenneth A.
Rosen, Esq. (krosen@lowenstein.com), and Philip J. Gross, Esq.
(pgross@lowenstein.com));

 

b.counsel to the DIP Agent: McGuireWoods LLP, 1251 Avenue of the Americas, 20th
Floor, New York, New York 10020-1104 (Attn: Kenneth Noble, Esq.
(knoble@mcguirewoods.com ) and Benjamin B. Iselin, Esq.
(biselin@mcguirewoods.com)); and

 

c.counsel to the Official Committee of Unsecured Creditors:
________________________ (Attn: ________________________, Esq.
(________________________) and ________________________, Esq.
(________________________)).

 

6.Evaluation of Competing Bids

 

A Qualified Bid will be valued based upon several factors including, without
limitation: (a) the amount of such bid (including value provided by the
assumption of liabilities); (b) the risks and timing associated with
consummating such bid; (c) any proposed revisions to the Stalking Horse
Agreement (including any additional conditions to closing); and (d) any other
factors deemed relevant by the Sellers.

 

7.No Qualified Bids

 

If the Sellers do not receive a Qualified Bid with respect to the Purchased
Assets other than the Stalking Horse Bid, the Sellers will not hold an Auction
(as defined below) and the Stalking Horse Bidder will be deemed the Successful
Bidder upon the Bid Deadline with respect to the Purchased Assets.

 

-7-

 

 

8.Auction Process

 

If the Sellers receive one or more Qualified Bids with respect to the Purchased
Assets in addition to the Stalking Horse Bid, the Sellers will conduct an
auction (the “Auction”) for the Purchased Assets (which the Sellers intend to
transcribe) at 10:00 a.m. (prevailing Eastern Time) on [●], 2019, at the offices
of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New York
10020, or such other location as shall be timely communicated by the Sellers to
all entities entitled to attend the Auction. The Auction shall be conducted in
accordance with the following procedures:

 

a.only the Sellers, the Notice Parties, the Stalking Horse Bidder, and any other
Qualified Bidders, in each case along with their representatives and advisors,
shall be entitled to attend the Auction (such attendance to be in person);

 

b.only the Stalking Horse Bidder and such other Qualified Bidders will be
entitled to participate as bidders in, or make any Subsequent Bids at, the
Auction; provided that all such Qualified Bidders wishing to attend the Auction
must have at least one individual representative with authority to bind such
Qualified Bidder attending the Auction in person;

 

c.each Qualified Bidder shall be required to confirm in a manner acceptable to
the Sellers that it has not engaged in any collusion with respect to the bidding
or the sale;

 

d.at least one (1) business day prior to the Auction, each Qualified Bidder
(other than a Stalking Horse Bidder) must inform the Sellers whether it intends
to attend the Auction; provided that in the event a Qualified Bidder elects not
to attend the Auction, such Qualified Bidder’s Qualified Bid shall, subject to
the terms of the Stalking Horse Agreement, nevertheless remain fully enforceable
against such Qualified Bidder until (i) the date of the selection of the
Successful Bidder at the conclusion of the Auction, or (ii) if selected as the
Successful Bidder, four (4) months after the execution of the applicable
Proposed Asset Purchase Agreement. No later than two (2) business days prior to
the start of the Auction, the Sellers will provide copies of the Qualified Bid
(or combination of Qualified Bids, if applicable) which the Sellers believe, in
their discretion, is the highest or otherwise best offer for the Purchased
Assets (the “Starting Bid”) to the Stalking Horse Bidder and all other Qualified
Bidders;

 

e.all Qualified Bidders who have timely submitted Qualified Bids will be
entitled to be present for all Subsequent Bids at the Auction and the actual
identity of each Qualified Bidder will be disclosed on the record at the
Auction;

 

-8-

 

 

f.the Sellers, after consultation with their advisors, may employ and announce
at the Auction additional procedural rules that are reasonable under the
circumstances for conducting the Auction, provided that such rules: (i) are not
inconsistent with these Bidding Procedures, title 11 of the United States Code
(the “Bankruptcy Code”), any order of the Bankruptcy Court entered in connection
herewith or the Stalking Horse Agreement; (ii) provide that bids be made and
received on an open basis, with all material terms of each bid to be fully
disclosed to all other Qualified Bidders at the Auction; and (iii) are disclosed
to each Qualified Bidder at the Auction;

 

g.bidding at the Auction will begin with the Starting Bid and continue in
bidding increments (each a “Subsequent Bid”) providing a net value to the
Sellers’ estates of at least an additional $1,000,000 above the prior bid for
the Purchased Assets. After the first round of bidding and between each
subsequent round of bidding, the Sellers shall announce the bid (including the
identity of the bidder or bidders and the value of such bid(s)) that they
believe to be the highest or otherwise best offer for the Purchased Assets (the
“Highest Bid”). A round of bidding will conclude after each participating
Qualified Bidder has had the opportunity, as determined by the Sellers, to
submit a Subsequent Bid with full knowledge of the then Highest Bid. For the
purpose of evaluating the value of the consideration provided by the Subsequent
Bids (including any Subsequent Bid by the Stalking Horse Bidder), the Sellers
will give effect (on a dollar for dollar basis) to the Break-Up Fee and the
maximum amount of the Expense Reimbursement payable to the Stalking Horse Bidder
under the Stalking Horse Agreement as well as any additional liabilities to be
assumed by a Qualified Bidder and any additional costs which may be imposed on
the Sellers, as well as any other items of value included in such Subsequent
Bid. If the Stalking Horse Bidder bids at the Auction, the Stalking Horse Bidder
will be entitled to credit bid on a dollar for dollar basis the amount of the
Break-Up Fee and the maximum amount of the Expense Reimbursement. To the extent
a Subsequent Bid has been accepted entirely or in part because of the addition,
deletion or modification of a provision or provisions in the applicable Proposed
Asset Purchase Agreement or Stalking Horse Agreement, the Sellers will identify
such added, deleted or modified provision or provisions and the Qualified
Bidders shall be given the opportunity to modify the applicable Proposed Asset
Purchase Agreement or Stalking Horse Agreement in a manner that materially
provides any additional value that factored into selecting a Subsequent Bid from
another Qualified Bidder. The Sellers shall, in consultation with the
Consultation Parties, determine whether an addition, deletion or modification of
the applicable Proposed Asset Purchase Agreement or Stalking Horse Agreement
meets the standard of materially providing additional value. For the avoidance
of doubt, the Stalking Horse Bidder shall be entitled to submit additional bids
and make modifications to the Stalking Horse Agreement at the Auction consistent
with these Bidding Procedures;

 

-9-

 

 

h.the Sellers shall, in their reasonable discretion and after consultation with
the Consultation Parties, honor reasonable requests for breaks in the auction;
and

 

i.the Auction may be adjourned as the Sellers, in consultation with the
Consultation Parties, deem appropriate. Reasonable notice of such adjournment
and the time and place for the resumption of the Auction shall be given to the
Stalking Horse Bidder, all other Qualified Bidders, the United States Trustee
and the Consultation Parties.

 

9.Selection of Successful Bid

 

Prior to the conclusion of the Auction, the Sellers, in consultation with their
advisors and the Consultation Parties, will review and evaluate each Qualified
Bid in accordance with the procedures set forth herein and determine which offer
for the Purchased Assets is the highest or otherwise best offer from among the
Qualified Bidders (including the Stalking Horse Bidder) submitted at or prior to
the Auction by a Qualified Bidder (such bid, the “Successful Bid” and the bidder
making such bid, the “Successful Bidder”) and communicate to the Stalking Horse
Bidder and the other Qualified Bidders the identity of the Successful Bidder and
the material terms of the Successful Bid. The determination of the Successful
Bid by the Sellers at the conclusion of the Auction shall be final, subject only
to approval by the Bankruptcy Court.

 

By submitting a Qualified Bid, all Qualified Bidders and the Stalking Horse
Bidder expressly agree that they shall not submit additional bids or seek to
reopen the Auction after the Sellers have selected the Successful Bid and
Back-Up Bid, if any, and any such bid shall not be considered by the Sellers or
the Bankruptcy Court. As soon as reasonably practicable after conclusion of the
Auction, the Successful Bidder shall complete and execute all agreements,
contracts, instruments and other documents evidencing and containing the terms
and conditions upon which the Successful Bid was made. Within one (1) business
day after conclusion of the Auction, the Sellers shall file a notice identifying
the Successful Bidder with the Bankruptcy Court.

 

The Sellers will sell the Purchased Assets to the Successful Bidder pursuant to
the terms of the Successful Bid upon the approval of such Successful Bid by the
Bankruptcy Court.

 

10.Designation of Back-Up Bidder

 

Notwithstanding anything in these Bidding Procedures to the contrary, if an
Auction is conducted, the Qualified Bidder with the next highest or otherwise
best bid at the conclusion of the Auction for the Purchased Assets, as
determined by the Sellers, in the exercise of their business judgment, shall be
deemed to have submitted the next highest or otherwise best bid for such assets
(such bid, a “Back-Up Bid” and the Qualified Bidder submitting such bid, a
“Back-Up Bidder”) and shall be announced at the time to all Qualified Bidders
participating in the Auction.

 

-10-

 

 

If for any reason the Successful Bidder fails to consummate its Successful Bid
within the time permitted after the entry of the Sale Order, then the Sellers
may deem the Back-Up Bidder to be the new Successful Bidder and its Back-Up Bid
to be the new Successful Bid, and the Sellers will be authorized (but not
directed), without further order of the Bankruptcy Court, to consummate a sale
transaction with such Back-Up Bidder on the terms of its Back-Up Bid; provided,
that if the Sellers elect to do so, the Sellers, within their discretion, (i)
will file a written notice of such transaction with the Bankruptcy Court at
least 24 hours in advance of consummation thereof, and/or (ii) may (but shall
not be required to) seek approval for the consummation of such sale transaction
with such Back-Up Bidder pursuant to a separate order to be submitted at a later
date consistent with the terms of the Back-Up Bid.

 

Each Back-Up Bid must remain open until four (4) months after execution of the
applicable Stalking Horse Agreement or Proposed Asset Purchase Agreement (the
“Outside Back-Up Date”), except in the event the Stalking Horse Bidder is
designated as the Back-Up Bidder in which case the Stalking Horse Bidder shall
not be permitted to terminate the Stalking Horse Agreement until the earlier of
(a) the date upon which an Alternative Transaction has been consummated
following approval by the Bankruptcy Court, (b) 90 days after entry of an order
approving a sale to a Successful Bidder other than the Stalking Horse Bidder and
(c) August 15, 2019.

 

11.Good Faith Deposit

 

Except as otherwise provided in this paragraph with respect to the Successful
Bid and Back-Up Bid, if any, the Good Faith Deposits of all Qualified Bidders
that submitted such a deposit under the Bidding Procedures shall be returned
upon or within three (3) business days after the Auction. The Good Faith Deposit
of a Successful Bidder shall be held until the closing of the sale of the
Purchased Assets and applied in accordance with the Successful Bid. The Good
Faith Deposit of any Back-Up Bidder (other than the Stalking Horse Bidder) shall
be returned within three (3) business days after the Outside Back-Up Date. If
the Successful Bidder fails to consummate an approved sale because of a breach
or failure to perform on the part of such Successful Bidder, the Sellers will
not have any obligation to return the Good Faith Deposit deposited by such
Successful Bidder, which may be retained by the Sellers as liquidated damages,
in addition to any and all rights, remedies and/or causes of action that may be
available to the Sellers at law or in equity, and, the Sellers shall be free to
consummate the proposed transaction at the next highest or otherwise best bid at
the Auction by a Qualified Bidder, without the need for an additional hearing or
order of the Bankruptcy Court. Notwithstanding any provision hereof, the terms
pertaining to any Good Faith Deposit submitted by the Stalking Horse Bidder
pursuant to the Stalking Horse Agreement (including, without limitation, the
entitlements of the Stalking Horse Bidder and Sellers to such good faith deposit
and the timing of return of any Good Faith Deposit to the Stalking Horse Bidder)
shall be governed by the terms of the Stalking Horse Agreement and the Bidding
Procedures Order.

 

12.Sale Is As Is/Where Is

 

Except as otherwise provided in the Stalking Horse Agreement, any Proposed Asset
Purchase Agreement, the Successful Bid or any order of the Bankruptcy Court
approving the sale of the Purchased Assets, the Purchased Assets sold pursuant
to these Bidding Procedures shall be conveyed at the closing of the sale in
their then-present condition, “AS IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED.”

 

-11-

 

 

C.THE BID PROTECTIONS

 

In recognition of the expenditure of time, energy, and resources, and because
the agreement to make payment thereof is necessary to preserve the value of each
of the Sellers’ estates, the Sellers have agreed that, among other triggering
events, if the Buyer is not the Successful Bidder, then the Sellers will pay the
Buyer, pursuant to and in accordance with the terms of the Stalking Horse
Agreement, (a) an aggregate “break-up” fee of $6,760,000, as more fully
described in the Stalking Horse Agreement (as defined therein, the “Break-Up
Fee”), and (b) an amount in cash equal to the Expense Reimbursement (as such
term is defined in the Stalking Horse Agreement (the “Expense Reimbursement”),
which is not to exceed $2,000,000. The Break-Up Fee and Expense Reimbursement
shall be payable as provided for pursuant to the terms of the Stalking Horse
Agreement, and nothing herein shall be deemed to limit or otherwise modify the
terms thereof, including other circumstances pursuant to which the Break-Up Fee
and Expense Reimbursement may be payable.

 

Except for the Stalking Horse Bidder, no Qualified Bidder or other party
submitting a bid shall be entitled to any expense reimbursement, breakup fee,
termination or similar fee or payment.

 

D.SALE HEARING

 

The Sellers will seek entry of an order from the Bankruptcy Court, at a hearing
(the “Sale Hearing”) to begin at 10:00 a.m. (prevailing Eastern Time) on [●],
2019 or as soon thereafter as counsel may be heard, to approve and authorize the
sale to the Successful Bidder (including, without limitation, the assumption and
assignment to the Successful Bidder of any executory contracts or unexpired
leases to be assigned to the Successful Bidder in accordance with the Stalking
Horse Agreement or Proposed Asset Purchase Agreement, as applicable, at the Sale
Hearing on terms and conditions determined in accordance with the Bidding
Procedures).

 

E.MISCELLANEOUS

 

The Auction and the Bidding Procedures are solely for the benefit of the Sellers
and the Stalking Horse Bidder, and nothing contained in the Bidding Procedures
Order, the Bidding Procedures or the Stalking Horse Agreement shall create any
rights in any other person or bidder (including, without limitation, rights as
third-party beneficiaries or otherwise) other than the rights expressly granted
to the Successful Bidder under the Bidding Procedures Order.

 

Without prejudice to the rights of the Stalking Horse Bidder under the terms of
the Stalking Horse Agreement and the Bidding Procedures Order, the Sellers may
modify the rules, procedures and deadlines set forth herein, or adopt new rules,
procedures and deadlines that, in their reasonable discretion, will better
promote the goals of these Bidding Procedures (namely, to obtain the highest or
otherwise best bid); provided, however, that the Sellers may not modify the Bid
Protections afforded to the Stalking Horse Bidder in accordance with the
Stalking Horse Agreement, unless agreed in writing by the Stalking Horse Bidder
and Sellers. For the avoidance of doubt, the Sellers may not modify the rules,
procedures, or deadlines set forth herein, or adopt new rules, procedures, or
deadlines that would impair in any material respect the Stalking Horse Bidder’s
right to payment of the Break-Up Fee or the Expense Reimbursement without the
express written consent of the Stalking Horse Bidder. All such modifications and
additional rules will be communicated to each of the Notice Parties, Potential
Bidders, and Qualified Bidders (including the Stalking Horse Bidder) or
announced at the Auction.

 

The Bankruptcy Court shall retain exclusive jurisdiction to hear and determine
all matters arising from or relating to implementation of the Bidding Procedures
Order.

 

-12-

 

 

EXHIBIT D

 

FORM OF BIDDING PROCEDURES ORDER

 

UNITED STATES BANKRUPTCY COURT   DISTRICT OF NEW JERSEY   Caption in Compliance
with D.N.J. LBR 9004-1       LOWENSTEIN SANDLER LLP   Kenneth A. Rosen, Esq.
(krosen@lowenstein.com)   Michael S. Etkin, Esq. (metkin@lowenstein.com)   Paul
Kizel, Esq. (pkizel@lowenstein.com)   Jeffrey Cohen, Esq.
(jcohen@lowenstein.com)   Philip J. Gross, Esq. (pgross@lowenstein.com)   One
Lowenstein Drive   Roseland, New Jersey 07068   (973) 597-2500 (Telephone)  
(973) 597-2400 (Facsimile)       Proposed Counsel to the Debtors and  
Debtors-in-Possession           In re: Chapter 11     ACETO CORPORATION, INC.,
et al.,5 Case No. 19-_____ (___)     Debtors.  (Jointly Administered)    

 

ORDER (A) AUTHORIZING AND APPROVING BIDDING PROCEDURES IN CONNECTION WITH THE
SALE OF SUBSTANTIALLY ALL ASSETS COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS;
(B) AUTHORIZING AND APPROVING BID PROTECTIONS; (C) APPROVING PROCEDURES FOR THE
ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES;
(D) SCHEDULING A SALE HEARING; (E) APPROVING THE FORM AND MANNER OF NOTICE
THEREOF; AND (F) GRANTING RELATED RELIEF

 

The relief set forth on the following pages, numbered two (2) through ________
(__), is hereby ORDERED.

 



 

5 The Debtors in these chapter 11 cases and the last four digits of each
Debtor’s taxpayer identification number are as follows: Aceto Corporation
(0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC
(7634); Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris
Health, LLC (3236); PACK Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and
Acci Realty Corp. (4433).

 

 

 

 

Upon the motion (the “Motion”)6 of the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”), seeking entry of an order
(this “Order”), pursuant to sections 105, 363, 365 and 503 of title 11 of the
United States Code (the “Bankruptcy Code”), Rules 2002, 6004 and 6006 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules
6004-1, 6004-2 and 6004-3 of the Local Rules of the United States Bankruptcy
Court for the District of New Jersey (the “Local Rules”):

 

 

6Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Motion or the Bidding Procedures attached hereto as Exhibit
1.

 

-2-

 

 

(i) (a) authorizing and approving certain bidding procedures (as attached hereto
as Exhibit 1, the “Bidding Procedures”) in connection with the sale (the “Sale”)
of substantially all assets (as defined in the Stalking Horse Agreement (defined
below), the “Purchased Assets”) comprising the Debtors’ Chemical Plus Business
(as defined in the Motion) pursuant to that certain Asset Purchase Agreement,
dated as of [●], 2019 (together with the schedules thereto and related
documents, and as may be amended, supplemented or otherwise modified from time
to time, the “Stalking Horse Agreement”), substantially in the form attached to
the Motion as Exhibit [●], by and among Aceto Corporation, Aceto Agricultural
Chemicals Corporation and Aceto Realty LLC (together, the “Sellers” and each a
“Seller”) and [●] (the “Buyer” or “Stalking Horse Bidder”), subject to the
outcome of an auction (the “Auction”) if the Sellers receive one or more timely
and acceptable Qualified Bids (as defined in the Bidding Procedures); (b)
authorizing and approving the Break-Up Fee and Expense Reimbursement (each as
defined in the Bidding Procedures, and together, the “Bid Protections”) for the
Stalking Horse Bidder; (c) scheduling the Auction and a hearing (the “Sale
Hearing”) to consider approval of the Sale; (d) approving procedures related to
the assumption and assignment of certain of the Sellers’ executory contracts and
unexpired leases (the “Assumption and Assignment Procedures”); (e) approving the
form and manner of notice thereof; and (f) granting related relief
(collectively, the “Bidding Procedures Relief”); and (ii) (a) authorizing the
Sale of the Purchased Assets free and clear of Liens, Claims and other
Liabilities (each as defined in the Stalking Horse Agreement), except as
provided in the Stalking Horse Agreement or other Proposed Asset Purchase
Agreement of the Successful Bidder (each as defined in the Bidding Procedures);
(b) approving the assumption and assignment of certain of the Sellers’ executory
contracts (each, an “Executory Contract”) and unexpired leases (each, an
“Unexpired Lease”) related thereto (any such Executory Contract or Unexpired
Lease designated by the Successful Bidder to be assumed and assigned pursuant to
the Sale, a “Buyer Assumed Agreement” and collectively, the “Buyer Assumed
Agreements”); and (c) granting related relief; and upon the First Day
Declaration; and this Court having jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334; and this Court having the power to enter a final order
consistent with Article III of the United States Constitution; and this Court
having found that venue of this proceeding and the Motion in this district is
proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that
notice of the Motion and opportunity for a hearing on the Motion were
appropriate under the circumstances and no other notice need be provided; and
this Court having reviewed the Motion and heard the statements in support of the
relief requested therein at a hearing before this Court; and this Court having
determined that the legal and factual bases set forth in the Motion and at the
hearing establish just cause for the relief granted herein; and this Court
having determined that the relief requested by the Motion is in the best
interests of the Debtors, their estates, their creditors, and other parties in
interest; and upon all of the proceedings in these Chapter 11 Cases had before
this Court; and after due deliberation and sufficient cause appearing therefor,
it is hereby

 

-3-

 

 

FOUND, CONCLUDED, AND DETERMINED THAT:

 

A.       The Debtors have demonstrated good and sufficient reasons for, and the
best interests of their estates, creditors, and other parties in interest will
be served by, this Court granting, to the extent provided herein, the relief
requested in the Motion relating to the bidding process, including approval of
(1) the Bidding Procedures, (2) the Bid Protections, (3) the Assumption and
Assignment Procedures, and (4) the forms of the Sale Notice (as defined below)
and Cure Notice (as defined below) attached to the Motion as Exhibit [●] and
Exhibit [●], respectively.

 

B.       Good and sufficient business reasons exist for the Court to authorize
the Debtors to enter into Stalking Horse Agreement in accordance with the terms
of this Order and the Bidding Procedures.

 

C.       The Debtors have demonstrated good and sufficient reasons for, and the
best interests of their estates will be served by, this Court scheduling the
Sale Hearing to consider granting the other relief requested in the Motion,
including approval of the Sale and the transfer of the Purchased Assets (and the
assumption and assignment of the Buyer Assumed Agreements) to the Successful
Bidder free and clear of all Liens, Claims and other Liabilities, except as set
forth in the Stalking Horse Agreement, pursuant to sections 363(f) and 365 of
the Bankruptcy Code.

 

D.       The Bid Protections as set forth in Section [7.3] of the Stalking Horse
Agreement to be paid under the circumstances described therein to the Stalking
Horse Bidder are: (1) an actual and necessary cost of preserving the value of
the respective Debtors’ estates within the meaning of section 503(b) of the
Bankruptcy Code; (2) commensurate to the real and substantial benefits conferred
upon the Debtors’ estates by the Stalking Horse Bidder; and (3) reasonable and
appropriate in light of the size and nature of the proposed Sale and comparable
transactions, the commitments and accommodations of the Stalking Horse Bidder
that have been made for the benefit of the Debtors’ estates, and the efforts
that have been and will be expended by the Stalking Horse Bidder.

 

-4-

 

 

E.       The Bid Protections are the product of negotiations between the Debtors
and the Stalking Horse Bidder conducted in good faith and at arm’s length, and
the Stalking Horse Agreement (including the Bid Protections) is the culmination
of a process undertaken by the Debtors and their professionals to negotiate a
transaction with a bidder who was prepared to pay the highest or otherwise best
purchase price for the Purchased Assets to maximize the value of the Debtors’
estates.

 

F.       Moreover, the Bid Protections are an essential and material inducement
and express condition of the Stalking Horse Bidder’s entry into, and continuing
obligations under, the Stalking Horse Agreement. Unless it is assured that the
Bid Protections will be available, the Stalking Horse Bidder is unwilling to
remain obligated to consummate the Sale or otherwise be bound under the Stalking
Horse Agreement (including the Stalking Horse Bidder’s obligation to maintain
its committed offer while such offer is subject to higher or otherwise better
offers as contemplated by the Bidding Procedures). The Bid Protections have
induced the Stalking Horse Bidder to submit a bid that will serve as a minimum
or floor bid for the Purchased Assets on which the Debtors, their creditors and
other bidders can rely, and which encourages and facilitates the Auction
process. The Stalking Horse Bidder has thus provided a material benefit to the
Debtors, their estates and creditors by increasing the likelihood that the best
possible purchase price for the Purchased Assets will be realized. Accordingly,
the Bid Protections are fair, reasonable and appropriate, and necessary to
facilitate a competitive, value-maximizing Sale for the benefit of the Debtors’
estates.

 

-5-

 

 

G.       The Stalking Horse Bidder is not an “insider” or “affiliate” of any of
the Debtors, as those terms are defined in section 101 of the Bankruptcy Code,
and no common identity of incorporators, directors, or controlling stakeholders
exist between the Stalking Horse Bidder and the Debtors. The Stalking Horse
Bidder and its counsel and advisors have acted in “good faith” within the
meaning of section 363(m) of the Bankruptcy Code in connection with the Stalking
Horse Bidder’s negotiations of the Bid Protections and the Bidding Procedures
and entry into the Stalking Horse Agreement.

 

H.       The Bidding Procedures are fair, reasonable, and appropriate and are
designed to maximize the recovery from the Sale of the Purchased Assets.

 

I.         The process for submitting Qualified Bids is fair, reasonable, and
appropriate and is designed to maximize recoveries for the benefit of the
Debtors’ estates, creditors, and parties in interest.

 

J.         Good and sufficient notice of the relief sought in the Motion has
been provided under the circumstances, and no other or further notice is
required except as set forth in the Bidding Procedures and the Assumption and
Assignment Procedures. A reasonable opportunity to object or be heard regarding
the relief requested in the Motion has been afforded to all parties in interest.

 

K.       The Sale Notice, the Cure Notice, and the Supplemental Cure Notice
(each as defined below) are appropriate and reasonably calculated to provide all
interested parties with timely and proper notice of this Order, the Bidding
Procedures, the Sale, the Sale Hearing, and any and all objection deadlines
related thereto, including with respect to cure amounts and the assumption and
assignment of Executory Contracts and Unexpired Leases, and no other or further
notice is required of the foregoing.

 

-6-

 

 

L.       The findings and conclusions set forth herein constitute the Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made
applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent
any of the foregoing findings of fact constitute conclusions of law, they are
adopted as such. To the extent any of the following conclusions of law
constitute findings of fact, they are adopted as such.

 

IT IS HEREBY ORDERED THAT:

 

1.       The Motion and Bidding Procedures Relief is GRANTED as set forth
herein.

 

2.      All objections or reservations of rights to the Motion or the Bidding
Procedures Relief requested therein that have not been withdrawn, waived or
settled are hereby overruled.

 

I.Sales Dates and Deadlines

 

3.       The Debtors are authorized to proceed with the Sale in accordance with
the Bidding Procedures and are authorized to take any and all actions necessary
or appropriate to implement the Bidding Procedures (subject to the terms
thereof) in accordance with the following dates and deadlines:

 

Sale Dates and Deadlines

Deadline to Serve Sale Notice and Cure Notice

 

[●], 2019 Cure Objection Deadline and Assignment Objection Deadline

No later than ten (10) days after service of the Cure Notice or Supplemental
Cure Notice, as applicable

 

Bid Deadline

[●], 2019 at 5:00 p.m. prevailing ET

 

Sale Objection Deadline

 

[●], 2019 at 5:00 p.m. prevailing ET

 

Deadline to Notify Qualified Bidders

 

[●], 2019 at 5:00 p.m. prevailing ET7 Auction (if required)

[●], 2019 at 10:00 a.m. prevailing ET

 

Deadline for Reply Pleadings in Support of Sale

 

[●], 2019 Notice of Successful Bidder

[●], 2019 at 5:00 p.m. prevailing ET8

 

Sale Hearing

[●], 2019 at 10:00 a.m. prevailing ET

 

 



 

7[One (1) business day after the Bid Deadline.]

 

8[One (1) business day after conclusion of the Auction.]

 

-7-

 

 

II.The Bidding Procedures

 

4.       The Bidding Procedures attached hereto as Exhibit 1 are approved and
shall govern all bids and bid proceedings relating to the sale of the Purchased
Assets.

 

5.       If the Sellers do not receive a Qualified Bid with respect to the
Purchased Assets other than the Stalking Horse Bid (as defined in the Bidding
Procedures), the Sellers will not hold the Auction and the Stalking Horse Bidder
shall be deemed the Successful Bidder upon the Bid Deadline with respect to the
Purchased Assets. If the Sellers receive one or more Qualified Bids with respect
to the Purchased Assets in addition to the Stalking Horse Bid, the Sellers will
conduct the Auction for the Purchased Assets.

 

6.       In the event of a competing Qualified Bid with respect to the Purchased
Assets, the Stalking Horse Bidder shall be entitled, but not obligated, to
submit Subsequent Bids (as defined in the Bidding Procedures) and shall be
entitled, but not obligated, in any and all such Subsequent Bids to credit bid
the full amount of the Bid Protections in lieu of cash, and for purposes of
evaluating the Subsequent Bid, the full amount of such Bid Protections shall be
treated as equal to cash in the same amount.

 

-8-

 

 

III.Stalking Horse Bidder, Bid Protections, and Stalking Horse Agreement

 

7.       The Debtors’ entry into the Stalking Horse Agreement is authorized and
approved, subject to higher and better offers at the Auction regarding the
Purchased Assets in accordance with the Bidding Procedures.

 

8.       The Debtors are authorized to perform all obligations of the Debtors
set forth in the Stalking Horse Agreement that are intended to be performed
prior to the Sale Hearing and prior to the entry of the Sale Order, subject to
the terms of the Bidding Procedures.

 

9.       The Bid Protections for the Stalking Horse Bidder are approved in their
entirety. The Debtors are authorized to pay any amounts that may become due to
the Stalking Horse Bidder on account of the Bid Protections on the terms set
forth in the Stalking Horse Agreement. The Stalking Horse Bidder shall be
granted an allowed administrative expense claim under sections 503(b)(1) and
507(a)(2) of the Bankruptcy Code in an amount equal to the Break-Up Fee and
Expense Reimbursement to the extent they become due in accordance with the terms
of the Stalking Horse Agreement, which (if triggered) shall be payable from the
proceeds of the Sale of the Purchased Assets at the closing of such Sale, in
accordance with the terms of the Stalking Horse Agreement, without further order
of or proceedings before this Court. Nothing in this Order shall be construed as
authorizing and directing the payment of any Bid Protections to the Stalking
Horse Bidder in the event the Stalking Horse Bidder becomes the Successful
Bidder with respect to the Purchased Assets.

 

10.      No person or entity, other than the Stalking Horse Bidder, shall be
entitled to any expense reimbursement, break-up fee, “topping,” or other similar
fee or payment.

 

11.      Any deposit provided by the Stalking Horse Bidder and all other
Qualified Bidders shall be held in escrow by the Debtors or their agent, and
shall not become property of the Debtors’ bankruptcy estates unless and until
released from escrow to the Debtors pursuant to the terms of the applicable
escrow agreement or order of this Court.

 

-9-

 

 

12.       The Stalking Horse Bidder shall not be required to seek or obtain
relief from the automatic stay under section 362 of the Bankruptcy Code to take
any action necessary or required under the Stalking Horse Agreement or any other
sale-related document. The automatic stay imposed by section 362 of the
Bankruptcy Code is modified solely to the extent necessary to implement the
preceding sentence, provided, however, that this Court shall retain exclusive
jurisdiction over any and all disputes with respect thereto.

 

IV.Sale Hearing

 

13.       The Sale Hearing shall be held on [●], 2019 at 10:00 a.m. (prevailing
Eastern Time) before this Court, the United States Bankruptcy Court for the
District of New Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut
Street, 3rd Floor, Newark, New Jersey 07102. Any objections to the Sale (a “Sale
Objection”) must (a) be in writing, (b) state the basis of such objection with
specificity, (c) conform to the Bankruptcy Rules and the Local Rules and (d) be
filed with the Bankruptcy Court and served upon the Notice Parties (as defined
below) so as to be received not later than 5:00 p.m. prevailing Eastern Time on
[●], 2019 (the “Sale Objection Deadline”). Any party failing to timely file a
Sale Objection by the Sale Objection Deadline shall be forever barred from
objecting and shall be deemed to have consented to the Sale, including the
transfer of the Debtors’ right, title and interest in, to, and under the
Purchased Assets free and clear of any and all Liens, Claims and other
Liabilities (each as defined in the Stalking Horse Agreement) in accordance with
the Stalking Horse Agreement or other definitive agreement with respect to the
Sale.

 

-10-

 

 

14.       The Sale Hearing may be adjourned by the Debtors from time to time
without further notice to creditors or parties in interest other than by
announcement of the adjournment in open court on the date scheduled for the Sale
Hearing.

 

V.Notice Procedures

 

15.       The Notice of Proposed Sale, Auction Date, Objection Deadline and Sale
Hearing, in the form substantially similar to that attached to the Motion as
Exhibit [●] (the “Sale Notice”), is approved.

 

16.       The Debtors shall, on or before [●], 2019, serve a copy of the Sale
Notice by first class mail, postage prepaid to: (a) the Office of The United
States Trustee for the District of New Jersey; (b) McGuireWoods LLP, c/o Kenneth
Noble, Esq., as counsel for the DIP Agent and Prepetition Agent; (c) the
Indenture Trustee for the Noteholders; (d) any proposed counsel to the Official
Committee of Unsecured Creditors; (e) the U.S. Securities and Exchange
Commission, New York Regional Office; (f) the Internal Revenue Service; (g) the
U.S. Food and Drug Administration; (h) the Assistant Attorney General in charge
of the Antitrust Division of the U.S. Department of Justice; (i) all applicable
state and local taxing authorities; (j) all persons known by the Debtors to have
expressed an interest to the Debtors in a transaction with respect to the
Purchased Assets during the previous six months; (k) all entities known by the
Debtors that may have a lien, claim, encumbrance, or other interest in the
Purchased Assets (for which identifying information and addresses are available
to the Debtors); (l) all non-Debtor parties to the Executory Contracts and
Unexpired Leases; (m) all of the Debtors’ known creditors; (n) the Office of the
Attorney General of the State of New York; (o) the Office of the Attorney
General of the State of New Jersey; (p) the United States Attorney’s Office for
the District of New Jersey; (q) the United States Attorney’s Office for the
Eastern District of New York and (r) all parties that have requested to receive
notice in these cases under Bankruptcy Rule 2002.

 

-11-

 

 

17.       Additionally, on or before [●], 2019 or as soon as reasonably
practicable thereafter, the Debtors shall publish a notice, setting forth the
information contained in the Sale Notice, on one occasion, in either The New
York Times, Wall Street Journal or USA Today. Such publication notice shall be
deemed sufficient and proper notice of the Sale to any other interested parties
whose identities are unknown to the Debtors.

 

VI.Assumption and Assignment Procedures

 

18.       The Notice of Assumption and Assignment of Executory Contracts and
Unexpired Leases in Connection with Proposed Sale of Certain Assets of the
Debtors, in the form substantially similar to that attached to the Motion as
Exhibit [●] (the “Cure Notice”)9, is approved.

 

19.       The Debtors shall, within five (5) business days of the entry of this
Order, serve the Cure Notice upon each non-Debtor counterparty to each Executory
Contract or Unexpired Lease to which a Seller is a party that may be assumed and
assigned to the Stalking Horse Bidder, regardless of whether, at that time, the
Executory Contract or Unexpired Lease is listed as being proposed to be assumed
and assigned to the Stalking Horse Bidder. The Cure Notice shall state the date,
time and place of the Sale Hearing and the date by which any objection to the
assumption and assignment of such Executory Contract or Unexpired Lease must be
filed and served. The Cure Notice shall also identify the amounts, if any, that
the Debtors believe are owed to each counterparty to an Executory Contract or
Unexpired Lease to cure any defaults that exist under such contract or lease
(such amounts, the “Cure Costs”) pursuant to section 365 of the Bankruptcy Code.
The Cure Notice does not constitute an admission that an Executory Contract or
Unexpired Lease is in fact an executory contract or unexpired lease for the
purposes of section 365 of the Bankruptcy Code, and the Debtors reserve any and
all rights with respect to the Executory Contracts and Unexpired Leases. The
inclusion of an Executory Contract or Unexpired Lease on the Cure Notice shall
not obligate the Successful Bidder to take assignment of such Executory Contract
or Unexpired Lease. Only those contracts that constitute (a) Buyer Assumed
Agreements pursuant to the Stalking Horse Agreement or (b) if the Successful
Bidder is not the Stalking Horse Bidder, Buyer Assumed Agreements identified in
the Successful Bidder’s Proposed Asset Purchase Agreement, shall be assumed,
assigned and sold to such Successful Bidder.

 



 

9 [To be provided.]

 

-12-

 

 

20.       If any counterparty to an Executory Contract or Unexpired Lease
objects for any reason to any proposed Cure Costs set forth in the Cure Notice
or any Supplemental Cure Notice, such counterparty must (a) file with the Court
a written objection (a “Cure Costs Objection”) and (b) serve such Cure Costs
Objection, so as to be received no later than ten (10) days after service of the
Cure Notice or Supplemental Cure Notice, as applicable (the “Cure Objection
Deadline”), on: (i) counsel to the Debtors, Lowenstein Sandler LLP, 1251 Avenue
of the Americas, New York, NY 10020 (Attn: Steven E. Siesser, Esq.
(ssiesser@lowenstein.com), Paul Kizel, Esq. (pkizel@lowenstein.com) and Philip
J. Gross, Esq. (pgross@lowenstein.com)); (ii) counsel to the Buyer, Ropes & Gray
LLP, 1211 Avenue of the Americas, New York, New York 10036 (Attn: John E.
Sorkin, Esq. (john.sorkin@ropesgray.com), Robb Tretter, Esq.
(robb.tretter@ropesgray.com) and Matthew Roose, Esq.
(Matthew.Roose@ropesgray.com); (iii) the Office of The United States Trustee,
One Newark Center 1085, Raymond Boulevard, Suite 2100, Newark, NJ 07102 [(Attn:
_____________________, Esq.)]; and (iv) proposed counsel to the Official
Committee of Unsecured Creditors, ________________________,
________________________ (Attn: ________________________, Esq.
(________________________) and ________________________, Esq.
(________________________)) (collectively, the “Notice Parties”).

 

-13-

 

 

21.       If, at any time and from time to time after the entry of this Order,
the Debtors or the Stalking Horse Bidder or other Successful Bidder identify
additional Executory Contracts or Unexpired Leases to be assumed and assigned as
Buyer Assumed Agreements in accordance with the terms of the Stalking Horse
Agreement or Successful Bidder’s Proposed Asset Purchase Agreement, the Debtors
shall serve a supplemental Cure Notice (the “Supplemental Cure Notice”) by
facsimile, electronic transmission, hand delivery or overnight mail on the
applicable non-debtor counterparty and its counsel (if known) no later than ten
(10) days before the closing (“Closing”) of the Sale, or, if such Executory
Contract or Unexpired Lease is identified less than ten (10) days prior to the
Closing, by the date set forth on the Supplemental Cure Notice. Each
Supplemental Cure Notice shall: (a) state the date, time and place of the Sale
Hearing (or later hearing, if applicable); (b) state the date by which any
objection to the assumption and assignment of such Buyer Assumed Agreement must
be filed and served; and (c) identify the proposed Cure Costs, if any.

 

22.       Each Cure Costs Objection must set forth with specificity each and
every asserted default in any Executory Contract or Unexpired Lease and the
monetary cure amount asserted by such counterparty to the extent it differs from
the Cure Costs, if any, specified by the Debtors in the Cure Notice or
Supplemental Cure Notice, as applicable.

 

23.       In the event that the Debtors and the non-debtor party cannot resolve
a Cure Costs Objection, disputed Cure Costs shall not be paid until the
resolution of any such disputes by the Court or mutual agreement of the Debtors,
with the consent of the Stalking Horse Bidder to the extent required in the
Stalking Horse Agreement, and the objecting party. Cure Costs Objections may be
resolved by the Court at the Sale Hearing, or at a separate hearing either
before or after the Sale Hearing.

 

-14-

 

 

24.       Any counterparty to an Executory Contract or Unexpired Lease that
fails to timely file and serve a Cure Costs Objection shall be forever barred
from asserting that Cure Costs are owed in an amount in excess of that set forth
in the Cure Notice or Supplemental Cure Notice. If no Cure Costs Objection is
timely filed and served by the Cure Objection Deadline with respect to a Buyer
Assumed Agreement, the Cure Costs identified in the Cure Notice or Supplemental
Cure Notice, as applicable, with respect to the Executory Contracts and
Unexpired Leases shall be the only amounts necessary to be paid to cure all
monetary defaults pursuant to section 365(b) of the Bankruptcy Code under such
Buyer Assumed Agreement, to the extent the Stalking Horse Bidder (or other
Successful Bidder) ultimately decides to have the applicable Buyer Assumed
Agreement assumed and assigned to it. Any party failing to timely file a Cure
Costs Objection shall be forever barred from objecting to the Cure Costs and
from asserting any additional cure or other amounts against the Debtors, their
estates or the Successful Bidder, notwithstanding anything to the contrary in
any Executory Contract or Unexpired Lease, or any other document. To the extent
a Cure Costs Objection is resolved or determined unfavorably to the applicable
Debtor, such Debtor may, with the prior written consent of the Successful
Bidder, seek to instead reject the applicable Executory Contract or Unexpired
Lease after such determination.

 

25.       If any counterparty to an Executory Contract or Unexpired Lease
objects to the assumption and assignment of such Executory Contract or Unexpired
Lease for any reason (including with respect to adequate assurance of future
performance) other than the amount of the proposed Cure Costs (an “Assignment
Objection”), such counterparty must file and serve such Assignment Objection so
as to be received by the Notice Parties by no later than ten (10) days after
service of the Cure Notice or Supplemental Cure Notice, as applicable (the
“Assignment Objection Deadline”). The Court shall make any and all
determinations concerning an Assignment Objection, including adequate assurance
of future performance under the Buyer Assumed Agreements pursuant to sections
365(b) and (f)(2) of the Bankruptcy Code, at the Sale Hearing (or such later
hearing as may be requested by the Debtors).

 

-15-

 

 

26.       If no Assignment Objection is timely filed and served by the
Assignment Objection Deadline, the counterparty to an Executory Contract or
Unexpired Lease shall be deemed to have consented to the assumption, assignment
and sale of the Executory Contract or Unexpired Lease to the Successful Bidder
if such Executory Contract or Unexpired Lease is elected by the Successful
Bidder as a Buyer Assumed Agreement and shall be forever barred from asserting
any objection with regard to such assumption, assignment and sale; provided,
however, in the event that the Successful Bidder is not the Stalking Horse
Bidder, the non-debtor parties to the Executory Contracts and Unexpired Leases
to be assumed and assigned to such Successful Bidder shall have until 4:00 p.m.
on the date that is one (1) business day prior to the Sale Hearing to object to
the assumption, assignment and/or sale of their Executory Contracts and
Unexpired Leases to such Successful Bidder; provided further, however, any such
objection may relate solely to adequate assurance of future performance by such
Successful Bidder pursuant to sections 365(b) and (f)(2) of the Bankruptcy Code.

 

27.       The Stalking Horse Bidder may add or remove any Assumed Contract to be
assumed by the Debtors and assigned to the Stalking Horse Bidder at any time
prior to five (5) days prior to the Sale Hearing in accordance with the terms of
the Stalking Horse Agreement.

 

-16-

 

 

28.       Pursuant to section 365(k) of the Bankruptcy Code, the Debtors and the
Debtors’ estates shall be relieved of all liability accruing or arising after
the assumption and assignment of the Buyer Assumed Agreements.

 

VII.Miscellaneous

 

29.       The Debtors are authorized to take such actions as may be necessary or
appropriate to implement and effectuate the terms of this Order, including, but
not limited to, expending such funds or taking such actions as may be necessary
or appropriate to comply with the Bidding Procedures.

 

30.       In the event of any inconsistency between the provisions of this Order
and any Exhibit referenced herein or in the Motion, the provisions of this Order
shall control.

 

31.       The Court shall retain exclusive jurisdiction to interpret, implement,
and enforce the terms and provisions of this Order, the Bidding Procedures, and
the Stalking Horse Agreement and decide any issues or disputes concerning this
Order, the Bidding Procedures and the Stalking Horse Agreement and the rights
and duties of the parties hereunder and/or thereunder, including the
interpretation of the terms, conditions, and provisions hereof and/or thereof.

 

32.       All persons and entities that participate in the bidding process or
the Auction shall be deemed to have knowingly and voluntarily submitted to the
exclusive jurisdiction of this Court with respect to all matters related to the
terms and conditions of the transfer of the Purchased Assets, the Auction, and
any Sale.

 

33.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h)
or 6006(d), or otherwise, the terms and conditions of this Order shall be
immediately effective and enforceable upon entry.

 

-17-

 

 

EXHIBIT E

 

FORM OF BILL OF SALE

BILL OF SALE

 

[•], 2019

 

Pursuant to that certain Asset Purchase Agreement, dated as of [•], 2019 (the
“Purchase Agreement”), by and among Aceto Corporation, a New York corporation
(“Parent”), Aceto Realty, LLC, a New York limited liability company (“Aceto
Realty”), and Aceto Agricultural Chemicals Corporation, a New York corporation
(“NY Agri” and together with Parent and Aceto Realty, “Sellers” and each, a
“Seller”), each a debtor and debtor in possession under Case No. [•] pending in
the United States Bankruptcy Court for the District of New Jersey, on the one
hand, and NMC Atlas, L.P., a Delaware limited partnership (“Buyer”), on the
other hand, and for good and valuable consideration, the receipt and sufficiency
of which Sellers hereby expressly acknowledge, each Seller hereby sells,
transfers, assigns, conveys and delivers to Buyer and Buyer’s successors and
assigns, free and clear of all Liens, sales, transfer or transaction taxes of
any kind whatsoever, to have and to hold forever, all of its right, title and
interest in and to each of the Purchased Assets.

 

Except for terms specifically defined in this Bill of Sale, all capitalized
terms used herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

Each Seller does hereby irrevocably constitute and appoint Buyer and Buyer’s
successors and assigns, such Seller’s true and lawful attorney, with full power
of substitution, in its name or otherwise, and on behalf of such Seller, or for
its own use, to claim, demand, collect and receive at any time and from time to
time any and all of the Purchased Assets, and to prosecute the same at law or in
equity and, upon discharge thereof, to complete, execute and deliver any and all
necessary instruments of satisfaction and release.

 

Notwithstanding anything to the contrary herein, each Seller is executing and
delivering this Bill of Sale in accordance with and subject to all of the terms
and provisions of the Purchase Agreement, including, without limitation, the
provisions of Section 3.23 thereof, and Buyer accepts this Bill of Sale on such
basis. To the extent of any conflict between the terms and conditions of this
Bill of Sale and the terms and conditions of the Purchase Agreement, the terms
and conditions of the Purchase Agreement shall govern, supersede and prevail.
This Bill of Sale shall not be amended, modified or supplemented except by a
written instrument signed by an authorized representative of each of the
Parties. This Bill of Sale shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State. This Bill of Sale is for the sole benefit of
Buyer and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable benefit, claim, cause of action,
remedy or right of any kind.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, Sellers have caused this Bill of Sale to be executed as of
the date first above written.

 

  SELLERS:         ACETO CORPORATION         By:       Name:     Title:        
ACETO REALTY, LLC         By:       Name:     Title:         ACETO AGRICULTURAL
CHEMICALS CORPORATION         By:       Name:     Title:

 

-2-

 

  

EXHIBIT F

 

FORM OF SALE ORDER

 

UNITED STATES BANKRUPTCY COURT   DISTRICT OF NEW JERSEY   Caption in Compliance
with D.N.J. LBR 9004-1       LOWENSTEIN SANDLER LLP   Kenneth A. Rosen, Esq.
(krosen@lowenstein.com)   Michael S. Etkin, Esq. (metkin@lowenstein.com)   Paul
Kizel, Esq. (pkizel@lowenstein.com)   Jeffrey Cohen, Esq.
(jcohen@lowenstein.com)   Philip J. Gross, Esq. (pgross@lowenstein.com)   One
Lowenstein Drive   Roseland, New Jersey 07068   (973) 597-2500 (Telephone)  
(973) 597-2400 (Facsimile)       Counsel to the Debtors and  
Debtors-in-Possession               In re: Chapter 11         ACETO CORPORATION,
et al.,10 Case No. 19-_____ (___)         Debtors. (Jointly Administered)      
 

 

ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND
(D) GRANTING RELATED RELIEF

 

The relief set forth on the following pages, numbered two (2) through ________
(__), is hereby ORDERED.

 

 



10  The Debtors in these chapter 11 cases and the last four digits of each
Debtor’s taxpayer identification number are as follows: Aceto Corporation
(0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC
(7634); Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris
Health, LLC (3236); PACK Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and
Acci Realty Corp. (4433).

 

  

 



 

Page: 2 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

Upon the motion (the “Sale Motion”),11 of the above-captioned debtors and
debtors in possession (collectively, the “Debtors”), seeking entry of an order
(this “Sale Order”), pursuant to sections 105, 363 and 365 of title 11 of the
United States Code (the “Bankruptcy Code”), Rules 2002, 6004 and 6006 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules
6004-1, 6004-2 and 6004-3 of the Local Rules of the United States Bankruptcy
Court for the District of New Jersey (the “Local Rules”), (a) authorizing and
approving the Debtors’ entry into and performance under the terms and conditions
of that certain Asset Purchase Agreement, dated as of [●], 2019 (together with
the schedules and/or exhibits thereto and all related documents, and as may be
amended, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), substantially in the form attached hereto as Exhibit 1, by and
among Aceto Corporation, Aceto Agricultural Chemicals Corporation and Aceto
Realty LLC (each a “Seller”, and together, the “Sellers”) and [●] (the “Buyer”),
and all other Ancillary Documents (as defined in the Purchase Agreement)
(together with the Purchase Agreement, the “Transaction Documents”), (b)
authorizing and approving the sale (collectively, and including all actions
taken or required to be taken in connection with the implementation and
consummation of the Purchase Agreement, the “Sale”) of the Purchased Assets (as
defined in the Purchase Agreement) free and clear of all Liens, Claims and other
Liabilities, except to the extent set forth in the Purchase Agreement, and the
assumption of the Assumed Liabilities pursuant to the Purchase Agreement upon
the closing of the Sale (the “Closing”), (c) authorizing the assumption and
assignment of certain of the Sellers’ (as applicable) executory contracts and
unexpired leases related thereto as set forth on the applicable schedules of the
Purchase Agreement (each, a “Buyer Assumed Agreement,” and, collectively, the
“Buyer Assumed Agreements”), upon the Closing, subject to payment by the Buyer
of all costs necessary to cure any defaults arising under any Buyer Assumed
Agreement to the extent required by section 365(b) of the Bankruptcy Code (such
amounts, the “Cure Costs”), and (d) granting related relief, all as more fully
set forth in the Sale Motion; and this Court having entered the Order (A)
Approving Bidding Procedures in Connection with the Sale of Certain of the
Debtors’ Assets, (B) Establishing Notice Procedures and Approving the Form and
Manner of Notice Thereof, (C) Approving Procedures for the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, (D) Scheduling a
Sale Hearing, and (E) Granting Related Relief [Docket No. [l]] (the “Bidding
Procedures Order”)[; and the Debtors having conducted an auction (the “Auction”)
for the Purchased Assets]; and the Debtors having determined that the Buyer has
submitted the highest or otherwise best bid for the Purchased Assets and
determined that the Buyer is the Successful Bidder [and that [l] is the Back-Up
Bidder] (as defined in the Bidding Procedures), in accordance with the Bidding
Procedures; and the Court having conducted a hearing on the Sale Motion (the
“Sale Hearing”), at which time all interested parties were offered an
opportunity to be heard with respect to the Sale Motion; and the Court having
reviewed and considered the Sale Motion, the Purchase Agreement, and any and all
objections to the Sale, the Purchase Agreement and the other Transaction
Documents filed in accordance with the Bidding Procedures Order; and the Court
having heard statements of counsel and the evidence presented in support of the
relief requested in the Sale Motion at the Sale Hearing [and in the
Declaration(s) of [l]]; and it appearing that due notice of the Sale Motion, the
Sale Hearing, the Purchase Agreement, and the Sale has been provided; and it
appearing that the relief requested in the Sale Motion is in the best interests
of the Debtors, their estates, their stakeholders, and all other parties in
interest; and it appearing that the Court has jurisdiction over this matter; and
it appearing that the legal and factual bases set forth in the Sale Motion and
at the Sale Hearing establish just cause for the relief granted herein; and
after due deliberation, it is hereby

 



 





11 Capitalized terms used but not otherwise defined herein have the meaning
given to such terms in the Sale Motion, the Bidding Procedures Order (defined
herein) or the Purchase Agreement (defined herein), as applicable.

 

 -2- 

 

 

Page: 3 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

FOUND, CONCLUDED, AND DETERMINED THAT:

 

Jurisdiction, Venue, and Final Order

 

A.          This Court has jurisdiction to hear and determine the Sale Motion
pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28
U.S.C. § 157(b). Venue is proper in this District and in this Court pursuant to
28 U.S.C. §§ 1408 and 1409.

 

B.           This Sale Order constitutes a final and appealable order within the
meaning of 28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and
6006(d), and to any extent necessary under Bankruptcy Rule 9014 and Federal Rule
of Civil Procedure 54(b), as made applicable by Bankruptcy Rule 7054, the Court
expressly finds that there is no just reason for delay in the implementation of
this Sale Order and the terms and conditions of this Sale Order should be
immediately effective and enforceable upon its entry, and expressly directs
entry of judgment as set forth herein.

 

 -3- 

 

 

Page: 4 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

C.           The findings and conclusions set forth herein constitute the
Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052
made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent any of the following findings of fact constitute conclusions of law, they
are adopted as such. To the extent any of the following conclusions of law
constitute findings of fact, they are adopted as such.

 

Notice of the Sale Motion, Auction, Sale Hearing, Purchase Agreement and Sale
and the Cure Costs

 

D.           As evidenced by declarations and/or affidavits of service and
publication previously filed with this Court, proper, timely, adequate, and
sufficient notice of the Sale Motion, the Auction, the Sale Hearing, the
Purchase Agreement, and the Sale has been provided in accordance with sections
102(1), 363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004,
6006, 9007 and 9014. The Debtors have complied with all obligations to provide
notice of the Sale Motion, the Auction, the Sale Hearing, the Purchase
Agreement, and the Sale as required by the Bidding Procedures Order. The
foregoing notice was good, sufficient, and appropriate under the circumstances,
and no other or further notice of the Sale Motion, the Auction, the Sale
Hearing, the Purchase Agreement, or the Sale is required. With respect to
entities whose identities are not reasonably ascertained by the Debtors,
publication of the Sale Notice (as defined in the Sale Motion) in [the New York
Times] on [l], 2019 was sufficient and reasonably calculated under the
circumstances to reach such entities.

 

 -4- 

 

 

Page: 5 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

E.           A reasonable opportunity to object or to be heard regarding the
relief requested in the Sale Motion was afforded to all interested persons and
entities.

 

F.           In accordance with the Bidding Procedures Order, the Debtors have
served a notice of their intent to assume and assign the Buyer Assumed
Agreements and of the Cure Costs upon each counterparty to a Buyer Assumed
Agreement. The service and provision of such notice was good, sufficient, and
appropriate under the circumstances and no further notice need be given in
respect of assumption and assignment of the Buyer Assumed Agreements or
establishing a Cure Cost for the respective Buyer Assumed Agreements.
Counterparties to the Buyer Assumed Agreements have had an adequate opportunity
to object to assumption and assignment of the applicable Buyer Assumed
Agreements and the Cure Costs set forth in the notice (including objections
related to the adequate assurance of future performance and objections based on
whether applicable law excuses the counterparty from accepting performance by,
or rendering performance to, the Buyer for purposes of section 365(c)(1) of the
Bankruptcy Code). All objections, responses, or requests for adequate assurance,
if any, have been resolved, overruled, or denied, as applicable.

 

Highest and Best Offer

 

G.           As demonstrated by the [Declaration(s) of [l], the] evidence
proffered or adduced at the Sale Hearing, and the representations of counsel
made on the record at the Sale Hearing, the Debtors conducted a sale process in
accordance with, and have, along with the Buyer, complied in all material
respects with, the Bidding Procedures Order and afforded a full, fair, and
reasonable opportunity for any interested party to make a higher or otherwise
better offer to purchase the Purchased Assets and assume the Assumed
Liabilities.

 

 -5- 

 

 

Page: 6 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

H.           (i) The Debtors and their advisors engaged in a robust and
extensive marketing and sale process, both prior to the commencement of these
Chapter 11 Cases and through the post-petition sale process in accordance with
the Bidding Procedures Order and the sound exercise of the Debtors’ business
judgment; (ii) the Debtors conducted a fair and open sale process; (iii) the
sale process, the Bidding Procedures, and the Auction were non-collusive, duly
noticed, and provided a full, fair, reasonable, and adequate opportunity for any
entity that either expressed an interest in acquiring the Purchased Assets, or
who the Debtors believed may have had an interest in acquiring the Purchased
Assets, to make an offer to purchase the Debtors’ assets, including, without
limitation the Purchased Assets; (iv) the Debtors and the Buyer have negotiated
and undertaken their roles leading to the entry into the Purchase Agreement in a
diligent, non-collusive, fair, reasonable, and good faith manner; and (v) the
sale process conducted in good faith by the Debtors pursuant to the Bidding
Procedures Order and the Bidding Procedures resulting in the highest or
otherwise best value for the Purchased Assets for the Debtors and their estates,
was in the best interests of the Debtors, their creditors, and all parties in
interest. There is no legal or equitable reason to delay consummation of the
Purchase Agreement and the transactions contemplated therein.

 

I.           [The Debtors have also determined, in a valid and sound exercise of
their business judgment and in consultation with their advisors and the
Consultation Parties, that the next highest or otherwise best Qualified Bid (as
defined in the Bidding Procedures) (the “Designated Back-Up Bid”) for the
Purchased Assets was that of [l] (the “Designated Back-Up Bidder”)].

 

 -6- 

 

 

Page: 7 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

J.           Approval of the Sale Motion and the Purchase Agreement, and the
consummation of the Sale contemplated thereby, is in the best interests of the
Debtors, their respective creditors, estates, and other parties in interest. The
Debtors have demonstrated good, sufficient, and sound business reasons and
justifications for entering into the Sale and the performance of their
obligations under the Purchase Agreement.

 

K.          The consummation of the Sale outside a plan of reorganization
pursuant to the Purchase Agreement neither impermissibly restructures the rights
of the Debtors’ creditors nor impermissibly dictates the terms of a plan of
reorganization or liquidation for the Debtors. The Sale does not constitute a
sub rosa chapter 11 plan.

 

L.           Entry of an order approving the Purchase Agreement and all the
provisions thereof is a necessary condition precedent to Buyer’s consummation of
the Sale, as set forth in the Purchase Agreement.

 

 -7- 

 

 

Page: 8 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

Good Faith of Buyer

 

M.       The consideration to be paid by the Buyer under the Purchase Agreement
was negotiated at arm’s-length, in good faith and without collusion pursuant to
section 363(m) of the Bankruptcy Code and constitutes reasonably equivalent
value and fair and adequate consideration for the Purchased Assets.
Specifically: (i) the Buyer recognized that the Debtors were free to deal with
any other party interested in purchasing the Purchased Assets; (ii) the Buyer
complied in all respects with the applicable provisions of the Bidding
Procedures Order in negotiating and entering into the Purchase Agreement and the
other Transaction Documents, and the Purchase Agreement, the other Transaction
Documents and the transactions described therein comply with the Bidding
Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive
bid procedures set forth in the Bidding Procedures Order; (iv) all payments made
or to be made by the Buyer in connection with the Sale have been disclosed in
the Purchase Agreement; (v) no common identity of directors, officers or
controlling stockholders exists among the Buyer and the Debtors and Buyer is not
an “insider” or “affiliate” of the Debtors, as those terms are defined in the
Bankruptcy Code; (vi) the negotiation and execution of the Purchase Agreement
and the other Transaction Documents were at arm’s-length and in good faith
without collusion or fraud, and at all times each of the Buyer and the Debtors
were represented by competent counsel of their choosing; and (vii) the Buyer has
not acted in a collusive manner with any person and at all times acted in good
faith and reasonably. The Buyer will be acting in good faith within the meaning
of section 363(m) of the Bankruptcy Code in closing the transactions
contemplated by the Purchase Agreement and the other Transaction Documents. The
terms and conditions set forth in the Purchase Agreement are fair and reasonable
under the circumstances and were not entered into for the purpose of, nor do
they have the effect of, hindering, delaying, or defrauding the Debtors or their
present or future creditors under any applicable laws.

 

 -8- 

 

 

Page: 9 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

N.           The Debtors and the Buyer, and each of their respective management,
boards of directors, members, officers, directors, employees, agents, and
representatives, have acted in good faith in connection with negotiations and
entry into the Purchase Agreement. The Purchase Agreement and the other
Transaction Documents, and each of the transactions contemplated therein, were
negotiated, proposed, and entered into by the Debtors and the Buyer in good
faith, without collusion or fraud, and from arm’s-length bargaining positions.
The Buyer is a “good faith purchaser” within the meaning of section 363(m) of
the Bankruptcy Code, and, as such, is entitled to all the protections afforded
thereby.

 

No Fraudulent Transfer

 

O.           The consideration provided by the Buyer pursuant to the Purchase
Agreement for its purchase of the Purchased Assets and the assumption of the
Assumed Liabilities constitutes reasonably equivalent value and fair
consideration under the Bankruptcy Code, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act, and under the laws of the United States,
any state, territory, possession, or the District of Columbia.

 

P.           Neither the Buyer nor its past, present and future subsidiaries,
parents, divisions, affiliates, agents, representatives, insurers, attorneys,
successors and assigns, nor any of its nor their respective directors, managers,
officers, employees, shareholders, members, agents, representatives, attorneys,
contractors, subcontractors, independent contractors, owners, insurance
companies or partners (each, a “Buyer Party”) is a continuation of the Debtors
or their respective estates and no Buyer Party is holding itself out to the
public as a continuation of the Debtors or their respective estates and the Sale
does not amount to a consolidation, merger, or de facto merger of the Buyer (or
any other Buyer Party) and the Debtors.

 

 -9- 

 

 

Page: 10 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

Validity of Transfer

 

Q.           Each Seller’s board of directors has authorized the execution and
delivery of the Purchase Agreement and the Sale of the Purchased Assets to the
Buyer. The Debtors (i) have full corporate power and authority to execute and
deliver the Purchase Agreement and all other documents contemplated thereby, as
applicable, (ii) have all of the power and authority necessary to consummate the
Sale, and (iii) have taken all action necessary to authorize and approve the
Purchase Agreement and to consummate the Sale, and no further consents or
approvals, other than those expressly provided for in the Purchase Agreement,
are required for the Debtors to consummate the transactions contemplated by the
Purchase Agreement. The Purchased Assets constitute property of the Debtors’
estates within the meaning of section 541(a) of the Bankruptcy Code and title
thereto is presently vested in the Debtors’ estates.

 

Section 363(f) Is Satisfied

 

R.           The Sale of the Purchased Assets to the Buyer and the assumption
and assignment to the Buyer of the Buyer Assumed Agreements under the terms of
the Purchase Agreement meets the applicable provisions of section 363(f) of the
Bankruptcy Code such that the Sale of the Purchased Assets will be free and
clear of all Liens, Claims and other Liabilities, and will not subject any Buyer
Party to any liability for any Liens, Claims or other Liabilities whatsoever
(including, without limitation, under any theory of equitable law, antitrust, or
successor or transferee liability), except as expressly provided in the Purchase
Agreement with respect to Assumed Liabilities. All holders of Liens, Claims or
other Liabilities who did not object, or withdrew their objections to the Sale,
are deemed to have consented to the Sale pursuant to section 363(f)(2) of the
Bankruptcy Code, and all holders of Liens, Claims or other Liabilities are
adequately protected—thus satisfying section 363(e) of the Bankruptcy Code—by
having their Liens, Claims or other Liabilities, if any, attach to the proceeds
of the Sale ultimately attributable to the property against or in which they
assert Liens, Claims or other Liabilities, in the same order of priority and
with the same validity, force, and effect that such holder had prior to the
Sale, subject to any rights, claims, and defenses of the Debtors or their
estates, as applicable. Those holders of Liens, Claims or other Liabilities who
did object and that have an interest in the Purchased Assets fall within one or
more of the other subsections of section 363(f) of the Bankruptcy Code.

 

 -10- 

 

 

Page: 11 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

S.           The transfer of the Purchased Assets to the Buyer under the
Purchase Agreement will be a legal, valid, and effective transfer of all of the
legal, equitable, and beneficial right, title, and interest in and to the
Purchased Assets free and clear of all Liens, Claims and other Liabilities,
except as expressly provided in the Purchase Agreement. The Sellers may sell
their interests in the Purchased Assets free and clear of all Liens, Claims and
other Liabilities, in each case, one or more of the standards set forth in
section 363(f) has been satisfied. The Buyer would not have entered into the
Transaction Documents and would not consummate the transactions contemplated
thereby, including, without limitation, the Sale and the assumption and
assignment of the Buyer Assumed Agreements (i) if the transfer of the Purchased
Assets were not free and clear of all Liens, Claims and other Liabilities of any
kind or nature whatsoever, including, without limitation, rights or claims based
on any successor, transferee, derivative or vicarious liability or any similar
theory and/or applicable state or federal law or otherwise or (ii) if the Buyer
or any of its affiliates or designees would, or in the future could, be liable
for any interests, including, without limitation, rights or claims based on any
successor, transferee, derivative or vicarious liability or any similar theory
and/or applicable state or federal law or otherwise, in each case subject only
to the Assumed Liabilities. Not transferring the Purchased Assets free and clear
of all Liens, Claims and other Liabilities of any kind or nature whatsoever,
including, without limitation, rights or claims based on any successor,
transferee, derivative or vicarious liability or any similar theory and/or
applicable state or federal law or otherwise (subject only to the Assumed
Liabilities), would adversely impact the Debtors’ efforts to maximize the value
of their estates.

 

 -11- 

 

 

Page: 12 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

Assumption and Assignment of the Buyer Assumed Agreements

 

T.           The assumption and assignment of the Buyer Assumed Agreements
pursuant to the terms of this Sale Order are integral to the Purchase Agreement,
are in the best interests of the Debtors and their respective estates,
creditors, and other parties in interest, and represent the reasonable exercise
of sound and prudent business judgment by the Debtors.

 

U.           The Debtors have met all requirements of section 365(b) of the
Bankruptcy Code for each of the Buyer Assumed Agreements. The Buyer and/or the
Debtors have (i) cured and/or provided adequate assurance of cure of any default
existing prior to the Closing under all of the Buyer Assumed Agreements within
the meaning of section 365(b)(1)(A) of the Bankruptcy Code, (ii) provided
compensation or adequate assurance of compensation to any counterparty for
actual pecuniary loss to such party resulting from a default prior to the
Closing under any of the Buyer Assumed Agreements within the meaning of section
365(b)(1)(B) of the Bankruptcy Code, and (iii) provided adequate assurance of
future performance within the meaning of section 365(b)(1)(C) of the Bankruptcy
Code. The Buyer has provided adequate assurance of future performance within the
meaning of sections 365(b)(1)(C) and 365(f)(2)(B) and in accordance with the
Bidding Procedures to the extent that any such assurance is required and not
waived by the counterparties to such Buyer Assumed Agreements.

 

 -12- 

 

 

Page: 13 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

V.           At any time prior to the Closing and prior to the rejection of an
executory contract or unexpired lease, the Debtors shall have the right, upon
request of the Buyer and in accordance with the Bidding Procedures Order, to
serve a Supplemental Cure Notice upon any non-Debtor counterparty thereto
indicating the Debtors’ intent to assume and assign such executory contract or
unexpired lease. The objection deadline for all Buyer Assumed Agreements, other
than those subject to a Supplemental Cure Notice, lapsed on [l], 2019.
Objections, if any, to the proposed assumption and assignment or the Cure Cost
proposed in any Supplemental Cure Notice with respect thereto, must (i) be in
writing, (ii) comply with the applicable provisions of the Bankruptcy Rules and
the Local Rules, (iii) state with specificity the nature of the objection and,
if the objection pertains to the proposed Cure Cost, the correct Cure Cost
alleged by the objecting counterparty, together with any applicable and
appropriate documentation in support thereof, and (iv) be filed with the Court
and served upon counsel to the Debtors and counsel to the Buyer so as to be
actually received on or before the deadline set forth in the applicable
Supplemental Cure Notice, which shall be no earlier than seven (7) calendar days
after service thereof. If the parties cannot agree on a resolution of any such
objection, the Debtors will seek an expedited hearing before the Court to
determine the Cure Cost or other matter in dispute and approve the assumption
and assignment of such executory contract or unexpired lease to Buyer. If no
objection is filed prior to the applicable objection deadline, then the
counterparties will be deemed to have consented to the assumption and assignment
to Buyer and the Cure Cost, and such assumption and assignment to Buyer and the
Cure Cost shall be deemed approved by this Sale Order without further order of
this Court.

 

 -13- 

 

 

Page: 14 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

W.         The (i) transfer of the Purchased Assets to the Buyer and (ii)
assignment to the Buyer of the Buyer Assumed Agreements, will not subject the
Buyer to any liability whatsoever that arises prior to the Closing or by reason
of such transfer under the laws of the United States, any state, territory, or
possession thereof, or the District of Columbia, based, in whole or in part,
directly or indirectly, on any theory of law or equity, including, without
limitation, any theory of equitable law, any theory of antitrust, successor,
transferee, derivative, or vicarious liability or any similar theory and/or
applicable state or federal law or otherwise.

 

Prompt Consummation

 

X.           Based on the record of the Sale Hearing, and for the reasons stated
on the record at the Sale Hearing, the sale of the Purchased Assets must be
approved and consummated promptly to preserve the value of the Purchased Assets.
Time, therefore, is of the essence in effectuating the Purchase Agreement. As
such, the Debtors and the Buyer intend to close the sale of the Purchased Assets
as soon as reasonably practicable. The Debtors have demonstrated compelling
circumstances and a good, sufficient, and sound business purpose and
justification for the immediate approval and consummation of the Purchase
Agreement. Accordingly, there is sufficient cause to waive the stay provided in
Bankruptcy Rules 6004(h) and 6006(d).

 

 -14- 

 

 

Page: 15 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

 

General Provisions

 

1.           The Sale Motion is GRANTED to the extent set forth herein.

 

2.           All objections to or reservation of rights with respect to the Sale
Motion or the relief requested therein that have not been withdrawn or resolved
are overruled. All persons and entities who did not object or withdraw their
objections to the Sale Motion are deemed to have consented pursuant to section
363(f)(2) of the Bankruptcy Code.

 

3.           The record of these cases, including the Court’s findings of fact
and conclusions of law set forth in the Bidding Procedures Order, are
incorporated herein by reference and the Court takes judicial notice of the
record.

 

4.           The Purchase Agreement and the other Transaction Documents, and all
terms and conditions thereof, are hereby approved. The failure to specifically
include any particular provision of the Purchase Agreement or any other
Transaction Document in this Sale Order shall not diminish or impair the
effectiveness of such provision, it being the intent of the Court that the
Purchase Agreement and other Transaction Documents be authorized and approved in
their entirety.

  

 -15- 

 

 

Page: 16 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

5.          [The Designated Back-Up Bidder is hereby approved as the Back-Up
Bidder (as defined in the Bidding Procedures), and the Designated Back-Up Bid is
hereby approved and authorized as the Back-Up Bid (as defined in the Bidding
Procedures) in accordance with the Bidding Procedures. To the extent necessary,
the terms and conditions of the Back-Up Bid will be approved pursuant to a
separate sale order to be submitted at a later date consistent with the terms of
the Back-Up Bid.]12

 

Transfer of the Purchased Assets as set forth in the Purchase Agreement

  

6.           The Debtors are authorized and directed to (a) take any and all
actions necessary or appropriate to perform, consummate, implement, and close
the Sale in accordance with the terms and conditions set forth in the
Transaction Documents and this Sale Order, (b) assume and assign any and all
Buyer Assumed Agreements, and (c) take all further actions and execute and
deliver the Transaction Documents and any and all additional instruments and
documents that may be necessary or appropriate to implement the Purchase
Agreement and the other Transaction Documents and consummate the Sale in
accordance with the terms thereof, all without further order of the Court.

 

7.           The Buyer is not acquiring any of the Excluded Assets or assuming
any of the Excluded Liabilities (each as defined in the Purchase Agreement).

 

8.           All persons and entities are prohibited and enjoined from taking
any action to adversely affect or interfere with, or which would be inconsistent
with, the ability of the Debtors to transfer the Purchased Assets to the Buyer
in accordance with the Purchase Agreement, the other Transaction Documents and
this Sale Order.

 



 



12 [In the event the Stalking Horse Bidder (as defined in the Bidding Procedures
Order) is selected as the Back-Up Bidder, the Debtors shall return (to the
extent not already returned) to the Stalking Horse Bidder its Good Faith Deposit
(as defined in the Bidding Procedures Order) together with all interest and
income thereon, in accordance with the terms of the Stalking Horse Agreement and
the Bidding Procedures Order.]

 

 -16- 

 

 

Page: 17 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

9.          At Closing, all of the Debtors’ right, title, and interest in and
to, and possession of, the Purchased Assets shall be immediately vested in the
Buyer pursuant to sections 105(a), 363(b), 363(f), and 365 of the Bankruptcy
Code. Such transfer shall constitute a legal, valid, enforceable, and effective
transfer of the Purchased Assets. All persons or entities, presently or at or
after the Closing, in possession of some or all of the Purchased Assets, are
directed to surrender possession of any and all portions of the Purchased Assets
to the Buyer on the Closing Date or at such time thereafter as the Buyer may
request.

 

10.         This Sale Order (a) shall be effective as a determination that, as
of the Closing, (i) the Purchased Assets shall have been transferred to the
Buyer free and clear of all Liens, Claims and other Liabilities, except to the
extent set forth in the Purchase Agreement, and (ii) the conveyances described
herein have been effected, and (b) is and shall be binding upon and govern the
acts of all entities, including, without limitation, all filing agents, filing
officers, title agents, title companies, recorders of mortgages, recorders of
deeds, registrars of deeds, registrars of patents, trademarks, or other
intellectual property, administrative agencies, governmental departments,
secretaries of state, federal and local officials, and all other persons and
entities who may be required by operation of law, the duties of their office, or
contract, to accept, file, register, or otherwise record or release any
documents or instruments, or who may be required to report or insure any title
or state of title; and each of the foregoing persons and entities is hereby
directed to accept for filing any and all of the documents and instruments
necessary and appropriate to consummate the transactions contemplated by the
Purchase Agreement and the other Transaction Documents.

 

 -17- 

 

 

Page: 18 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

11.         All Liens, Claims and other Liabilities with respect to the
Purchased Assets shall attach to the proceeds of the Sale ultimately
attributable to the property against which such Liens, Claims and other
Liabilities applied, in the same order of priority and with the same validity,
force, and effect that such Liens, Claims and other Liabilities applied prior to
the Sale, subject to any rights, claims, and defenses of the Debtors or their
estates, as applicable, or as otherwise provided herein.

 

12.         The Buyer shall receive the benefits and burdens of the Assumed
Liabilities and if the Buyer disputes any alleged charge, credit or payment
under any of the Assumed Liabilities and the parties are unable to come to an
agreement regarding the amount owed, the dispute may be adjudicated by the
Bankruptcy Court or any other court of competent jurisdiction.

 

13.         Except as otherwise provided in the Purchase Agreement, all persons
and entities (and their respective successors and assigns), including, but not
limited to, all debt security holders, equity security holders, affiliates,
governmental, tax, and regulatory authorities, lenders, customers, vendors,
employees, trade creditors, litigation claimants, and other creditors holding
claims against the Debtors or in any way relating to the Acquired Business or
the Purchased Assets are hereby forever barred, estopped, and permanently
enjoined from asserting such claims against any Buyer Party and its property
(including, without limitation, the Purchased Assets).

 

 -18- 

 

 

Page: 19 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

14.         If any person or entity that has filed financing statements,
mortgages, mechanic’s claims, lis pendens, or other documents or agreements
evidencing claims against the Debtors or in the Purchased Assets shall not have
delivered to the Debtors prior to the Closing of the Sale, in proper form for
filing and executed by the appropriate parties, termination statements,
instruments of satisfaction, and/or releases of all Liens, Claims and other
Liabilities that the person or entity has with respect to the Debtors or the
Purchased Assets or otherwise, then only with regard to the Purchased Assets
that are purchased by the Buyer pursuant to the Purchase Agreement and this Sale
Order, (a) the Debtors are hereby authorized and directed to execute and file
such statements, instruments, releases, and other documents on behalf of the
person or entity with respect to the Purchased Assets, (b) the Buyer is hereby
authorized to file, register, or otherwise record a certified copy of this Sale
Order, which, once filed, registered, or otherwise recorded, shall constitute
conclusive evidence of the release of all Liens, Claims, and other Liabilities
against each Buyer Party and the Purchased Assets, and (c) upon consummation of
the Sale, the Buyer may seek in this Court or any other court to compel
appropriate parties to execute termination statements, instruments of
satisfaction, and releases of all Liens, Claims and other Liabilities that are
extinguished or otherwise released pursuant to this Sale Order under section 363
of the Bankruptcy Code, and any other provisions of the Bankruptcy Code, with
respect to the Purchased Assets. This Sale Order is deemed to be in recordable
form sufficient to be placed in the filing or recording system of each and every
federal, state, or local government agency, department, or office.
Notwithstanding the foregoing, the provisions of this Sale Order authorizing the
Sale and assignment of the Purchased Assets free and clear of Liens, Claims and
other Liabilities shall be self-executing and neither the Debtors nor the Buyer
shall be required to execute or file releases, termination statements,
assignments, consents, or other instruments to effectuate, consummate, and
implement the provisions of this Sale Order.

 

 -19- 

 

 

Page: 20 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

No Successor or Transferee Liability

 

15.         No Buyer Party shall be deemed, as a result of any action taken in
connection with the Purchase Agreement, the consummation of the Sale
contemplated by the Purchase Agreement, or the transfer, operation, or use of
the Purchased Assets to (a) be a legal successor, or otherwise be deemed a
successor to the Debtors (other than, for the Buyer, with respect to any Assumed
Liabilities), (b) have, de facto or otherwise, merged with or into the Debtors,
or (c) be an alter ego or a mere continuation or substantial continuation of the
Debtors or the enterprise of the Debtors including, without limitation, within
the meaning of any foreign, federal, state, or local revenue law, pension law,
the Employee Retirement Income Security Act of 1974 (“ERISA”), tax law, labor
law, products liability law, employment law, environmental law, or other law,
rule, or regulation (including, without limitation, filing requirements under
any such laws, rules or regulations).

 

 -20- 

 

 

Page: 21 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

16.         Other than as expressly set forth in the Purchase Agreement, no
Buyer Party shall have any responsibility for (a) any liability or other
obligation of the Debtors or (b) any claims against the Debtors or any of their
predecessors or affiliates. Except as expressly provided in the Purchase
Agreement with respect to the Buyer, no Buyer Party shall have any liability
whatsoever with respect to the Debtors’ (or their predecessors’ or affiliates’)
respective businesses or operations or any of the Debtors’ (or their
predecessors’ or affiliates’) obligations (as defined herein, “Successor or
Transferee Liability”) based, in whole or part, directly or indirectly, on any
theory of successor or vicarious liability of any kind or character, or based
upon any theory of antitrust, environmental, successor, or transferee liability,
de facto merger or substantial continuity, labor and employment or products
liability, whether known or unknown as of the Closing, now existing or hereafter
arising, asserted or unasserted, fixed or contingent, liquidated or
unliquidated, including, without limitation, liabilities on account of (a) any
taxes arising, accruing, or payable under, out of, in connection with, or in any
way relating to the Purchased Assets or the Assumed Liabilities prior to the
Closing or in respect of pre-Closing periods or (b) any plan, agreement,
practice, policy, or program, whether written or unwritten, providing for
pension, retirement, health, welfare, compensation or other employee benefits
which is or has been sponsored, maintained or contributed to by any Debtor or
with respect to which any Debtor has any liability, whether or not contingent,
including, without limitation, any “multiemployer plan” (as defined in Section
3(37) of ERISA) or “pension plan” (as defined in Section 3(2) of ERISA) to which
any Debtor has at any time contributed, or had any obligation to contribute.
Except to the extent expressly included in the Assumed Liabilities with respect
to the Buyer or as otherwise expressly set forth in the Purchase Agreement, no
Buyer Party shall have any liability or obligation under any applicable law,
including, without limitation, (a) the WARN Act (29 U.S.C. §§ 2101 et seq.), (b)
the Comprehensive Environmental Response Compensation and Liability Act, (c) the
Age Discrimination and Employment Act of 1967 (as amended), (d) the Federal
Rehabilitation Act of 1973 (as amended), (e) the National Labor Relations Act,
29 U.S.C. § 151 et seq., (f) the Fair Labor Standards Act, (g) the Americans
with Disabilities Act of 1990 (as amended), (h) Title VII of the Civil Rights
Act of 1964, (i) the Consolidated Omnibus Budget Reconciliation Act of 1985, or
(j) any foreign, federal, state, or local labor, employment or environmental
law, by virtue of the Buyer’s purchase of the Purchased Assets, assumption of
the Assumed Liabilities, or hiring of certain employees of the Debtors pursuant
to the terms of the Purchase Agreement. Without limiting the foregoing, no Buyer
Party shall have any liability or obligation with respect to any environmental
liabilities of the Debtors or any environmental liabilities associated with the
Purchased Assets except to the extent they are Assumed Liabilities set forth in
the Purchase Agreement.

 

 -21- 

 

 

Page: 22 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

17.         Effective upon the Closing, all persons and entities are forever
prohibited and enjoined from commencing or continuing in any matter any action
or other proceeding, whether in law or equity, in any judicial, administrative,
arbitral, or other proceeding against any Buyer Party or their respective assets
(including, without limitation, the Purchased Assets), with respect to any
Successor or Transferee Liability including, without limitation, the following
actions with respect to any such Successor or Transferee Liability: (i)
commencing or continuing any action or other proceeding pending or threatened;
(ii) enforcing, attaching, collecting, or recovering in any manner any judgment,
award, decree, or order; (iii) creating, perfecting, or enforcing any lien,
claim, interest, or encumbrance; (iv) asserting any setoff, right of
subrogation, or recoupment of any kind; (v) commencing or continuing any action,
in any manner or place, that does not comply with, or is inconsistent with, the
provisions of this Sale Order or other orders of this Court, or the agreements
or actions contemplated or taken in respect hereof; or (vi) revoking,
terminating, failing, or refusing to renew any license, permit, or authorization
to operate any business in connection with the Purchased Assets or conduct any
of the businesses operated with respect to such assets.

 

 -22- 

 

 

Page: 23 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

Good Faith of Buyer

 

18.         The Sale contemplated by the Purchase Agreement is undertaken by the
Buyer without collusion and in good faith, as that term is defined in section
363(m) of the Bankruptcy Code, and accordingly, the reversal or modification on
appeal of the authorization provided herein to consummate the Sale shall not
affect the validity of the Sale (including, without limitation, the assumption
and assignment of the Buyer Assumed Agreements), unless such authorization and
consummation of such Sale are duly and properly stayed pending such appeal.

 

19.         Neither the Debtors nor the Buyer have engaged in any action or
inaction that would cause or permit the Sale to be avoided or costs or damages
to be imposed under section 363(n) of the Bankruptcy Code. The consideration
provided by the Buyer for the Purchased Assets under the Purchase Agreement is
fair and reasonable and the Sale may not be avoided, and costs and damages may
not be imposed, under section 363(n) of the Bankruptcy Code.

 

Assumption and Assignment of Buyer Assumed Agreements

 

20.         The Debtors are authorized and directed at the Closing to assume and
assign each of the Buyer Assumed Agreements to the Buyer pursuant to sections
105(a) and 365 of the Bankruptcy Code and to execute and deliver to the Buyer
such documents or other instruments as may be necessary to assign and transfer
the Buyer Assumed Agreements to the Buyer. The payment by the Buyer of the
applicable Cure Costs (if any) under a Buyer Assumed Agreement shall (a) effect
a cure of all defaults existing thereunder as of the Closing, and (b) compensate
for any actual pecuniary loss to such counterparty resulting from such default.

 

 -23- 

 

 

Page: 24 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

21.         Pursuant to section 365(f) of the Bankruptcy Code, subject to
payment by the Buyer of the applicable Cure Costs, the Buyer Assumed Agreements
to be assumed and assigned under the Purchase Agreement shall be assigned and
transferred to, and remain in full force and effect for the benefit of, the
Buyer notwithstanding any provision in the Buyer Assumed Agreements or other
restrictions prohibiting their assignment or transfer. Any provisions in any
Buyer Assumed Agreement that prohibit or condition the assignment of such Buyer
Assumed Agreement to the Buyer or allow the counterparty to such Buyer Assumed
Agreement to terminate, recapture, impose any penalty, condition on renewal or
extension, or modify any term or condition upon the assignment of such Buyer
Assumed Agreement to the Buyer, constitute unenforceable anti-assignment
provisions that are null and void and of no force and effect. All other
requirements and conditions under sections 363 and 365 of the Bankruptcy Code
for the assumption by the Debtors and assignment to the Buyer of the Buyer
Assumed Agreements have been satisfied. Upon the Closing, in accordance with
sections 363 and 365 of the Bankruptcy Code, the Buyer shall be fully and
irrevocably vested with all right, title, and interest of the Debtors under the
Buyer Assumed Agreements, and such Buyer Assumed Agreements shall remain in full
force and effect for the benefit of the Buyer. Each counterparty to the Buyer
Assumed Agreements shall be forever barred, estopped, and permanently enjoined
from (a) asserting against the Debtors or any Buyer Party or their respective
property any assignment fee, acceleration, default, breach or claim or pecuniary
loss, or condition to assignment existing, arising or accruing as of the Closing
or arising by reason of the Closing, including, without limitation, any breach
related to or arising out of change-in-control provisions in such Buyer Assumed
Agreements, or any purported written or oral modification to the Buyer Assumed
Agreements and (b) asserting against any Buyer Party (or its respective
property, including, without limitation, the Purchased Assets) any claim,
counterclaim, defense, breach, condition, or setoff asserted, or assertable
against the Debtors existing as of the Closing or arising by reason of the
Closing except for the Assumed Liabilities.

 

 -24- 

 

 

Page: 25 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

22.         Upon the Closing and the payment of the relevant Cure Costs, if any,
the Buyer shall be deemed to be substituted for the applicable Debtor(s) as a
party to the applicable Buyer Assumed Agreements and the Debtors shall be
released, pursuant to section 365(k) of the Bankruptcy Code, from any liability
under the Buyer Assumed Agreements. There shall be no rent or payment
accelerations, assignment fees, increases, or any other fees charged to the
Buyer or the Debtors as a result of the assumption and assignment of the Buyer
Assumed Agreements. The failure of the Debtors or the Buyer to enforce at any
time one or more terms or conditions of any Buyer Assumed Agreement shall not be
a waiver of such terms or conditions or of the right of the Debtors or the
Buyer, as the case may be, to enforce every term and condition of such Buyer
Assumed Agreement. The validity of the assumption and assignment of any Buyer
Assumed Agreement to the Buyer shall not be affected by any existing dispute
between the Debtors and any counterparty to such Buyer Assumed Agreement. Any
party that may have had the right to consent to the assignment of any Buyer
Assumed Agreement is deemed to have consented for the purposes of section
365(e)(2)(A) of the Bankruptcy Code.

 

 -25- 

 

 

Page: 26 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

23.         Buyer has provided adequate assurance of future performance with
respect to each of the Buyer Assumed Agreements within the meaning of sections
365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

 

24.         The assignments of each of the Buyer Assumed Agreements are made in
good faith under sections 363(b) and (m) of the Bankruptcy Code.

 

Other Provisions

 

25.         To the extent provided by section 525 of the Bankruptcy Code, no
governmental unit may revoke or suspend any permit or License relating to the
Purchased Assets sold, transferred, or conveyed to the Buyer on account of the
filing or pendency of these Chapter 11 Cases or the consummation of the Sale
contemplated by the Purchase Agreement.

 

26.         The Buyer shall not be required to seek or obtain relief from the
automatic stay under section 362 of the Bankruptcy Code to enforce any of its
remedies or exercise any of its rights under the Purchase Agreement or any other
Sale-related document. The automatic stay imposed by section 362 of the
Bankruptcy Code is modified solely to the extent necessary to implement the
preceding sentence, provided, however, that this Court shall retain exclusive
jurisdiction over any and all disputes with respect thereto.

 

 -26- 

 

 

Page: 27 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

27.         The terms and provisions of the Purchase Agreement, the other
Transaction Documents and this Sale Order shall be binding in all respects upon
the Debtors, their affiliates, their estates, all creditors of (whether known or
unknown) and holders of equity interests in any Debtor, any holders of claims
against or on all or any portion of the Purchased Assets, all counterparties to
the Buyer Assumed Agreements, the Buyer, and all of their respective successors
and assigns including, but not limited to, any subsequent trustee(s) appointed
in any of the Debtors’ Chapter 11 Cases or upon conversion of any of the Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code, as to which
trustee(s) such terms and provisions likewise shall be binding. The Purchase
Agreement shall not be subject to rejection or avoidance by the Debtors, their
estates, their creditors, their shareholders, or any trustee(s).

 

28.         The terms and provisions of this Sale Order and any actions taken
pursuant hereto shall survive entry of an order which may be entered: (a)
confirming any chapter 11 plan in any of these Chapter 11 Cases; (b) converting
any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;
(c) dismissing any of the Chapter 11 Cases; or (d) pursuant to which this Court
abstains from hearing any of the Chapter 11 Cases. The terms and provisions of
this Sale Order, notwithstanding the entry of any such orders described in
(a)-(d) above, shall continue in these Chapter 11 Cases, or following dismissal
of these Chapter 11 Cases.

 

29.         Each and every federal, state, and local governmental agency,
department, or official is hereby directed to accept any and all documents and
instruments necessary and appropriate to consummate the transactions
contemplated by the Purchase Agreement.

 

30.         The Purchase Agreement and the Sale contemplated hereunder shall not
be subject to any bulk sales laws or any similar law of any state or
jurisdiction.

 

 -27- 

 

 

Page: 28 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

31.         The Purchase Agreement may be modified, amended, or supplemented by
the parties thereto in accordance with the terms thereof, without further order
of the Court, provided that any such modification, amendment, or supplement does
not, based on the Debtors’ business judgment, and in consultation with the
Consultation Parties, have a material adverse effect on the Debtors’ estates or
their creditors. The Debtors shall provide the Consultation Parties with prior
notice of any material modification, amendment, or supplement of the Purchase
Agreement. For the avoidance of doubt, all other modifications, amendments, or
supplements to the Purchase Agreement that have a material adverse effect on the
Debtors’ estates or their creditors shall require Court approval.

 

32.         All time periods set forth in this Sale Order shall be calculated in
accordance with Bankruptcy Rule 9006(a).

 

33.         Notwithstanding the possible applicability of Bankruptcy Rules
6004(h), 6006(d), 7062, and 9014 or otherwise, the terms and conditions of this
Sale Order shall be effective immediately upon entry and the Debtors and the
Buyer are authorized to close the Sale immediately upon entry of this Sale
Order.

 

34.         To the extent there is any conflict between the terms of this Sale
Order and the Purchase Agreement, the terms of this Sale Order shall control.
Nothing contained in any chapter 11 plan hereinafter confirmed in these Chapter
11 Cases or any order confirming such chapter 11 plan, or any other order of the
Court, shall conflict with or derogate from the provisions of the Purchase
Agreement or any other Transaction Document or the terms of this Sale Order.

 

 -28- 

 

 



Page: 29 Debtors: ACETO CORPORATION, et al. Case No.: 19-_____ (___) Caption:
ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY ALL ASSETS
COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE AND CLEAR OF ALL CLAIMS,
LIENS, RIGHTS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO
PERFORM THEIR OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES RELATED THERETO, AND (D) GRANTING RELATED RELIEF    

 

35.         This Court shall retain exclusive jurisdiction to interpret,
implement, and enforce the terms and provisions of this Sale Order, the Bidding
Procedures Order, and the Purchase Agreement, including all amendments thereto
and any waivers and consents thereunder and each of the agreements executed in
connection therewith, and decide any issues or disputes concerning this Sale
Order and the Purchase Agreement or the rights and duties of the parties
hereunder or thereunder, including the interpretation of the terms, conditions,
and provisions hereof and thereof, and the status, nature, and extent of the
Purchased Assets.

 

Dated: __________________, 2019         UNITED STATES BANKRUPTCY JUDGE

 

Exhibit 1

 

Purchase Agreement

 

[See Exhibit [●] to Sale Motion]

 

 -29- 

 

 

EXHIBIT G

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT is made as of the [●], 2019 (this
“Agreement”), by and among [ATLAS] Corporation, a New York Corporation (“Parent”
or a “Chem Plus Seller”), [TARGET] Pharmaceuticals, Inc., a Delaware Corporation
(a “Pharma Seller,” and together with the Chem Plus Seller, the “Sellers” and
each, a “Seller”), NMC Atlas, L.P., a Delaware limited partnership (“Chem Plus
Buyer”), and [●], a [●] (“Pharma Buyer” and together with Chem Plus Buyer, the
“Buyers” and each, a “Buyer”). As used in this Agreement, “Party” or “Parties”
means, individually or collectively, each Seller and each Buyer. All capitalized
terms not otherwise defined herein will have the meanings given to such terms in
a specified Purchase Agreement (defined below) as described herein.

 

RECITALS:

 

WHEREAS, Parent, collectively with its direct and indirect wholly-owned
subsidiaries (including the other Seller), is an international company engaged
in the development, marketing, sales and distribution of finished dosage form
generic pharmaceuticals, nutraceutical products, pharmaceutical active
ingredients and intermediates, specialty performance chemicals inclusive of
agricultural intermediates and agricultural protection products (collectively,
the “Business”);

 

WHEREAS, the Business is organized along product lines into three principal
segments: (i) Human Health, (ii) Pharmaceutical Ingredients, and (iii)
Performance Chemicals;

 

WHEREAS, Sellers and certain subsidiaries of such Sellers are debtors and
debtors in possession under Title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”), and filed voluntary petitions for relief
under Chapter 11 of the Bankruptcy Code on [●], 2019 in the United States
Bankruptcy Court for the District of New Jersey, where such bankruptcy cases are
administered under Case No. [●];

 

WHEREAS, pursuant to an Asset Purchase Agreement, dated as of [●], 2019 (the
“Chem Plus Purchase Agreement”), by and among Chem Plus Seller, certain other
“Sellers” named therein, and Chem Plus Buyer, Chem Plus Buyer is acquiring the
Purchased Assets (as defined in the Chem Plus Purchase Agreement) and assuming
the Assumed Liabilities (as defined in the Chem Plus Purchase Agreement);

 

WHEREAS, pursuant to an Asset Purchase Agreement, dated as of [●], 2019 (the
“Pharma Purchase Agreement” and together with the Chem Plus Purchase Agreement,
the “Purchase Agreements” and each, a “Purchase Agreement”), by and among Pharma
Seller, certain other “Sellers” named therein, and Pharma Buyer, Pharma Buyer is
acquiring the Purchased Assets (as defined in the Pharma Purchase Agreement) and
assuming the Assumed Liabilities (as defined in the Pharma Purchase Agreement);

 

WHEREAS, Sellers have certain shared services (as set forth on Exhibit A)
(collectively, the “Shared Services”) which need to be used by one or both
Buyer(s) after the Closing (as defined in the respective Purchase Agreement to
which such Buyer is a party) for the period of time set forth on Exhibit A with
respect to such Shared Service (each, a “Transition Period”);

 

  

 

 

WHEREAS, either or both Buyers may have purchased one or more of the Shared
Services, while the remaining Shared Services, if any, are being retained by a
Seller, for at least the applicable Transition Period;

 

WHEREAS, the Parties are entering into this Agreement to facilitate the delivery
and use of the Shared Services, on the terms and subject to the conditions and
limitations set forth herein and on Exhibit A; and

 

WHEREAS, the Service Providers (as defined below) have agreed to provide the
Shared Services on a transitional basis to the Service Recipients (as defined
below), all as set forth on Exhibit A, following the Closing (as defined in the
Purchase Agreement to which such Service Recipient is a party).

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.            Shared Services.

 

(a)          General.

 

(i)          When a Party is providing, or causing its respective Affiliates or
third-party providers to provide, a Shared Service hereunder, it will be so
identified on Exhibit A and be referred to herein as a “Service Provider” with
respect to the provided Shared Services indicated on Exhibit A. When a Party is
receiving a Shared Service hereunder, it will be so identified on Exhibit A and
be referred to herein as a “Service Recipient” with respect to the received
Shared Services indicated on Exhibit A. A Party may be a Service Provider with
respect to a given Shared Service, and may be a Service Recipient with respect
to another Shared Service.

 

(ii)         The applicable Service Provider shall, or shall cause their
respective Affiliates or third-party providers to, provide the applicable
Service Recipient with the Shared Services for the Transition Period, all as set
forth on Exhibit A with respect to such Shared Service and on the terms and
subject to the conditions and limitations set forth herein and on Exhibit A, in
the case of the Seller(s), consistent with such Service Provider’s past
practices and in all events, in a commercially reasonable manner; it being
understood, however, that the Acquired Business (as defined in the Purchase
Agreement to which such Service Recipient is a Buyer) was operated as a division
of Parent and as such, enjoyed certain rights, benefits and privileges, which
may not all be available to such Buyer as a Buyer of the respective Acquired
Business specified in the Purchase Agreement to which it is a party. Nothing in
this Agreement shall obligate a Service Provider, or its respective Affiliates
or third-party providers, as the case may be, to provide to a Service Recipient
any service that is materially different in amount, kind, scope, quality or
manner of performance from the services provided to the applicable Acquired
Business prior to the date of this Agreement. A Buyer shall receive the Shared
Services only for the benefit of the applicable Acquired Business as transferred
to such Buyer pursuant to the Purchase Agreement to which it is a party and not
for the benefit of such Buyer’s other businesses or facilities.

 

 -2- 

 

 

(b)          Compensation and Invoicing. In consideration for a Service Provider
providing the Shared Services, a Service Recipient shall pay to such Service
Provider the service fees described on Exhibit A (the “Service Fees”) and such
Service Recipient shall also pay to such Service Provider the Additional Third
Party Fees (defined below) and the Service Costs (defined below). A Service
Provider shall invoice a Service Recipient each month for each Shared Service
provided to such Service Recipient during the prior month. Such Service
Recipient shall pay the Service Fees, the Service Costs and any Additional Third
Party Fees within [ten (10)] calendar days after its receipt of the applicable
invoice. Such Service Recipient shall pay all taxes and other fees and charges
imposed by any governmental authority arising in connection with the sale,
purchase, performance or use of the applicable Shared Services. If any amounts
payable to a Service Provider under this Agreement have not been received by the
applicable due date, then such overdue amounts, or unpaid portion thereof, shall
bear interest from such due date at the rate of 2.0% per month (or portion
thereof), until received. On the Closing Date (as defined in the Purchase
Agreement to which a Service Recipient is a party), such Service Recipient shall
pay to the applicable Service Provider that is to provide a Shared Service to
such Service Recipient, by wire transfer of immediately available funds, an
amount in cash as set forth on Exhibit A (the “Deposit”), with respect to such
Shared Service, as an advance for payment of the Service Fees, the Service Costs
and any Additional Third Party Fees. The amount of each monthly invoice shall be
credited against the Deposit until such time as the Deposit has been fully
earned by a Service Provider, after which time, payment of the Service Fees, the
Service Costs and any Additional Third Party Fees shall be made as provided
herein. If upon the earlier of the expiration or termination of this Agreement,
the Deposit exceeds the aggregate amount of the Service Fees, the Service Costs
and any Additional Third Party Fees, in each case, due and payable by a Service
Recipient hereunder with respect to a Shared Service (such amount, the “Excess
Amount”), such Service Recipient shall pay to the Service Provider providing
such Shared Service by wire transfer of immediately available funds an amount in
cash equal to the Excess Amount.

 

(c)          Additional Costs to Provide Services. If any Service Provider or
its Affiliates’ third-party providers, including information technology vendors,
(i) increases the fees payable by the Service Provider under its presently
existing contracts with such provider or vendor as a direct consequence of the
execution of this Agreement or the performance of the Shared Services hereunder
or (ii) charges any fee for the transfer or provision of services provided by it
to a Service Recipient, such Service Recipient shall be responsible for any such
increases in fees (but only such portion which is allocable to the Shared
Services rendered hereunder) and/or transfer fees (collectively, the “Additional
Third Party Fees”), and any such amounts shall be included on the invoices
described above. In addition, a Service Recipient shall pay to a Service
Provider that is providing a Shared Service to such Service Recipient the
reasonable costs and expenses incurred by such Service Provider and its
Affiliates in connection with the performance of the Shared Services hereunder
(the “Service Costs”), which amounts shall also be included on the invoices
described above; provided, that any Shared Services that require technical
resource time (e.g., data extracts from systems, backups of system data,
transformation of data, migration of data, or other technical resources) will be
billed on a time and materials basis at hourly rate of $[●]/hr.

 

 -3- 

 

 

ARTICLE I

 

2.            Other Covenants.

 

(a)          Indemnification by Service Recipient. Service Recipient shall
indemnify and hold each Service Provider that is providing Shared Services to
such Service Recipient and its Affiliates and their respective directors,
managers, members, stockholders, officers, employees, controlling persons, and
other representatives harmless from and against all claims, losses, damages or
expenses of whatever form or nature, including reasonable attorneys’ fees and
other costs of legal defense (collectively, “Damages”), whether direct or
indirect, that they, or any of them, may suffer, sustain or incur or become
subject to, resulting from or arising out of (i) any of the Shared Services
rendered or to be rendered by or on behalf of such Service Provider or its
Affiliates pursuant to this Agreement, except to the extent such Damages are
caused by the willful misconduct, gross negligence or fraud by such Service
Provider or its Affiliates, (ii) a breach by such Service Recipient of this
Agreement, including, without limitation, any covenant contained herein or on
Exhibit A hereto, or (iii) the willful misconduct, gross negligence or fraud of
such Service Recipient in connection with the performance of its obligations
under this Agreement.

 

(b)          Indemnification by Service Provider. Service Provider shall
indemnify and hold Service Recipient and its directors, managers, members,
stockholders, officers, employees, controlling persons, and other
representatives harmless from and against all Damages whether direct or
indirect, that they, or any of them, may suffer, sustain or incur or become
subject to, resulting from or arising out of the willful misconduct, gross
negligence or fraud in the performance of the Shared Services provided to such
Service Recipient by such Service Provider or its Affiliates.

 

(c)          Limitation on Liability. Neither any Service Provider nor any of
their respective Affiliates shall bear any liability for the operations of a
Service Recipient’s business or for such Service Providers’, their respective
Affiliates’ or vendors’ performance of the Shared Services, except to the extent
that it results from willful misconduct, gross negligence or fraud on such
Service Provider’s or its Affiliates’ part as finally determined by a
non-appealable order from a court of competent jurisdiction. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL ANY SERVICE
PROVIDER OR ANY OF ITS AFFILIATES BE LIABLE (I) FOR ANY SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS OR LOSS
OF ANTICIPATED SAVINGS, ARISING FROM OR RELATING TO ANY ACT OR OMISSION UNDER
THIS AGREEMENT, (II) FOR THE FAILURE OF THIRD-PARTY PROVIDERS TO PERFORM ANY
SERVICES UNDER THIS AGREEMENT OR (III) TO ANY SERVICE RECIPIENT UNDER THIS
AGREEMENT FOR ANY AMOUNT IN EXCESS OF THE AGGREGATE SERVICE FEES PAID BY SUCH
SERVICE RECIPIENT UNDER THIS AGREEMENT.

 

 -4- 

 

 

(d)          No Express or Implied Warranties. Each Service Recipient
acknowledges that the Shared Services are being provided as an accommodation to
such Service Recipient. Accordingly, each Service Recipient acknowledges and
agrees that, notwithstanding anything to the contrary in this Agreement that
NEITHER ANY SERVICE PROVIDER NOR ANY OF ITS AFFILIATES ARE MAKING ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SHARED SERVICES OR ANY OTHER MATTER RELATING TO THIS AGREEMENT, AND EACH
SERVICE PROVIDER AND ITS AFFILIATES HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES (INCLUDING, WITHOUT LIMITATION, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE) IN CONNECTION THEREWITH.

 

(e)          Confidentiality. Each Party shall, and shall cause each of its
Affiliates and each of their respective officers, directors, agents,
representatives and employees to, hold all information and documents relating to
the business of any other party or its Affiliates disclosed to it by reason of
this Agreement confidential, and will not disclose any of such information or
documents to any person or entity without the prior written consent of the
disclosing party unless legally required or compelled to disclose such
information or documents; provided, however, that to the extent that any of them
may become so legally required or compelled, they may only disclose such
information or documents if they shall first have used reasonable efforts to,
and, if practicable, shall have afforded the affected party the opportunity to
obtain (at the affected party’s expense), an appropriate protective order or
other satisfactory assurance of confidential treatment for the information
required or compelled to be so disclosed. This obligation of confidentiality
shall not apply to information that is in or hereafter enters the public domain
through no fault of the receiving party, is (at the time of disclosure) already
in the receiving party’s possession on a non-confidential basis, is obtained by
the receiving party from a third party having the legal right to use and
disclose the same or is independently developed by the receiving party after the
date hereof as evidenced by a written record providing such independent
development.

 

ARTICLE II

 

3.            Term; Termination.

 

2.1           (a)          Term. Except as otherwise expressly set forth herein
or on Exhibit A hereto, the term of this Agreement shall commence upon the entry
of an order by the Bankruptcy Court approving this Agreement, Sellers’
performance of their obligations hereunder and the Purchase Agreement to which
they are a party, and shall continue in full force and effect for a period
expiring on the expiration of the latest Transition Period set forth on Exhibit
A (the “Expiration Date”), unless the Parties shall extend such Expiration Date
by mutual written agreement of the Parties.

 

2.2           (b)          Early Termination. Notwithstanding the provisions of
Section 3(a), the term of this Agreement (or the provision of one or more of the
Shared Services provided under this Agreement, i.e., any Transition Period
referred to in Exhibit A) may be terminated prior to the Expiration Date (or
prior to the end of the applicable Transition Period) as follows:

 

 -5- 

 

 

(i)          by the mutual written agreement of the Sellers and the Buyers to
the extent so provided in such written agreement;

 

(ii)         by the mutual written agreement of a Service Provider and a Service
Recipient of such Shared Service(s), but only with respect to one or more of
such Shared Service(s);

 

(iii)        immediately by a Service Provider with respect to one or more of
such Shared Service(s), if a Service Recipient of such Shared Service(s)
breaches any of its obligations or covenants contained in this Agreement with
respect to such Shared Service and does not cure such breach within five (5)
days after receipt of written notice of such breach from such Service Provider;
or

 

(iv)        by a Service Recipient with respect to one or more of such Shared
Service(s), upon [twenty (20)] days’ prior written notice to a Service Provider
providing such Shared Service(s).

 

2.3           (c)          Prompt Transition. During the term of this Agreement,
each Service Provider and each Service Recipient shall use commercially
reasonable efforts (but at no expense to the Service Providers or any of their
respective Affiliates) to cooperate with and assist each other in connection
with the transition from the performance of each Shared Service by such Service
Provider or its Affiliates, as the case may be, to the performance of such
Shared Service by a Service Recipient as promptly as reasonably practicable
after the Closing Date (as defined in the Purchase Agreement to which such
Service Recipient is a party).

 

(d)           Effect of Termination. Upon termination of any Shared Service
under this Agreement, neither a Service Provider nor any of its Affiliates shall
be required to provide such Shared Service to a Service Recipient that was
receiving such Shared Service. Termination of this Agreement or any Shared
Service hereunder shall not affect a Service Provider’s rights to receive
Service Fees, Service Costs or any Additional Third Party Fees payable under
Section 1(b) for the Shared Services provided prior to termination of this
Agreement. The termination rights set forth in Section 3(b) shall be in
addition, and without prejudice, to all other rights and remedies to which the
terminating party may be entitled, including any right to specific performance
or injunctive relief. The provisions of Section 2 shall survive any expiration
or termination of this Agreement or any Shared Services hereunder.
Notwithstanding the foregoing, if a Service Provider terminates any Shared
Service pursuant to Section 3(b)(iii), then a Service Recipient of such Shared
Service shall nevertheless be responsible for all accrued Services Fees and
Service Costs with respect to such Shared Service through the date of
termination without reduction, abatement or set-off of any kind.

 

2.4           4.           Miscellaneous.

 

2.5           (a)          Independent Contractor Status. Nothing in this
Agreement shall be deemed to make any party the agent of any other party or to
create a partnership or joint venture among the parties for any purpose
whatsoever. Each Party shall at all times retain exclusive management and
control over its officers, employees, policy decisions and business operations.
The employees of a Service Provider and its Affiliates shall not be considered
employees of any Service Recipient or any of its Affiliates for any purpose.

 

 -6- 

 

 

2.6           (b)          Cooperation of Service Recipients. With respect to
any Shared Service, a Service Recipient shall cooperate diligently with a
Service Provider and its Affiliates by promptly providing all information
reasonably deemed necessary by such Service Provider and its Affiliates, as the
case may be, for the performance of such Shared Services and by causing the
applicable Acquired Business (as defined in the Purchase Agreement to which such
Service Recipient is a party) to accept such Shared Services in a manner
consistent with the past practices of such Acquired Business. Should a Service
Recipient’s failure to supply such information render performance of any Shared
Services unreasonably difficult, a Service Provider or its Affiliates, as the
case may be, providing such Shared Services, upon reasonable notice, may provide
abridged Shared Services or refuse to perform such Shared Services in each case
until such information is provided.

 

2.7           (c)          Nonexclusivity of Services. Nothing in this Agreement
shall prevent or prohibit a Service Provider or any of its Affiliates from
providing any service similar to the Shared Services to its own businesses or to
any other person or entity, including, but not limited to, another Service
Recipient, or prohibit a Service Recipient from obtaining any services,
including, but not limited to, any Shared Services contemplated hereunder, from
third party providers; provided, however, that the provision of such services by
a third party shall not relieve a Service Provider of its obligations under this
Agreement.

 

2.8           (d)          Amendment; Waiver. This Agreement may not be amended,
supplemented or changed except by an instrument in writing signed by the Sellers
and the Buyers; provided that, with respect to any Shared Service, the terms,
conditions and limitations set forth on Exhibit A may be amended, supplemented
or changed by an instrument in writing signed by the Service Provider providing,
and the Service Recipient receiving, such Shared Service. Any Party may waive in
writing any obligation owed to it by any other Party under this Agreement. No
waiver of any Party of any default, misrepresentation, breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence.

 

2.9           (e)          Successors and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of the other Parties hereto; provided, however, that each Service
Provider may assign this Agreement and any or all of its respective rights or
obligations hereunder to its respective Affiliates or any successors to such
Service Provider or any successor to any business or assets of such Service
Provider to which the Shared Services relate without the applicable Service
Recipient’s consent. Except as expressly provided in this Section 4(e), any
assignment or attempted assignment shall be null and void.

 

2.10         (f)          No Third Party Beneficiaries. Except as set forth in
this Section 4(f), this Agreement does not create, and shall not be construed as
creating, any rights enforceable by any person or entity not a party to this
Agreement, except to the extent that such person or entity is entitled to
indemnification provided in Section 2(a) or Section 2(b) hereof.

 

 -7- 

 

 

2.11         (g)           Governing Law. This Agreement (and all matters
arising, directly or indirectly, from it) shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the conflicts of law principles thereof. Each of the Parties irrevocably
submits to the exclusive jurisdiction of the courts of the Bankruptcy Court and
the United States District Court for the Southern District of New York located
in New York County (and the appropriate appellate courts therefrom) for the
purpose of any proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby, and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such proceeding. The
Parties consent to service of process by mail (in accordance with Section 8.7 of
the Purchase Agreement to which they are a party) or any other manner permitted
by law.

 

(h)          Entire Agreement. This Agreement (including Exhibit A hereto) and
the Purchase Agreement to which each Party is a party supersedes all prior
agreements between the Parties with respect to the Shared Services and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to the Shared Services.

 

(i)          Specific Performance. Each Party acknowledges that a breach of the
provisions of this Agreement (including Exhibit A hereto) by such Party will
cause irreparable harm to the other Parties to whom such performance was due,
for which there may be no adequate remedy at law and for which the ascertainment
of damages would be difficult. Therefore, each of the Parties shall be entitled
to seek, in addition to, and without having to prove the inadequacy of, other
remedies at law, to specific performance of this Agreement (including Exhibit A
hereto), as well as injunctive and other equitable relief (without being
required to post bond or other security).

 

(j)          Notices. All notices, requests, demands, waivers, consents and
other communications hereunder shall be in writing and delivered to the address
and in accordance with the procedures set forth in Section 8.7 of the Purchase
Agreement to which they are a party.

 

(k)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page by facsimile or electronic means (including a PDF thereof) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 -8- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  [ATLAS] Corporation         By:           Name:   Title:

 

  [TARGET] Pharmaceuticals, Inc.         By:             Name:   Title:

 

  NMC ATLAS, L.P.   By:  NMC Atlas GP, L.L.C., its general partner    



  By:   Name:   Title:

 

  [PHARMA BUYER]         By:        Name:   Title:

 

 -9- 

 

 

EXHIBIT A

 

SHARED SERVICES1

 

1.            IT Services:

 

Shared Service: The transitional IT services shall consist of the following:

 

§Software Services: Service Provider to provide access to and support with
respect to those software system listed forth below, in each case, consistent
with those provided to the respective Acquired Businesses prior to the Closing:

 

oCognos (IBM)

 

o[●]

 

Service Provider: Chem Plus Buyer

 

Service Recipient: [Pharma Buyer]/Parent

 

Service Fee: The amount charged by the Service Provider to each Service
Recipient2 for the foregoing Shared Services through the Transition Period shall
be: [●]

 

Service Costs: The costs incurred by such Service Provider and its Affiliates in
connection with providing the Shared Services set forth in Section 1 of this
Exhibit A, including, without limitation, any additional out-of-pocket costs or
expenses incurred by such Service Provider and its Affiliates in connection with
the performance thereof plus any Additional Third Party Fees.

 

Transition Period: [To be provided]

 

Deposit: [To be provided]

 

2.           Telecommunication Services:

 

Shared Service: Service Provider to provide access to and support of any and all
telecommunication systems consistent with those provided to the Acquired
Businesses prior to the Closing.

 

Service Provider: Chem Plus Buyer

 

Service Recipient: [Pharma Buyer]/Parent

 

 



1 Note to Draft: Specific transition periods and services to be discussed and
agreed with the Pharma Buyer.

2 Note to Draft: Service Fee will not be charged by the Service Provider to
Parent for general data access for a customary transition period and 1-2 cycles
of payroll processing to be provided to Parent free of charge.

 

  

 

 

Service Fee: The amount charged by the Service Provider to each Service
Recipient for the foregoing Shared Services through the Transition Period shall
be: [●]

 

Service Costs: The costs incurred by such Service Provider and its Affiliates in
connection with providing the Shared Services set forth in Section 1 of this
Exhibit A, including, without limitation, any additional out-of-pocket costs or
expenses incurred by such Service Provider and its Affiliates in connection with
the performance thereof plus any Additional Third Party Fees.

 

Transition Period: [To be provided]

 

Deposit: [To be provided]

 

3.            E-mail Services:

 

Shared Service: Service Provider to provide email services substantially
identical to those currently provided to the Acquired Businesses prior to the
Closing. During this period, e-mail accounts for all employees of the Acquired
Businesses who will be employed by the Pharma Buyer shall have their current
e-mail accounts automatically forwarded to new e-mail addresses under the Pharma
Buyer’s e-mail system.

 

Service Provider: Chem Plus Buyer

 

Service Recipient: Pharma Buyer/Parent

 

Service Fee: The amount charged by the Service Provider to each Service
Recipient for the foregoing Shared Services through the Transition Period shall
be: [●]

 

Service Costs: The costs incurred by such Service Provider and its Affiliates in
connection with providing the Shared Services set forth in Section 1 of this
Exhibit A, including, without limitation, any additional out-of-pocket costs or
expenses incurred by such Service Provider and its Affiliates in connection with
the performance thereof plus any Additional Third Party Fees.

 

Transition Period: [To be provided]

 

Deposit: [To be provided]

 

4.            Finance & Accounting Services:

 

Shared Service: Service Provider to provide the following finance and accounting
services on a transitional basis to the Pharma Buyer/Parent with respect to the
applicable Acquired Business:

 

§Support, as required, for the administration, maintenance, reporting, analysis,
and other activities relating to the tasks of a corporate controller, including
external auditing and accounting-related services;

 

  

 

 

§For a period of [sixty (60)] days, as required, support for business tax filing
assistance, including property tax, sales and use tax and other business taxes
but specifically excluding Federal and State income tax filings; and

 

§Payroll – For a period of [sixty (60)] days following Closing, Service Provider
will assist in the transferring of payroll duties.

 

Service Provider: Chem Plus Buyer

 

Service Recipient: Pharma Buyer/Parent

 

Service Fee: The amount charged by the Service Provider for the foregoing Shared
Services shall be (1) the Employee Compensation Expense (as defined below) for
each employee of the Service Provider or its Affiliates performing the above
Shared Service, for the portion of the Transition Period during which the Shared
Service is provided to the Service Recipient; (2) the Allocable Benefit Expense
(as defined below) for each employee of the Service Provider or its Affiliates
performing the above Shared Service, for the portion of the Transition Period
during which the Shared Service is provided to the Service Recipient; (3) the
Allocable Overhead Expense (as defined below) for each employee of the Service
Provider or its performing the above Shared Service, for the portion of the
Transition Period during which the Shared Service is provided to the Service
Recipient; and (4) the Allocable Payroll Tax Expense (as defined below) for each
employee of the Service Provider or its Affiliates performing the above Shared
Service, for the portion of the Transition Period during which the Shares
Service is provided to the Service Recipient (such fees referenced in numbers
(1) through (4) of this section shall be listed by applicable employee on
Exhibit B).

 

Service Costs: The costs incurred by such Service Provider and its Affiliates in
connection with providing the Shared Services set forth in Section 2 of this
Exhibit A, including, without limitation, any additional out-of-pocket costs or
expenses incurred by such Service Provider or its Affiliates, as the case may
be, in connection with the performance thereof plus any Additional Third Party
Fees.

 

Transition Period: [To be provided]

 

Deposit: [To be provided]

 

5.           Payroll and Employee Benefits (exclusive of 401(k)):

 

Shared Service: Service Provider shall maintain the existing healthcare and
other employee benefit programs in effect immediately prior to the Closing
through [DATE]. The Buyers have made arrangements for replacement benefit
programs to take effect on [DATE].

 

Service Provider: Parent

 

Service Recipient: [Pharma Buyer] / [Chem Plus Buyer]

 

  

 

 

Service Fee: Each of the Service Recipients shall make payment to Service
Provider at the conclusion of the transition period for the pro-rata share of
the direct costs of the benefits for the month of [MONTH], 2019.

 

Service Costs: The costs incurred by such Service Provider and its Affiliates in
connection with providing the Shared Services set forth in Section 3 of this
Exhibit A, including, without limitation, any additional out-of-pocket costs or
expenses incurred by such Service Provider or its Affiliates, as the case may
be, in connection with the performance thereof plus any Additional Third Party
Fees.

 

Transition Period: [To be provided]

 

Deposit: [To be provided]

 

  

 

 

GENERAL TERMS

 

The Service Provider and its Affiliates are retaining certain employees
primarily for the purpose of performing the Shared Services. Each Service
Recipient is agreeing to pay the compensation and related expenses of those
employees as set forth herein. The Services Fees are a function of that
compensation expense, as well as related overhead and employment tax expense.
Specifically, the Service Fees will consist of the following, with respect to
each employee who performs Shared Services and, in each case, allocable to the
portion of the Transition Period the employee provides Shared Services to the
applicable Service Recipient: (1) the compensation payable during the applicable
Transition Period to such employee for the employee’s performance of Shared
Services (with respect to each such employee, the “Employee Compensation
Expense”); (2) the benefit expense incurred with respect to each such employee
during the Transition Period, which will be based upon an allocation of the
overall benefit expense for the benefits received by such employee, as
reasonably determined by the Service Provider (with respect to each such
employee, the “Allocable Benefit Expense”); (3) a reasonable allocation to such
employee of the Service Provider’s corporate headquarters’ overhead expense,
including without limitation, rent, utilities, information technology,
insurance, and such other general and administrative expenses historically and
reasonably incurred in employing all of the retained employees (with respect to
each such employee, the “Allocable Overhead Expense”); and (4) all payroll and
other taxes payable by the Service Provider or its Affiliates in respect of each
such employee (other than any taxes based on the income of the Service Provider
or its Affiliates) (with respect to each such employee, the “Allocable Payroll
Tax Expense”). Please refer to Exhibit B of this Agreement for the hourly rate
per employee, which is inclusive of items (1) – (4) referred to above. Any
billing for Shared Services related to the above, shall be in 1/4 (one quarter)
of an hour increments. On Monday of each week, the Service Provider will send a
listing of billable hours by individual for the previous week to the applicable
Service Recipient for their review and approval.

 

  

 

 

EXHIBIT B

 

TSA – FINANCE & ACCOUNTING SERVICES EMPLOYEES

 

Name   Function   Hourly Rate                                                  

 

  

